Exhibit 10.1

Execution Version

AMENDMENT AND RESTATEMENT AGREEMENT

This AMENDMENT AND RESTATEMENT AGREEMENT, dated as of December 22, 2017 (this
“Agreement”), is entered into by and among Hi-Crush Partners LP, a Delaware
limited partnership (the “Borrower”), Morgan Stanley Senior Funding, Inc., as
administrative agent (the “Administrative Agent”) and as collateral agent (the
“Collateral Agent”) for the ratable benefit of the Secured Parties and each
financial institution party hereto (the “Refinancing Lenders”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Existing Credit Agreement referred to below.

RECITALS

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders entered into that certain Credit Agreement, dated as of April 28, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower, Collateral Agent and the other Credit Parties party
thereto entered into that certain Pledge and Security Agreement, dated as of
April 28, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent for the benefit of the Secured Parties;

WHEREAS, the Guarantors entered into that certain Guaranty Agreement, dated as
of April 28, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”) in favor of the
Administrative Agent and the Collateral Agent for the benefit of the Secured
Parties; and

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement in its entirety to make certain amendments thereto more specifically
set forth in the Restated Credit Agreement (as defined below).

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment and Restatement of Existing Credit Agreement. The parties
hereto agree that the Existing Credit Agreement (and any exhibits and schedules
thereto) shall be amended and restated in its entirety on the Restatement Date
such that, on the Restatement Date:

(a) the terms set forth in the Amended and Restated Credit Agreement attached
hereto as Exhibit A (the “Restated Credit Agreement”) shall replace the terms of
the Existing Credit Agreement;

(b) the exhibits attached hereto as Exhibit B shall replace the exhibits to the
Existing Credit Agreement existing prior to the Restatement Date;

(c) Schedule I attached hereto as Exhibit C shall replace Schedule I to the
Existing Credit Agreement existing prior to the Restatement Date; and



--------------------------------------------------------------------------------

(d) the schedules attached hereto as Exhibit D shall replace the schedules to
the Existing Credit Agreement existing prior to the Restatement Date.

SECTION 2. Refinancing.

(a) Subject to and upon the terms and conditions set forth herein, each
Refinancing Lender severally agrees to make, on the Restatement Date, an Advance
to the Borrower (the “Refinancing Advances”) in an aggregate principal amount
equal to the commitment amount set forth next to such Refinancing Lender’s name
in Exhibit C hereto under the caption “Refinancing Commitment” (the “Refinancing
Commitment”) on the terms set forth in this Agreement. The Refinancing Advances
made on the Restatement Date shall be net funded with an original issue discount
of 1.0% of the aggregate principal amount thereof; provided that the Refinancing
Lenders may determine that, in lieu of the Refinancing Advances being issued at
a discount, the Borrower shall pay upfront fees to such Refinancing Lenders in
the aggregate amount of 1.0% of the principal amount of the Refinancing Advances
on the Restatement Date (or a combination of such discount and/or upfront fees
not to exceed 1.0% in the aggregate may be required, as determined and notified
by such Refinancing Lenders to the Borrower prior to the Restatement Date). Each
Refinancing Commitment will terminate in full upon the making of the related
Refinancing Advance. The proceeds of the Refinancing Advances will be used by
the Borrower (i) to repay or refinance all of the Advances outstanding under the
Existing Credit Agreement immediately prior to the effectiveness of this
Agreement (such existing Advances, collectively, the “Refinanced Advances”),
(ii) to pay fees and expenses incurred in connection with this Agreement, the
Restated Credit Agreement and the other transactions to be consummated on the
Restatement Date and (iii) for general partnership purposes. Refinancing
Advances borrowed under this Section 2 and subsequently repaid or prepaid may
not be reborrowed. In addition, each Refinancing Lender who is an existing
Lender waives its right to any compensation pursuant to Section 2.8 of the
Existing Credit Agreement with respect to the repayment of its Refinanced
Advances and hereby agrees to the terms of this Agreement and the Restated
Credit Agreement. For the avoidance of doubt, following the Restatement Date,
any Lender under the Existing Credit Agreement that is not a Refinancing Lender
shall have no further obligations under the Restated Credit Agreement.

(b) Substantially simultaneously with the borrowing of Refinancing Advances, the
Borrower shall fully prepay any outstanding Refinanced Advances, together with
accrued and unpaid interest thereon to the Restatement Date.

(c) Each financial institution party hereto that is not a Lender under the
Existing Credit Agreement (each a, “New Lender”) hereby joins in, becomes a
party to, and agrees to comply with and be bound by the terms and conditions of
the Restated Credit Agreement as a Lender thereunder and under each and every
other Credit Document to which any Lender is required to be bound by the
Restated Credit Agreement, to the same extent as if such Person were an original
signatory thereto. Each New Lender hereby appoints and authorizes the
Administrative Agent and Collateral Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Restated Credit
Agreement as are delegated to the Administrative Agent and Collateral Agent by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto. Each New Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this

 

2



--------------------------------------------------------------------------------

Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Restated Credit Agreement, (ii) it meets all the requirements
to be an assignee under Section 9.7 of the Restated Credit Agreement, (iii) from
and after the Restatement Date, it shall be bound by the provisions of the
Restated Credit Agreement as a Lender thereunder and, to the extent of its
Refinancing Commitment, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Restated Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.2 thereof and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and to provide its
Refinancing Commitment, (v) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to provide its
Refinancing Commitment, and (vi) it has delivered any documentation required to
be delivered by it pursuant to the terms of the Restated Credit Agreement, duly
completed and executed by such New Lender; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

SECTION 3. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement and the amendment and restatement of the Existing Credit Agreement as
the Restated Credit Agreement are subject to the satisfaction of the following
conditions (the date on which such conditions are satisfied, the “Restatement
Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, duly executed and delivered by (i) the Borrower, (ii) the
Administrative Agent and (iii) the Collateral Agent and (iv) each Refinancing
Lender.

(b) The Administrative Agent shall have received a duly executed counterparty of
the Notes payable to the order of each applicable Lender or its registered
assigns.

(c) The Administrative Agent shall have received a counterpart of that certain
Reaffirmation Agreement, dated as of the date hereof, duly executed and
delivered by the Borrower and the other Credit Parties, together with any
appropriate UCC-1 financing statements necessary or desirable for filing with
the appropriate authorities.

(d) The Administrative Agent shall have received duly executed and delivered
joinder documentation in respect of Hi-Crush Whitewall LLC, Hi-Crush Permian
Sand LLC and PDQ Properties LLC, in each case, as may be necessary and
appropriate to join such Persons as Credit Parties and otherwise satisfy the
requirements of Section 5.6 of the Existing Credit Agreement.

 

3



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate from an
authorized officer of the Borrower dated as of the Restatement Date stating that
as of such date (i) after giving effect to this Agreement, the representations
and warranties made by any Credit Party in or pursuant to the Credit Documents
are true and accurate in all material respects (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Change”
or similar language is true and accurate in all respects (after giving effect to
any such qualification therein)) on and as of the Restatement Date, (ii) after
giving effect to this Agreement, no Default or Event of Default has occurred and
is continuing and (iii) since December 31, 2016, there has not been any Material
Adverse Change.

(f) The Administrative Agent shall have received a secretary’s certificate from
each Credit Party certifying such Person’s (i) officers’ incumbency,
(ii) authorizing resolutions, (iii) Organization Documents and (iv) certificates
of good standing for each Credit Party in each state in which each such Person
is organized or qualified to do business, which certificate shall be (A) dated a
date not earlier than 30 days prior to the Restatement Date or (B) otherwise
effective on the Restatement Date.

(g) The Administrative Agent shall have received copies of all documents
required to be delivered under the Intercreditor Agreement with respect to any
amendment to or amendment and restatement of the Revolving Credit Agreement.

(h) The Administrative Agent shall have received a solvency certificate from a
senior financial officer or such other officer acceptable to the Administrative
Agent of the Credit Parties, taken as a whole, dated the Restatement Date.

(i) The Administrative Agent shall have received a Notice of Borrowing from the
Borrower, with appropriate insertions and executed by a duly appointed
Responsible Officer of the Borrower.

(j) The Administrative Agent shall have received legal opinions of (i) Vinson &
Elkins LLP, and (ii) Stevens & Lee P.C., as counsel to the Credit Parties, each
in form and substance reasonably acceptable to the Administrative Agent.

(k) The Administrative Agent shall have received copies of UCC searches in the
appropriate jurisdictions reflecting that there are no Liens encumbering any of
the Credit Parties’ respective Property other than Permitted Liens.

(l) At least five days prior to the Restatement Date, the Administrative Agent
shall have received all documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.

(m) The Borrower shall have paid all amounts due and payable as of the
Restatement Date to the Administrative Agent and the Collateral Agent pursuant
to the Credit Documents.

(n) No Default or Event of Default shall have occurred and be continuing on the
Restatement Date.

 

4



--------------------------------------------------------------------------------

SECTION 4. Post-Closing Agreement. Within 60 days after the Restatement Date (or
such longer period of time as the Collateral Agent may agree), the Borrower
shall, and shall cause each other applicable Credit Party to, deliver
amendments, amendments and restatements, and modifications to the existing
Mortgages as of the Restatement Date as reasonably requested by the Collateral
Agent and deliver such new Mortgages as is required by the terms of the Restated
Credit Agreement, together, in each case, with (a) a flood determination
certificate issued by the appropriate Governmental Authority or third party
indicating whether such property is designated as a “flood hazard area” and if
such property is designated to be in a “flood hazard area”, evidence of flood
insurance on such property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973 and (b) legal opinions and lien searches as the
Collateral Agent shall reasonably request.

SECTION 5. Effect of Agreement.

(a) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents.

(b) The parties hereto acknowledge and agree that (i) this Agreement, the
Restated Credit Agreement and any other Credit Documents (as defined in the
Restated Credit Agreement) executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Existing
Credit Agreement as in effect prior to the Restatement Date; (ii) such
Obligations are in all respects continuing (as amended and restated by the
Restated Credit Agreement) with the terms, conditions, covenants and agreements
contained in the Existing Credit Agreement being modified only to the extent
provided in the Restated Credit Agreement and this Agreement; and (iii) the
Liens and security interests as granted under the Security Documents securing
payment of the Obligations are in all respects continuing in full force and
effect. From and after the Restatement Date, the terms “Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import as used in the
Restated Credit Agreement, and the term “Credit Agreement” as used in the other
Credit Documents, shall mean the Restated Credit Agreement, as may be further
amended, supplemented or otherwise modified from time to time.

(c) On the Restatement Date, giving effect to the Refinancing Advances
hereunder, (a) each Refinancing Lender shall become a “Lender” for all purposes
of the Restated Credit Agreement and the other Credit Documents, and (b) each
Refinancing Advance shall constitute an “Advance” for all purposes of the
Restated Credit Agreement and the other Credit Documents. The Refinancing
Advances shall be subject to the provisions of the Restated Credit Agreement and
the other Credit Documents that apply to “Advances” and shall constitute a
single class of Advances under the Restated Credit Agreement. The parties hereto
hereby consent to the incurrence of the Refinancing Advances on the terms set
forth herein. Upon the effectiveness of this Agreement, the incurrence of the
Refinancing Advances shall be deemed arranged and consummated in accordance with
the terms of the Restated Credit Agreement and the other Credit Documents. To
the extent required by the Existing Credit Agreement, each of the Borrower, the
Administrative Agent and the Collateral Agent hereby consent to each Refinancing
Lender that is not a Lender as of the date hereof becoming a Lender under the
Existing Credit Agreement on the Restatement Date.

 

5



--------------------------------------------------------------------------------

(d) Each Refinancing Lender, by delivering its signature page to this Agreement
shall be deemed to have acknowledged receipt of, and consented to and approved,
this Agreement, the Restated Credit Agreement, each other Credit Document and
each other document required to be approved by the Administrative Agent, the
Collateral Agent, the Majority Lenders or the Lenders, as applicable, on the
Restatement Date.

(e) This Agreement shall constitute a Credit Document for all purposes of the
Restated Credit Agreement and shall be administered and construed pursuant to
the terms of the Restated Credit Agreement.

SECTION 6. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and other parties hereto. This Agreement may
be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission (including .pdf
format) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8. Governing Law. THIS AGREEMENT, THE NOTES AND THE OTHER CREDIT
DOCUMENTS (UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 9.13, 9.14 AND 9.15 OF THE
RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 9. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

THIS AGREEMENT, THE RESTATED CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

HI-CRUSH PARTNERS LP, as Borrower By: Hi-Crush GP LLC, its general partner By:  

/s/ Laura C. Fulton

  Name: Laura C. Fulton   Title: Chief Financial Officer

[Hi-Crush Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

By:  

/s/ Authorized Person

  Name: Authorized Person   Title: Authorized Officer

[Hi-Crush Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Refinancing Lender

By:  

/s/ Authorized Person

Name:   Authorized Person Title:   Authorized Officer

[Hi-Crush Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Amendment and Restatement Agreement

 

 

 

Published Deal CUSIP Number: 42833UAC2

AMENDED AND RESTATED CREDIT AGREEMENT

amended and restated as of December 22, 2017

among

HI-CRUSH PARTNERS LP

as Borrower,

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent and Collateral Agent,

and

THE LENDERS NAMED HEREIN

as Lenders

$200,000,000

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC AND JPMORGAN CHASE BANK, N.A.

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.1.

 

Certain Defined Terms

     1  

Section 1.2.

 

Computation of Time Periods

     23  

Section 1.3.

 

Accounting Terms; Changes in GAAP

     23  

Section 1.4.

 

Types of Advances

     24  

Section 1.5.

 

Miscellaneous

     24  

ARTICLE 2 CREDIT FACILITY

     24  

Section 2.1.

 

Commitments

     24  

Section 2.2.

 

Advances

     25  

Section 2.3.

 

Prepayments

     27  

Section 2.4.

 

Repayment

     28  

Section 2.5.

 

Fees

     29  

Section 2.6.

 

Interest

     29  

Section 2.7.

 

Illegality

     29  

Section 2.8.

 

Breakage Costs

     30  

Section 2.9.

 

Increased Costs

     30  

Section 2.10.

 

Payments and Computations

     31  

Section 2.11.

 

Taxes

     32  

Section 2.12.

 

Replacement of Lenders

     36  

Section 2.13.

 

[Reserved]

     36  

Section 2.14.

 

Incremental Advances

     36  

Section 2.15.

 

Interest Rate Not Ascertainable

     38  

ARTICLE 3 CONDITIONS OF LENDING

     39  

Section 3.1.

 

Conditions Precedent to Initial Borrowings

     39  

Section 3.2.

 

Determinations Under Section 3.1

     41  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     41  

Section 4.1.

 

Organization

     41  

Section 4.2.

 

Authorization

     41  

Section 4.3.

 

Enforceability

     42  

Section 4.4.

 

Financial Condition

     42  

Section 4.5.

 

Ownership and Liens; Real Property

     42  

Section 4.6.

 

True and Complete Disclosure

     42  

Section 4.7.

 

Litigation

     43  

Section 4.8.

 

Compliance with Agreements

     43  

 

-i-



--------------------------------------------------------------------------------

Section 4.9.

 

Pension Plans

     43  

Section 4.10.

 

Environmental Condition

     44  

Section 4.11.

 

Subsidiaries

     44  

Section 4.12.

 

Investment Company Act

     45  

Section 4.13.

 

Taxes

     45  

Section 4.14.

 

Permits, Licenses, etc.

     45  

Section 4.15.

 

Use of Proceeds

     45  

Section 4.16.

 

Condition of Property; Casualties

     45  

Section 4.17.

 

Insurance

     45  

Section 4.18.

 

Security Interest

     46  

Section 4.19.

 

OFAC; Anti-Terrorism; Patriot Act; FCPA

     46  

Section 4.20.

 

Solvency

     46  

Section 4.21.

 

Status as Senior Debt

     46  

ARTICLE 5 AFFIRMATIVE COVENANTS

     46  

Section 5.1.

 

Organization

     47  

Section 5.2.

 

Reporting

     47  

Section 5.3.

 

Insurance

     48  

Section 5.4.

 

Compliance with Laws

     49  

Section 5.5.

 

Taxes

     50  

Section 5.6.

 

New Subsidiaries

     50  

Section 5.7.

 

Security

     50  

Section 5.8.

 

Deposit Accounts

     50  

Section 5.9.

 

Records; Inspection; Maintenance of Ratings

     51  

Section 5.10.

 

Maintenance of Property

     51  

Section 5.11.

 

Royalty Agreements

     51  

Section 5.12.

 

Further Assurances

     51  

Section 5.13.

 

Legal Separateness

     52  

Section 5.14.

 

Post-Closing Obligations

     52  

ARTICLE 6 NEGATIVE COVENANTS

     52  

Section 6.1.

 

Debt

     53  

Section 6.2.

 

Liens

     54  

Section 6.3.

 

Investments

     56  

Section 6.4.

 

Acquisitions

     58  

Section 6.5.

 

Agreements Restricting Liens

     58  

 

-ii-



--------------------------------------------------------------------------------

Section 6.6.

 

Use of Proceeds

     58  

Section 6.7.

 

Corporate Actions; Accounting Changes

     59  

Section 6.8.

 

Sale of Assets

     59  

Section 6.9.

 

Restricted Payments

     60  

Section 6.10.

 

Affiliate Transactions

     60  

Section 6.11.

 

Line of Business

     61  

Section 6.12.

 

Hazardous Materials

     61  

Section 6.13.

 

Compliance with ERISA

     61  

Section 6.14.

 

Sale and Leaseback Transactions

     62  

Section 6.15.

 

Limitation on Hedging

     62  

Section 6.16.

 

Landlord Agreements

     62  

Section 6.17.

 

Operating Leases

     63  

Section 6.18.

 

Prepayment of Certain Debt

     63  

Section 6.19.

 

Amendment of Subordinated Debt or Revolving Loan

     63  

ARTICLE 7 DEFAULT AND REMEDIES

     63  

Section 7.1.

 

Events of Default

     63  

Section 7.2.

 

Optional Acceleration of Maturity

     65  

Section 7.3.

 

Automatic Acceleration of Maturity

     66  

Section 7.4.

 

Set-off

     66  

Section 7.5.

 

Remedies Cumulative, No Waiver

     66  

Section 7.6.

 

Application of Payments

     67  

ARTICLE 8 THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     68  

Section 8.1.

 

Appointment, Powers, and Immunities

     68  

Section 8.2.

 

Reliance by Administrative Agent

     68  

Section 8.3.

 

Defaults

     68  

Section 8.4.

 

Rights as Lender

     69  

Section 8.5.

 

Indemnification

     69  

Section 8.6.

 

Non-Reliance on Administrative Agent and Other Lenders

     70  

Section 8.7.

 

Resignation of Administrative Agent and Collateral Agent

     70  

Section 8.8.

 

Collateral Matters

     71  

Section 8.9.

 

No Other Duties, etc.

     71  

Section 8.10.

 

Flood Laws

     72  

Section 8.11.

 

Withholding Tax

     72  

Section 8.12.

 

Certain ERISA Matters

     72  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS

     74  

Section 9.1.

 

Costs and Expenses

     74  

Section 9.2.

 

Indemnification; Waiver of Damages

     74  

Section 9.3.

 

Waivers and Amendments

     76  

Section 9.4.

 

Severability

     76  

Section 9.5.

 

Survival of Representations and Obligations

     77  

Section 9.6.

 

Binding Effect

     77  

Section 9.7.

 

Lender Assignments and Participations

     77  

Section 9.8.

 

Confidentiality

     79  

Section 9.9.

 

Notices, Etc.

     80  

Section 9.10.

 

Usury Not Intended

     81  

Section 9.11.

 

Usury Recapture

     81  

Section 9.12.

 

Governing Law; Service of Process

     81  

Section 9.13.

 

Submission to Jurisdiction

     82  

Section 9.14.

 

Waiver of Venue

     82  

Section 9.15.

 

Waiver of Jury Trial

     82  

Section 9.16.

 

Execution in Counterparts

     82  

Section 9.17.

 

Subordination Agreements

     82  

Section 9.18.

 

USA Patriot Act

     83  

Section 9.19.

 

No Fiduciary or Agency Relationship

     83  

Section 9.20.

 

Integration

     83  

Section 9.21.

 

Intercreditor Agreement

     83  

Section 9.22.

 

Affiliated Lenders

     84  

Section 9.23.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     84  

Section 9.24.

 

Effect of Amendment and Restatement of Existing Credit Agreement

     85  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A-1

 

–   Form of Assignment and Acceptance

Exhibit A-2

 

–   Form of Affiliated Lender Assignment and Acceptance

Exhibit B

 

–   [Reserved]

Exhibit C

 

–   Form of Notice of Borrowing

Exhibit D

 

–   Form of Notice of Continuation or Conversion

Exhibit E

 

–   [Reserved]

Exhibit F

 

–   Form of Note

SCHEDULES:

 

Schedule I

 

–   Commitments, Contact Information

Schedule II

 

–   Additional Conditions and Requirements for New Subsidiaries

Schedule 4.1

 

–   Organizational Information

Schedule 4.4

 

–   Financial Condition

Schedule 4.5

 

–   Owned and Leased Real Properties

Schedule 4.7

 

–   Litigation

Schedule 4.10

 

–   Environmental Condition

Schedule 4.11

 

–   Subsidiaries

Schedule 6.1

 

–   Existing Permitted Debt

Schedule 6.2

 

–   Existing Permitted Liens

Schedule 6.3

 

–   Existing Permitted Investments

Schedule 6.10

 

–   Affiliate Transactions

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 22, 2017 (the
“Agreement”) is among Hi-Crush Partners LP, a Delaware limited partnership (the
“Borrower”), the Lenders (as defined below) and Morgan Stanley Senior Funding,
Inc., as Administrative Agent (as defined below) for the Lenders and as
Collateral Agent (as defined below) for the Lenders.

The Borrower, Administrative Agent, Collateral Agent and certain lenders are
party to that certain Credit Agreement dated as of April 28, 2014, among the
Borrower, Administrative Agent, Collateral Agent and the lenders party thereto
(as amended, amended and restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement”).

The Lenders party to the Amendment and Restatement Agreement have agreed to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by such parties that the
Advances outstanding as of the Restatement Date and other “Secured Obligations”
under and as defined in the Existing Credit Agreement (including indemnities)
shall be governed by and deemed to be outstanding under this Agreement with the
intent that the terms of this Agreement shall supersede the terms of the
Existing Credit Agreement (which shall hereafter have no further effect upon the
parties thereto other than with respect to any action, event, representation,
warranty or covenant occurring, made or applying prior to the Restatement Date),
and all references to the “Credit Agreement” in any Credit Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Agreement and the provisions hereof.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) ranks pari passu with any security interest granted in
favor of the Revolving Agent for its benefit and the ratable benefit of the
secured parties under the Revolving Loan Documents, (d) secures the Secured
Obligations, (e) is enforceable against the Credit Party which created such
security interest and (f) is perfected to the extent required by any Credit
Document.

“Account Control Agreement” means, as to any deposit account of any Credit Party
held with a bank, an agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent, among the Credit Party owning such
deposit account, the Administrative Agent and such other bank governing such
deposit account.

“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding (x) purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase unless such purchase of equipment involves all or
substantially all the assets of the seller and (y) repurchases of all or any
portion of royalty interests evidenced by royalty agreements permitted by
Section 6.1(o)) or (b) Equity Interests of any Person sufficient to cause such
Person to become a Subsidiary of a Credit Party.

 

-1-



--------------------------------------------------------------------------------

“Acquisition Agreement Representations” means such of the representations made
by or with respect to Augusta in the Contribution Agreement that are material to
the interests of the Lenders, but only to the extent that the Borrower has (or
any of its subsidiaries has) the right to terminate its (or such subsidiary’s)
obligations under the Contribution Agreement or the right to decline to
consummate the Augusta Drop Down as a result of an inaccuracy of any of such
representations in the Contribution Agreement.

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Wall Street Journal Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus 0.50%, and
(c) the Daily One-Month LIBOR plus 1.00%. Any change in the Adjusted Base Rate
due to a change in the Wall Street Journal Rate, Daily One-Month LIBOR or the
Federal Funds Rate shall be effective on the effective date of such change in
the Wall Street Journal Rate, Daily One-Month LIBOR or the Federal Funds Rate.

“Administrative Agent” means Morgan Stanley in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means the advances made by the Lenders to the Borrower (a) pursuant to
Section 2.1 on the Effective Date, which loans, for the avoidance of doubt,
shall cease to be outstanding on the Restatement Date, (b) pursuant to the
Amendment and Restatement Agreement on the Restatement Date, or (c) in the form
of Incremental Advances, as applicable.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise. Notwithstanding anything to the contrary
contained herein, in no event shall any portfolio company or other investment of
the Sponsor (other than the Hi-Crush Proppants Entities) be deemed to be an
Affiliate of the Borrower or its Subsidiaries solely as a result of the direct
or indirect control by the Sponsor of such portfolio company or investment.

“Affiliated Lender” shall mean any Person that becomes a Lender that is the
Sponsor or an Affiliate of the Sponsor (other than a Credit Party).

“Affiliated Lender Assignment and Acceptance” shall mean an assignment and
acceptance entered into (x) by a Lender, as assignor, and an Affiliated Lender,
as assignee or (y) by an Affiliated Lender, as assignor, and any other Eligible
Assignee or Affiliated Lender, as assignee, to the extent permitted pursuant to
Section 9.7, and, in each case, accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.7), in substantially the form of
Exhibit A-2 or such other form as shall be approved by the Administrative Agent.

“Agreement” means this Amended and Restated Credit Agreement among the Borrower,
the Lenders, the Administrative Agent and the Collateral Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of the date hereof, among the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders party thereto.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).

“Applicable Margin” means, (a) if the Corporate Rating Threshold is met,
(i) with respect to any Eurodollar Advance, 3.75% per annum and (ii) with
respect to any Base Rate Advance, 2.75% per annum and (b) otherwise, (i) with
respect to any Eurodollar Advance, 4.00% per annum and (ii) with respect to any
Base Rate Advance, 3.00% per annum. For the avoidance of doubt, any change in
the “Applicable Margin” resulting from a publicly announced change in the public
corporate family rating of the Borrower from Moody’s shall be effective as of
the date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change in the public corporate
family rating of the Borrower from Moody’s which would result in a change in the
“Applicable Margin.”

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

“Arrangers” means, collectively, Morgan Stanley, Barclays Bank PLC, Credit
Suisse Securities (USA) LLC and JPMorgan Chase Bank, N.A. in their capacities as
joint lead arrangers and joint bookrunners with respect to this Agreement.

“Asset Sale” means any sale, transfer, or other disposition of any Property by
any Credit Party; provided that, any sale, transfer or other disposition of
Property permitted under Sections 6.8(a) through (j), shall not constitute an
“Asset Sale” for purposes of this Agreement.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A-1.

“Augusta” means Hi-Crush Augusta LLC, a Delaware limited liability company.

“Augusta Drop Down” means the contribution of 390,000 common units of Augusta by
Hi-Crush Proppants to the Borrower pursuant to the Augusta Drop Down Documents
for total consideration not exceeding $224,250,000 in cash.

“Augusta Drop Down Documents” means the Contribution Agreement, together with
each other agreement, instrument, or document executed in connection with the
Augusta Drop Down, each of which shall be in form and substance reasonably
acceptable to the Arrangers.

“Available Cash” means, with respect to any fiscal quarter, the sum of (a) all
cash and Liquid Investments of the Borrower on hand at the end of such fiscal
quarter that the board of directors of the General Partner determines to include
and (b) if the board of directors of the General Partner so determines, all or
any portion of any additional cash and Liquid Investments of the Borrower on
hand on the date the Borrower makes Restricted Payments with respect to such
fiscal quarter (including any borrowings made subsequent to the end of such
fiscal quarter), less (c) such reserves as such board determines to be
appropriate.

 

-3-



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender or any Affiliate of a Lender: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to the Borrower or any Subsidiary.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

“Borrower” means Hi-Crush Partners LP, a Delaware limited partnership.

“Borrower Materials” has the meaning set forth in Section 5.2.

“Borrowing” means a borrowing comprised of Advances of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Advances,
as to which a single Interest Period is in effect.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.

“Canadian Sub” means Hi-Crush Canada Distribution Corp., a British Columbia
corporation.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

-4-



--------------------------------------------------------------------------------

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means the occurrence of any of the following events:

(a) Hi-Crush Proppants shall fail to, directly or indirectly, own the greater of
50.1% and a Controlling Percentage of the Equity Interests (including the Voting
Securities) of the General Partner;

(b) a majority of the members of the board of directors or other equivalent
governing body of the General Partner ceases to be composed of individuals that
were elected by Hi-Crush Proppants; or

(c) the General Partner shall cease for any reason to be the sole general
partner of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means (a) all property of the Credit Parties which is “Collateral”
or “Mortgaged Property” (as defined in each of the Mortgages or the Security
Agreement, as applicable) or similar terms used in the Security Documents and
(b) all property of the Credit Parties which secures the obligations of the
Credit Parties under the Revolving Loan Documents.

“Collateral Agent” means Morgan Stanley in its capacity as agent for the Lenders
pursuant to Article 8 and any successor agent pursuant to Section 8.7.

“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule I as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be increased pursuant to Section 2.14; provided that, after the making of the
Refinancing Advances (as defined in the Amendment and Restatement Agreement) on
the Restatement Date, the Commitment for each Lender shall be zero.

 

-5-



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated April 10, 2014.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Subsidiaries at such date.

“Contribution Agreement” means that certain Contribution Agreement dated as of
April 8, 2014 among Hi-Crush Proppants, Hi-Crush Augusta Acquisition Co. LLC and
the Borrower.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Controlling Percentage” means, with respect to any Person, the percentage of
the outstanding Voting Securities (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body), or directors holding a majority of the votes of the board of
directors (or other applicable governing body) of such Person.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.2(b).

“Corporate Rating Threshold” means a public corporate family rating of the
Borrower from Moody’s that is B2 or better.

“Credit Documents” means this Agreement, the Intercreditor Agreement, the
Subordination Agreements, the Notes, the Guaranty, the Notices of Borrowing, the
Notices of Continuation or Conversion, the Security Documents, the Fee Letters,
the Amendment and Restatement Agreement and each other agreement, instrument, or
document executed at any time in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing; (c) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, or upon
which interest payments are customarily made; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including any contingent obligations or other
similar obligations associated with such purchase, and including obligations
that are non-recourse to the credit of such Person but are secured by the assets
of such Person); (f) obligations of such Person as lessee under Capital Leases
and obligations of such Person

 

-6-



--------------------------------------------------------------------------------

in respect of synthetic leases; (g) obligations of such Person under any Hedging
Arrangement; (h) all obligations of such Person to mandatorily purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person on a date certain or upon the occurrence of
certain events or conditions; (i) the Debt of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for the payment of
such Debt; (j) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above; (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person, and (l) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

“Debt Incurrence” means any issuance or sale by the Borrower or any of its
Subsidiaries of any Debt after the Effective Date other than Permitted Debt.

“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash
and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Debt Incurrence after payment of, or provision for, all
underwriter fees and expenses, original issue discount, SEC and blue sky fees,
printing costs, fees and expenses of accountants, lawyers and other professional
advisors, brokerage commissions and other out-of-pocket fees and expenses
actually incurred in connection with such Debt Incurrence; provided that, an
original issue discount shall not reduce the amount of such Debt Incurrence
Proceeds unless such discount is due and payable at or immediately following the
closing of such Debt Incurrence and such discount has not already been taken
into account to reduce the amount of proceeds received by the Borrower or such
Subsidiary from such Debt Incurrence.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.7(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.6(a).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

 

-7-



--------------------------------------------------------------------------------

“Drop Down Acquisition” means the acquisition by one or more Credit Parties, in
a single transaction or in a series of related transactions, of property or
assets (including Equity Interests) from any Hi-Crush Proppants Entity, so long
as the property or assets being acquired is engaged or used (or intended to be
used), as applicable, primarily in the frac sand excavation, processing and
transportation business, including the Augusta Drop Down.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway or any other county that is a member of the
European Economic Area.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means for the Borrower, on a consolidated basis for any period (it
being understood that no amounts of any Net Income of any entity constituting an
Investment pursuant to Section 6.3(k) or (l) shall be taken into account in
calculating EBITDA other than to the extent provided in clause (c) below), the
sum of (a) Net Income for such period, plus (b) without duplication and to the
extent deducted in determining such Net Income (i) depletion, depreciation and
amortization for such period, plus (ii) Interest Expense for such period, plus
(iii) Income Tax Expense for such period, plus (iv) letter of credit fees, plus
(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of Equity Interests to employees of the Borrower
or any of its Subsidiaries pursuant to a written plan or agreement, plus
(vi) customary non-capitalized expenses incurred in connection with (x) any
Equity Issuance on or prior to the Effective Date, (y) any Drop Down Acquisition
and (z) the transactions contemplated by this Agreement to occur on the
Effective Date, plus (vii) customary non-capitalized expenses incurred in
connection with any Investment permitted under Section 6.3(j), (k) or (l), any
Acquisition permitted by Section 6.4, any incurrence of Debt permitted by
Section 6.1 or any Equity Issuance (in each case, whether or not consummated),
plus (viii) any losses (or minus any gains) realized upon any disposition of
property permitted under Section 6.8 outside of the ordinary course of business,
plus (ix) non-recurring charges with respect to relocation or severance
arrangements between the Borrower or its Subsidiaries and their respective
officers and employees, plus (x) exploration expenses, plus (xi) non-cash
charges resulting from extraordinary, non-recurring events or circumstances for
such period, plus (c) cash dividends or distributions received by the Credit
Parties from any Permitted Investments pursuant to Section 6.3(k) or (l), minus
(d) to the extent included in determining Net Income, non-cash income resulting
from extraordinary, non-recurring events or circumstances for such period and
all other non-cash items of income which were included in determining such Net
Income; provided that such EBITDA shall be subject to pro forma adjustments for
acquisitions and asset sales (including the Augusta Drop Down and each other
Drop Down Acquisition) assuming that such transactions had occurred on the first
day of the determination period, which adjustments shall be made in a manner,
and subject to supporting documentation, acceptable to the Administrative Agent.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.1 shall have been satisfied, which date shall not be later than
May 23, 2014.

 

-8-



--------------------------------------------------------------------------------

“Effective Date Material Adverse Effect” means with respect to Augusta, any
circumstance, change or effect that, individually or in the aggregate, (a) is or
would reasonably be expected to be materially adverse to the business,
operations or financial condition of Augusta, or (b) materially impedes or would
reasonably be expected to impede the ability of Hi-Crush Proppants and the
Borrower to complete the transactions contemplated in the Contribution
Agreement, but shall exclude any circumstance, change or effect resulting or
arising from:

 

  (i) any change in general economic conditions in the industries or markets in
which Augusta operates;

 

  (ii) seasonal reductions in revenues or earnings of Augusta substantially
consistent with the historical results of Augusta;

 

  (iii) national or international political conditions, including any engagement
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack;

 

  (iv) changes in Legal Requirements or GAAP; or

 

  (v) the entry into or announcement of the Contribution Agreement, actions
contemplated by the Contribution Agreement or the consummation of the
transactions contemplated thereby.

Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply in
the event of a materially disproportionate effect on Augusta as compared to
other entities in the industry or markets in which Augusta operates.

“Eligible Assignee” means (a) a Lender, (b) any Affiliate of a Lender approved
by the Administrative Agent, (c) any Approved Fund of a Lender, (d) subject to
the conditions set forth in Sections 9.7(g) and 9.22, any Person that is or
that, upon the assignment of Advances hereunder, will be an Affiliated Lender or
(e) any other Person (other than a natural Person) reasonably acceptable to the
Administrative Agent and, unless (i) an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with Section 9.7
or (ii) such assignment is being made by the Arrangers during the primary
syndication of the Advances and Commitments hereunder to Persons reasonably
acceptable to the Borrower identified by the Administrative Agent to the
Borrower on or prior to the Effective Date, the Borrower, such approval not to
be unreasonably withheld or delayed by the Borrower and such approval to be
deemed given by the Borrower if no objection is received by the Administrative
Agent from the Borrower within five Business Days after notice of such proposed
assignment has been provided to the Borrower; provided, however, that no Credit
Party shall qualify as an Eligible Assignee.

“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

-9-



--------------------------------------------------------------------------------

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including CERCLA,
relating to (a) pollution, contamination, injury, destruction, loss, protection,
cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata, or other natural resources; (b) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, medical infections, or toxic substances, materials or wastes; (d) the
safety or health of employees; or (e) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous,
medical infections, or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Investors” means Hi-Crush Proppants and/or the General Partner, as
applicable.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance by the
Borrower after the Effective Date (other than any such Equity Issuance of
Disqualified Stock), all cash and Liquid Investments received by the Borrower or
any of its Subsidiaries from such Equity Issuance (other than from any other
Credit Party) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR”, as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (b) in determining Eurodollar Rate for all
other purposes, the rate per annum (rounded upward to the nearest whole multiple
of 1/100 of 1%) equal to (i) the rate per annum determined by the Administrative
Agent to be the offered

 

-10-



--------------------------------------------------------------------------------

rate for deposits in dollars with a term equivalent to the elected Interest
Period appearing on the page of the Reuters Screen which displays an average of
the London interbank offered rate administered by the ICE Benchmark
Administration (such page currently being the LIBOR01 page) or (ii) if the rate
in clause (b)(i) above does not appear on such page or service or if such page
or service is not available, the rate per annum determined by the Administrative
Agent to be the offered rate for deposits in dollars with a term equivalent to
the elected Interest Period on such other page or other service which displays
an average of the London interbank offered rate or (iii) if the rates in clauses
(b)(i) and (b)(ii) are not available, for any reason, then for purposes of this
clause (b), Eurodollar Base Rate shall then be the rate per annum determined by
the Administrative Agent to be the average offered quotation rate by major banks
in the London interbank market for deposits in Dollars for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Advances for which the Eurodollar Base Rate is then being
determined and with a term equivalent to such Interest Period.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =       

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

  

Where,

“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Advance shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage

; provided however, notwithstanding anything to the contrary in this Agreement,
in no event shall the Eurodollar Rate be lower than 1.00%.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Existing Credit Agreement” has the meaning provided in the recitals hereto.

 

-11-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§
78dd-1, et seq.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means, collectively, (a) that certain Agent Fee Letter dated as of
December 6, 2017 between the Borrower and the Administrative Agent and (b) that
certain Engagement Letter dated as of December 6, 2017 between the Borrower and
the Arrangers (as supplemented through the date hereof).

“Financial Statements” means, for any period, the consolidated financial
statements of the Borrower and its Subsidiaries, including statements of
operations, partners’ equity and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.

“First Amendment” means that certain Consent, Waiver and Amendment dated as of
October 17, 2014 among the Credit Parties, the Administrative Agent and the
Lenders party thereto.

“First-Tier Foreign Subsidiary” means any FSHCO or any Foreign Subsidiary that
is a CFC and, in each case, the Equity Interests of which are held directly by
the Borrower or a Domestic Subsidiary that is not a direct or indirect
Subsidiary of a CFC.

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a) Borrower’s
consolidated EBITDA for the most recently completed four-fiscal quarter period
to (b) Borrower’s consolidated Net Interest Expense for the most recently
completed four-fiscal quarter period.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of a Person that is not incorporated
or organized under the laws of the United States, any State thereof or the
District of Columbia.

“FSHCO” means (a) any Domestic Subsidiary that holds, directly or indirectly, no
material assets other than Equity Interests or Debt of one or more CFCs or
(b) any Foreign Subsidiary that is a pass-through entity (including a
partnership or disregarded entity for U.S. federal income tax purposes) that
holds, directly or indirectly, no material assets other than Equity Interests or
Debt of one or more CFCs.

 

-12-



--------------------------------------------------------------------------------

“Funded Debt” of any Person means, at any time, without duplication, Debt of
such Person (a) of the type described in clauses (a), (b), (c), (f), and (h) of
the definition of “Debt”; provided that Debt with respect to letters of credit
referred to in clause (b) of such definition shall be considered “Funded Debt”
regardless of whether such letters of credit are drawn or funded, (b) of the
type described in clause (i) of the definition of “Debt”; provided that such
Debt would otherwise qualify as “Funded Debt” under this definition, or (c) of
the type described in clauses (j) or (k) of the definition of “Debt” to the
extent that such guaranty covers, or such Lien secures, Debt of the type
described in clause (a) or clause (b) of this definition of “Funded Debt”. For
the avoidance of doubt, all Debt outstanding under this Agreement shall
constitute “Funded Debt”. Notwithstanding the foregoing, Permitted Subordinated
Debt shall not constitute “Funded Debt” so long as each Subordination Agreement
is in full force and effect.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“General Partner” means Hi-Crush GP LLC, a Delaware limited liability company.

“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.

“Guarantors” means any Person that now or hereafter executes the Guaranty,
including (a) each Subsidiary of the Borrower listed on Schedule 4.11 and
(b) each Subsidiary of the Borrower that becomes a guarantor of all or a portion
of the Obligations and which has entered into either a joinder agreement
substantially in the form attached to the Guaranty or a new guaranty
substantially in the form of the Guaranty; provided, however, notwithstanding
anything contained in this Agreement or any other Credit Document to the
contrary, no Domestic Subsidiary that is a direct or indirect Subsidiary of a
CFC, Foreign Subsidiary or FSHCO of the Borrower shall be required to execute
the Guaranty.

“Guaranty” means that certain Guaranty Agreement, dated as of April 28, 2014 in
favor of the Administrative Agent and the Collateral Agent for the benefit of
the Secured Parties, as amended, amended and restated, supplemented or otherwise
modified from time to time, as reaffirmed pursuant to the Reaffirmation
Agreement.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including pollutants, contaminants, petroleum, petroleum products,
radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including pollutants, contaminants,
flammable substances and materials, explosives, radioactive materials, oil,
petroleum and petroleum products, chemical liquids and solids, polychlorinated
biphenyls, asbestos, toxic substances, and similar substances and materials.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Hi-Crush Proppants” means Hi-Crush Proppants LLC, a Delaware limited liability
company.

 

-13-



--------------------------------------------------------------------------------

“Hi-Crush Proppants Entities” means Hi-Crush Proppants and its Subsidiaries
(other than the General Partner, the Borrower and its Subsidiaries).

“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including Texas
franchise taxes) paid or due to be paid during such period.

“Incremental Advance Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Advance, as set forth in the
applicable Incremental Agreement.

“Incremental Advances” means Advances made by one or more Lenders to the
Borrower pursuant to Section 2.1(a)(ii). Incremental Advances may be made in the
form of additional Advances or, to the extent permitted by Section 2.14 and
provided for in the relevant Incremental Agreement, Other Advances.

“Incremental Agreement” means an agreement with respect to Incremental Advances
among the Borrower, the Administrative Agent and one or more Incremental
Lenders.

“Incremental Commitment” means the commitment of any Lender, established
pursuant to Section 2.14, to make Incremental Advances to the Borrower.

“Incremental Funds” means the sum of (a) 100% of the aggregate net cash proceeds
received by the Borrower (including the fair market value of any Property that
is used or useful by the Borrower and its Subsidiaries in the conduct of its
business to the extent acquired in consideration of Equity Interests of the
Borrower) after the Effective Date as a contribution to its common equity
capital or from the issue or sale of Equity Interests of the Borrower or from
the issue or sale of convertible or exchangeable Equity Interests of the
Borrower or convertible or exchangeable debt securities of the Borrower that
have been converted into or exchanged for such Equity Interests (in each case,
other than Disqualified Stock and Equity Interests sold to a Subsidiary of the
Borrower) plus (b) to the extent that any Permitted Investment that was made
after the Effective Date is sold for cash or Liquid Investments or otherwise
liquidated or repaid for cash, the lesser of (i) the cash return of capital with
respect to such Permitted Investment (less the cost of disposition, if any) and
(ii) the initial amount of such Permitted Investment plus (c) the net reduction
in Permitted Investments made after the Effective Date resulting from dividends,
repayments of loans or advances, or other transfers of assets in each case to
the Borrower or any of its Subsidiaries from any Person less (d) the aggregate
amount of Incremental Funds previously expended pursuant to Section 6.9(c) or
required to be excluded pursuant to Section 6.9(d).

“Incremental Lender” means a Lender with an Incremental Commitment or an
outstanding Incremental Advance.

“Incremental Maturity Date” means the final maturity date of any Incremental
Advance, as set forth in the applicable Incremental Agreement.

“Initial Audited Financial Statements” means the audited financial statements of
Augusta and its Subsidiaries since its inception, including statements of
income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of December 31, 2013, all prepared in accordance with
GAAP.

“Initial Financial Statements” means, collectively, (a) the Initial Audited
Financial Statements and (b) the Pro Forma Financial Statements.

 

-14-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
April 28, 2014 as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (including the amortization of debt discount and premium and
the interest component under Capital Leases and Permitted Subordinated Debt but
excluding amortization of debt issuance costs, upfront and arrangement fees,
original issue discount and non-cash interest payments related to Debt incurred
on or prior to the date of this Agreement) as determined in accordance with
GAAP.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.2, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.2. The
duration of each such Interest Period shall be one, two, three, or six months
(or such other period if available and agreed to by all of the Lenders), in each
case as the Borrower may select, provided that:

(a) the Borrower shall select Interest Periods so that it is not necessary to
repay any portion of any Advance prior to the last day of the applicable
Interest Period in order to make a mandatory scheduled repayment required
pursuant to Section 2.4(a);

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(e) the Borrower may not select any Interest Period for any Advance which ends
after the Maturity Date.

“Investment” has the meaning set forth in Section 6.3.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.12,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance. For the
avoidance of doubt, the Refinancing Lenders, as defined in the Amendment and
Restatement Agreement, shall constitute “Lenders” for all purposes hereunder and
under any other Credit Document.

 

-15-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the Administrative Agent or
its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.

“Majority Lender Vote/Directive” has the meaning set forth in Section 9.22.

“Majority Lenders” means Lenders holding greater than 50% of the sum of the
aggregate unpaid principal amount of the Advances; provided that the portion of
the Advances held by any Affiliated Lenders shall, for purposes of this
definition, be subject to Section 9.22.

“Material Adverse Change” means a material adverse change (a) in the business,
operations, Property or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) on the validity or enforceability of this
Agreement or any of the other Credit Documents; (c) on any Credit Party’s
ability to perform its obligations under this Agreement, any Note, the Guaranty
or any other Credit Document; or (d) in any right or remedy of any Secured Party
under any Credit Document.

“Maturity Date” means the earlier of (a) December 22, 2024 and (b) the
acceleration of the Advances pursuant to Article 7.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

 

-16-



--------------------------------------------------------------------------------

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Obligations.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any Asset Sale or Casualty Event, all
cash and Liquid Investments received in respect of such Asset Sale or Casualty
Event after (a) payment of, or provision for, all brokerage commissions and
other reasonable out of pocket fees and expenses actually incurred (including
attorneys’, accountants’, investment bankers’, consultants’ or other customary
fees and expenses); (b) payment of any outstanding obligations relating to such
Property paid in connection with any such Asset Sale or Casualty Event; and
(c) taxes paid or reasonably estimated to be payable within one year after such
Asset Sale or Casualty Event as a result thereof and as a result of any gain
recognized in connection therewith.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

“Net Interest Expense” means, for any period and with respect to any Person,
Interest Expense minus interest income of such Person for such period.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.3 and (b) has been approved by the
Majority Lenders.

“Note” means a promissory note of the Borrower payable a Lender or its
registered assigns in the amount of such Lender’s Advances, in substantially the
same form as Exhibit F, evidencing indebtedness of the Borrower to such Lender
resulting from Advances owing to such Lender.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit C.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit D.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders or the Administrative Agent under
this Agreement and the Credit Documents, including any increases, extensions,
and rearrangements of those obligations under any amendments, supplements, and
other modifications of the documents and agreements creating those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“OID” has the meaning set forth in Section 2.14(b).

 

-17-



--------------------------------------------------------------------------------

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.

“Other Advances” shall have the meaning assigned to such term in
Section 2.14(a).

“Other Taxes” has the meaning set forth in Section 2.11(b).

“Participant Register” has the meaning set forth in Section 9.7(d).

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Hi-Crush Partners LP.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Permitted Refinancing” means Debt issued or incurred (including by means of the
extension or renewal of existing Debt) to refinance, refund, extend, renew or
replace existing Debt (the “Refinanced Debt”); provided that (a) the principal
amount of such Permitted Refinancing is not greater than the outstanding
principal amount of such Refinanced Debt plus the amount of any premiums or
penalties and accrued and unpaid interest paid thereon, reasonable fees and
expenses and existing commitments unutilized thereunder, (b) such Permitted
Refinancing has a final maturity that is no sooner than such Refinanced Debt,
(c) the documentation evidencing such Permitted Refinancing contains
representations, warranties, covenants and events of default, taken as a whole,
no less favorable to the Borrower in any material respect than this Agreement
and (d) if such Refinanced Debt or any guarantees in respect thereof are
subordinated to the Obligations, such Permitted Refinancing remains so
subordinated on terms no less favorable to the Administrative Agent and the
Lenders.

“Permitted Subordinated Debt” means Debt permitted under Section 6.1(i).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code. Notwithstanding the foregoing, solely for purpose
of Section 8.12(a)(i), the term “Plan” means any of (a) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

-18-



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 5.2.

“Pro Forma Financial Statements” means the unaudited pro forma consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of
December 31, 2013, prepared giving pro forma effect to the Augusta Drop Down and
the other transactions to occur on the Effective Date as if such transactions
had occurred on such date, prepared in good faith by the Borrower in accordance
with GAAP; provided that the Pro Forma Financial Statements shall not need to
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Advances at such time to the total aggregate outstanding Advances at
such time.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of the date
hereof, among the Credit Parties and the Collateral Agent.

“Register” has the meaning set forth in Section 9.7(b).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Repayment” means the repayment of some or all of the obligations outstanding
under that certain Credit Agreement dated as of August 21, 2012 among the
Borrower, the lenders from time to time party thereto and Amegy Bank National
Association, as administrative agent thereunder, as amended, supplemented or
otherwise modified from time to time prior to April 28, 2014.

“Repayment Date” has the meaning set forth in Section 2.4.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

 

-19-



--------------------------------------------------------------------------------

“Repricing Transaction” means (a) the prepayment, refinancing, substitution or
replacement of all or a portion of the Advances with any long-term secured Debt
having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent and the
Borrower consistent with generally accepted financial practices, after giving
effect to, among other factors, margin, interest rate floors, upfront or similar
fees or original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
bank loans, and without taking into account any fluctuations in the Eurodollar
Rate) that is less than the effective interest cost or weighted average yield
(as determined by the Administrative Agent and the Borrower on the same basis)
of such Advances or (b) any amendment hereto relating to the effective interest
cost or weighted average yield on the Advances that results in either of the
foregoing on the date of such amendment being lower than such amounts for the
Advances on the Restatement Date (with the comparative determinations to be made
by the Administrative Agent and the Borrower in the same fashion as described in
clause (a) above). Any such determination by the Administrative Agent and the
Borrower as contemplated by preceding clauses (a) and (b) shall be conclusive
and binding on all Lenders holding Advances.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.

“Restatement Date” means December 22, 2017.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common or subordinated Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.

“Revolving Agent” means the “Administrative Agent” under and as defined in the
Revolving Credit Agreement.

“Revolving Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of December 22, 2017, among the Borrower, the lenders from
time to time party thereto and ZB, N.A. DBA Amegy Bank, as Revolving Agent
thereunder, as the same may be amended, supplemented, modified, restated,
refinanced or replaced from time to time in accordance with the Intercreditor
Agreement.

“Revolving Lenders” means the financial institutions from time to time party to
the Revolving Credit Agreement as lenders.

“Revolving Loan Documents” means the Revolving Credit Agreement and all security
and other collateral or other documents related thereto or entered into in
connection therewith.

 

-20-



--------------------------------------------------------------------------------

“Revolving Loans” means the extensions of credit made by the Revolving Lenders
to the Borrower pursuant to the Revolving Loan Documents (including any exposure
of the Revolving Lenders with respect to letters of credit issued under the
Revolving Loan Documents).

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date the estimate is made) and
(b) any fee mineral interests, term mineral interests, leases, subleases,
farm-outs, royalties, overriding royalties, net profit interests, carried
interests, production payments and similar mineral interests, and all unsevered
and unextracted sand in, under, or attributable to the properties described in
the foregoing clause (a).

“SEC” means, the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided that the “Secured
Obligations” shall not include any Excluded Swap Obligations.

“Secured Parties” means the Administrative Agent, the Lenders, the Swap
Counterparties and Banking Services Providers.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of April 28, 2014 among the Credit Parties in favor of the Collateral Agent for
the benefit of the Secured Parties, as amended, amended and restated,
supplemented or otherwise modified from time to time, as reaffirmed pursuant to
the Reaffirmation Agreement.

“Security Documents” means, collectively, the Mortgages, Security Agreement, the
Reaffirmation Agreement and any and all other instruments, documents or
agreements, including Account Control Agreements, now or hereafter executed by
any Credit Party or any other Person to secure the Secured Obligations.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) the consolidated Funded Debt of the Borrower (other than such
Funded Debt that is not secured by a Lien) as of such date, to (b) Borrower’s
consolidated EBITDA for the most recently completed four-fiscal quarter period.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including contingent liabilities) of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and other liabilities

 

-21-



--------------------------------------------------------------------------------

(including contingent liabilities) as they become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including contingent liabilities) as they mature in the normal
course of business, (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities (including contingent liabilities)
beyond such Person’s ability to pay as such debts and liabilities mature,
(e) such Person is not engaged in, and is not about to engage in, business or a
transaction for which such Person’s Property would constitute unreasonably small
capital, and (f) such Person has not transferred, concealed or removed any
Property with intent to hinder, delay or defraud any creditor of such Person.

“Specified Representations” means the representations and warranties relating to
Borrower and its Subsidiaries set forth in Sections 4.1, 4.2(a)-(d), 4.3, 4.12,
4.15, 4.18, 4.19, 4.20 and 4.21.

“Sponsor” means Avista Capital Holdings, L.P. or any entities that are used to
form, organize or establish funds on behalf of Avista Capital Holdings, L.P. and
its affiliates.

“Subject Lender” has the meaning set forth in Section 2.12.

“Subordination Agreement” means a subordination agreement in form and substance
satisfactory to the Majority Lenders by and among each applicable Credit Party,
the holder(s) of Permitted Subordinated Debt, and the Administrative Agent.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Successor Benchmark Rate” has the meaning assigned to it in Section 2.15.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Tax Group” has the meaning assigned to it in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

-22-



--------------------------------------------------------------------------------

“Type” has the meaning set forth in Section 1.4.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wall Street Journal Rate” means a rate of interest per annum equal to the
“prime rate” as published from time to time in the Eastern Edition of the Wall
Street Journal as the average prime lending rate for seventy-five percent (75%)
of the United States’ thirty (30) largest commercial banks, or if the Wall
Street Journal shall cease publication or cease publishing the “prime rate” on a
regular basis, such other regularly published average prime rate applicable to
such commercial banks as is acceptable to the Administrative Agent in its
reasonable discretion.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” has the meaning set forth in Section 2.14(b).

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.3. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

-23-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as a Capital Lease.

Section 1.4. Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination of whether such Advance is a Base Rate
Advance or a Eurodollar Advance.

Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

ARTICLE 2

CREDIT FACILITY

Section 2.1. Commitments.

(a) Commitment.

(i) Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make a single Advance in Dollars to the Borrower on the Effective
Date in a principal amount not to exceed such Lender’s Commitment. Each
Borrowing shall (A) if comprised of Base Rate Advances be in an aggregate amount
not less than $500,000 and in integral multiples of $50,000 in excess thereof,
(B) if comprised of Eurodollar Advances be in an aggregate amount not less than
$1,000,000 and in integral multiples of $500,000 in excess thereof, and
(C) consist of Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments. Amounts paid or prepaid in
respect of Advances may not be reborrowed.

 

-24-



--------------------------------------------------------------------------------

(ii) Each Lender having an Incremental Commitment severally agrees, on the terms
and conditions set forth in this Agreement and in the applicable Incremental
Agreement, to make Incremental Advances to the Borrower, in an aggregate
principal amount not to exceed its Incremental Commitment. Amounts paid or
prepaid in respect of Incremental Advances may not be reborrowed.

(iii) The Commitments (other than any Incremental Commitments, which shall
terminate as provided in the related Incremental Agreement) shall automatically
terminate upon the making of the Advances on the Effective Date.

(b) Notes. Any Lender may request that Advances made by it hereunder be
evidenced by a Note. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a Note, the interests
represented by such Note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.7) be represented by one or
more Notes payable to the payee named therein or its registered assigns.

Section 2.2. Advances.

(a) Notice. The Borrowing to be made on the Effective Date shall be made
pursuant to the applicable Notices of Borrowing given not later than 1:00 p.m.
(New York City time) on the Effective Date by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice of such proposed Borrowing,
by facsimile or telex. Each Notice of Borrowing shall be by facsimile or telex,
confirmed promptly by the Borrower with a hard copy (other than with respect to
notice sent by facsimile), specifying (i) the requested date of such Borrowing,
(ii) the requested Type of Advances comprising such Borrowing, (iii) the
aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of Eurodollar Advances, the requested Interest Period for each such
Advance; provided that, and all Borrowings to be made on the Effective Date
shall consist only of Base Rate Advance (unless the initial Lenders and the
Administrative Agent otherwise agree) which may, subject to the terms of this
Agreement, be thereafter Converted into Eurodollar Advances. In the case of a
proposed Borrowing comprised of Eurodollar Advances, the Administrative Agent
shall promptly notify each Lender of the applicable interest rate under
Section 2.6(b). Each Lender shall, before 2:00 p.m. (New York City time), make
available for the account of its applicable Lending Office to the Administrative
Agent at its address referred to in Section 9.9, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Pro Rata Share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or continue an
Advance under this paragraph, the Borrower shall deliver an irrevocable Notice
of Continuation or Conversion to the Administrative Agent at the Administrative
Agent’s office no later than 1:00 p.m. (New York City time) at least three
Business Days in advance of the proposed conversion or continuation date. Each
such Notice of Continuation or Conversion shall be in writing or by telex or
facsimile confirmed promptly by the Borrower with a hard copy (other than with
respect to notice sent by facsimile), specifying (i) the requested Conversion or
continuation date (which shall be a Business Day), (ii) the amount and Type of
the Advance to be Converted or continued, (iii) whether a Conversion or
continuation is requested and, if a Conversion, into what Type of Advance, and
(iv) in the case of a Conversion to, or a continuation of, a

 

-25-



--------------------------------------------------------------------------------

Eurodollar Advance, the requested Interest Period. Promptly after receipt of a
Notice of Conversion or Continuation under this paragraph, the Administrative
Agent shall provide each Lender with a copy thereof and, in the case of a
Conversion to or a Continuation of a Eurodollar Advance, notify each Lender of
the applicable interest rate under Section 2.6(b). The portion of Advances
comprising part of the same Borrowing that are Converted to Advances of another
Type shall constitute a new Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:

(i) at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Advances;

(ii) the Borrower may not select Eurodollar Advances for any Borrowing at any
time when an Event of Default has occurred and is continuing;

(iii) if any Lender shall notify the Administrative Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful, for such Lender or its applicable Lending Office to perform its
obligations under this Agreement to make Eurodollar Advances or to fund or
maintain Eurodollar Advances, (A) the obligation of such Lender to make such
Eurodollar Advance as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Advances shall be made in the form of a Base Rate Advance, and (B) such Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to designate a different Lending
Office if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender;

(iv) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;

(v) if the Majority Lenders shall notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and

(vi) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraphs
(a) and (b) above, the Administrative Agent will forthwith so notify the
Borrower and the Lenders and such Advances will be made available to the
Borrower on the date of such Borrowing as Eurodollar Advances with an interest
period duration of one month or, in the case of continuation of an existing
Advance, Convert into Base Rate Advances.

 

-26-



--------------------------------------------------------------------------------

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder shall be irrevocable and binding
on the Borrower.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s Pro Rata Share
of any Borrowing, the Administrative Agent may assume that such Lender has made
its Pro Rata Share of such Borrowing available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.2(a), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day for
the first three days and thereafter the interest rate applicable to the Advance
and (B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.

Section 2.3. Prepayments.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this
Section 2.3 and all notices given pursuant to this Section 2.3 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.3 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.

(b) Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Sections 2.8 and 2.3(c)(i), and after
giving by 1:00 p.m. (New York City time) (i) in the case of Eurodollar Advances,
at least three Business Days’ or (ii) in case of Base Rate Advances, one
Business Day’s prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.8 or 2.3(c)(i) as a result of such prepayment
being made on such date; provided that (A) each optional prepayment of
Eurodollar Advances shall be in a minimum amount not less than $500,000 and in
multiple integrals of $100,000 in excess thereof and (B) each optional
prepayment of Base Rate Advances shall be in a minimum amount not less than
$500,000 and in multiple integrals of $50,000 in excess thereof. Notwithstanding
the foregoing, the Borrower may (subject to payment to the Lenders of any
applicable amounts under Section 2.8 hereof) rescind or postpone any notice of
prepayment under this Section 2.3(b) if such prepayment would have resulted from
a refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.

(c) Mandatory.

(i) If the Borrower effects a Repricing Transaction on or prior to the first
anniversary of the Restatement Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
a prepayment premium of 1.00% of the aggregate principal amount of the Advances
so modified, prepaid, refinanced, substituted or replaced. Such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction.

 

-27-



--------------------------------------------------------------------------------

(ii) Subject to the Intercreditor Agreement, if the Borrower or any Subsidiary
completes an Asset Sale or is subject to a Casualty Event, in each case which
results in Net Cash Proceeds in excess of the greater of $5,000,000 and 2% of
Consolidated Total Assets in any fiscal year, then the Borrower shall, no later
than five Business Days following the receipt thereof, apply an amount equal to
100% of such Net Cash Proceeds to prepay to the Lenders on a pro rata basis the
outstanding principal amount of the Advances; provided that, (A) if no Event of
Default exists or would arise therefrom, then such proceeds shall not be
required to be so applied on such date to the extent that Borrower shall have
delivered a certificate by a Responsible Officer of the Borrower to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are reasonably expected to be reinvested in fixed or capital assets of
any Credit Party within 360 days following the date of such Asset Sale or
Casualty Event (which officers’ certificate shall set forth the estimates of the
proceeds to be so expended); and (B) if all or any portion of such Net Cash
Proceeds are not reinvested within such 360-day period as provided in clause
(A) above, then 100% of such unused portion shall be applied on the last day of
such period first to prepay to the Lenders on a pro rata basis the outstanding
principal amount of the Advances.

(iii) Subject to the Intercreditor Agreement, if the Borrower or any Subsidiary
receives Debt Incurrence Proceeds other than those resulting from Permitted
Debt, then not later than five Business Days following the receipt of such
proceeds, the Borrower shall prepay the Advances in an amount equal to 100% of
such Debt Incurrence Proceeds.

(d) Interest; Costs. Each prepayment pursuant to this Section 2.3 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.8 and
2.3(c)(i) as a result of such prepayment being made on such date.

(e) Application of Payments.

(i) Each voluntary prepayment shall be applied to such Advances and in such
order as the Borrower may direct.

(ii) Each mandatory prepayment of the Advances required by Section 2.3(c) shall
be applied to the scheduled principal installments of the Advances in direct
order of maturity until such time as the Advances are repaid in full.

Section 2.4. Repayment.

(a) Advances. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on the last day of each fiscal quarter ending after the
Restatement Date, or if any such date is not a Business Day, on the next
preceding Business Day (each such date being called a “Repayment Date”), a
principal amount of the initial Advances made on the Restatement Date (as
adjusted from time to time pursuant to Sections 2.3(b), 2.3(c) and 2.14) equal
to $500,000.00, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(b) Incremental Advances. The Borrower shall pay to the Administrative Agent,
for the account of the Incremental Lenders, on each Incremental Advance
Repayment Date, a principal amount of the Other Advances (as adjusted from time
to time pursuant to Sections 2.3(b) and 2.3(c)) equal to the amount set forth
for such date in the applicable Incremental Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

 

-28-



--------------------------------------------------------------------------------

(c) Payment at Maturity. To the extent not previously paid, all Advances and
Other Advances shall be due and payable on the Maturity Date and the Incremental
Maturity Date, respectively, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(d) Payments Without Premium. All repayments pursuant to this Section 2.4 shall
be subject to Sections 2.8 and 2.3(c)(i), but shall otherwise be without premium
or penalty.

Section 2.5. Fees.

(a) Fee Letters. The Borrower agrees to pay the fees set forth in the Fee
Letters as provided therein.

Section 2.6. Interest.

(a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender’s Advances which are Base Rate Advances on each March 31, June 30,
September 30, and December 31 commencing on June 30, 2014, and on the Maturity
Date (unless any such date shall not be a Business Day in which case such
payment shall be made on the next preceding Business Day).

(b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with Interest Periods in excess of three months, accrued but
unpaid interest shall also be due on the day three months from the first day of
such Interest Period), on the date any Eurodollar Advance is repaid, and on the
Maturity Date.

(c) Default Rate. Notwithstanding the foregoing, upon the occurrence and during
the continuance of an Event of Default under Section 7.1(a) or Section 7.1(g),
all overdue amounts shall bear interest, after as well as before judgment, at
the Default Rate. Interest accrued pursuant to this Section 2.6(c) and all
interest accrued but unpaid on or after the Maturity Date shall be due and
payable on demand.

Section 2.7. Illegality. If any Lender shall notify the Borrower that any Change
in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) such
Lender may require that all outstanding Eurodollar Advances made by it be
converted to Base Rate Advances, in which event all such Eurodollar Advances
shall be automatically converted to Base Rate Advances on the last day of the
Interest Period then applicable to such Eurodollar Advance, and (b) the right of
the Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

-29-



--------------------------------------------------------------------------------

Section 2.8. Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Advance other
than a Base Rate Advance on a day other than the last day of the Interest Period
for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower to prepay, borrow, continue or Convert any
Advance other than a Base Rate Advance on the date or in the amount notified by
the Borrower; or

(c) any assignment of an Eurodollar Advance on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.12;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.8, the
requesting Lender shall be deemed to have funded the Eurodollar Advances made by
it at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the offshore interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Advance was in fact so funded.

Section 2.9. Increased Costs.

(a) Eurodollar Advances. If any Change in Law shall:

(i) impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, assessment, or similar requirement (other than by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities or commitments of, financial institutions
generally, including any Lender (or its applicable Lending Office), including
the Commitments of such Lender hereunder; or

(ii) impose on financial institutions generally, including such Lender (or its
applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three Business Days after written demand made by such Lender
such amount or amounts as such Lender determines in good faith to be necessary
to compensate such Lender for such increased cost or reduction.

 

-30-



--------------------------------------------------------------------------------

(b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on the capital of financial institutions generally, including such Lender
or any corporation controlling such Lender, as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time within three Business Days after written demand by such Lender the Borrower
shall pay to such Lender such additional amount or amounts as such Lender
determines in good faith to be necessary to compensate such Lender for such
reduction.

(c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.9 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 2.9 shall furnish to the
Borrower and the Administrative Agent a statement setting forth the additional
amount or amounts to be paid to it hereunder which shall be determined by such
Lender in good faith and which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.9 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.9 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower and the Administrative Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.10. Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Credit Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 1:00 p.m. (New York City time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.7, 2.8, 2.9, 2.11, 2.12, and 9.2 and such other provisions herein
which expressly provide for payments to a specific Lender, but after taking into
account payments effected pursuant to Section 9.1) in accordance with each
Lender’s applicable pro rata share to the Lenders for the account of their
respective applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent or a specific Lender, the Administrative Agent shall
distribute such amounts to the appropriate party to be applied in accordance
with the terms of this Agreement.

 

-31-



--------------------------------------------------------------------------------

(c) Non Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Computations. All computations of interest for Base Rate Advances based upon
the Wall Street Journal Rate shall be made by the Administrative Agent on the
basis of a year of 365/366 days and all computations of all other interest and
fees shall be made by the Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.

(e) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances obtained by the Lenders, such Lender
shall notify the other Lenders and forthwith purchase from the other Lenders
such participations in the Advances made by it as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.10(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. The provisions of this Section 2.10(e) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 2.10(e) shall apply).

Section 2.11. Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by or on behalf of any
Credit Party under or with respect to any of the Credit Documents to the
Administrative Agent or a Lender shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all Taxes, excluding, in the
case of the Administrative Agent or a Lender, (i) Taxes imposed on or measured
by its net income or profits (however denominated) and franchise (or margin)
Taxes imposed on it by the jurisdiction (or any political subdivision
thereof) (A) under the laws of which (or under the laws of a political
subdivision of which) it is organized or in which its principal executive office
is located or, in the case of a Lender, the laws of which (or under the laws of
a political subdivision of which) such Lender’s applicable Lending Office is
located, or (B) as a result of a present or former connection between it and the
jurisdiction (or any political subdivision thereof) imposing such Tax (other
than any such connection arising solely from it having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Credit Document); (ii) branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any jurisdiction
described in (i); (iii) in the case of a Lender other than a Lender that becomes
a party to this Agreement or any other Credit Document pursuant to an Assignment
and Acceptance, any Taxes imposed by the United States of America by means of
withholding at the source pursuant to a law in effect on the date a Lender
becomes a

 

-32-



--------------------------------------------------------------------------------

Lender hereunder; (iv) in the case of any Lender that becomes a party to this
Agreement or any other Credit Document pursuant to an Assignment and Acceptance,
any Taxes imposed by the United States of America by means of withholding at the
source, except to the extent that, pursuant to this Section 2.11, amounts with
respect to such Taxes were payable to such Lender’s assignor immediately before
such Lender became a party to this Agreement or such Credit Document with
respect to its applicable ownership interest in the Commitments; and (v) any
U.S. federal withholding Taxes imposed under FATCA (all such nonexcluded Taxes
being hereinafter referred to as “Indemnified Taxes”). Except as provided in
Section 2.11(f), if the Borrower shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable to the Administrative
Agent or any Lender, (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions of
Indemnified Taxes applicable to additional sums payable under this
Section 2.11), such Lender receives an amount equal to the sum it would have
received had no such deductions been made; (ii) the Borrower or the
Administrative Agent, as applicable, shall make such deductions; and (iii) the
Borrower or the Administrative Agent, as applicable, shall pay the full amount
deducted to the relevant Governmental Authority or other authority in accordance
with applicable law.

(b) Other Taxes. In addition, except as provided in Section 2.11(f), the
Borrower agrees to pay any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification. Except as provided in Section 2.11(f) and (i), the Borrower
will indemnify each Lender and the Administrative Agent for the full amount of
Indemnified Taxes or Other Taxes (including, without limitation, any Indemnified
Taxes or Other Taxes imposed on amounts payable under this Section 2.11) paid by
such Lender or the Administrative Agent (as the case may be) and any interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally asserted.

(d) Evidence of Tax Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of any receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Withholding Reduction or Exemption. (i) Each Foreign Lender that is entitled
to an exemption from, or a reduction of, withholding Tax with respect to
payments under this Agreement or under any other Credit Document shall, to the
extent that it is legally entitled to do so, deliver to the Borrower (with a
copy to the Administrative Agent), on or before the date it becomes a party to
this Agreement and from time to time thereafter at the time or times prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall, to the extent that it is legally
entitled to do so, deliver such other documentation to Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine that
such Lender is not subject to United States backup withholding and whether or
not such Lender is subject to United States information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.11(e)(ii)(A), (B), (C) and (D)(ii)(A)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

-33-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, each Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient), on or before the date on which such Lender
becomes a party to this Agreement and from time to time thereafter at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
Administrative Agent, whichever of the following is applicable:

(A) In the case of any Lender that is not a Foreign Lender, duly completed and
executed originals of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from United States backup withholding;

(B) In the case of any Foreign Lender, to the extent that it is legally entitled
to do so:

(1) duly completed and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party;

(2) duly completed and executed originals of IRS Form W-8ECI (or any successor
form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (1) a certificate to the
effect that such Foreign Lender is not (a) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (c) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and (2) duly
completed and executed originals of IRS Form W-8BEN of IRS Form W-8BEN-E (or any
successor form); or

(4) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower and the Administrative Agent to determine
the withholding or deduction required to be made.

(C) Without limiting any of the foregoing, if a payment made to a Lender
hereunder or under any other Credit Document would be subject to United States
federal withholding Taxes imposed pursuant to FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower and the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with its obligations under FATCA, or to determine the amount to
deduct and withhold from such payment; provided, that solely for purposes of
this paragraph, the term “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

-34-



--------------------------------------------------------------------------------

(D) Each Lender further agrees that it shall (i) promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction in withholding Taxes, and
(ii) in the event any previous form delivered by such Lender pursuant to this
Section 2.11(e) expires or becomes obsolete or inaccurate, (A) update any such
form or certification or (B) promptly deliver any such other properly completed
and executed form, certification or documentation as may be required in order to
confirm or establish the entitlement of such Lender to an exemption from or a
reduction in withholding Taxes with respect to payments hereunder or under any
other Credit Document if such Lender continues to be so entitled.

(f) Failure to Provide Forms. For any period with respect to which a Lender has
failed to provide the Borrower or the Administrative Agent with the appropriate
forms referred to in this Section 2.11, such Lender shall not be entitled to
indemnification or the payment of additional amounts under Section 2.11(a), (b),
or (c) with respect to Taxes imposed, to the extent such Taxes are attributable
to such failure.

(g) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or Other Taxes or to eliminate or reduce the payment of
any additional sums under this Section 2.11; provided, that no such selection or
change of jurisdiction for its applicable Lending Office shall be made if, in
the reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.

(h) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.11 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Borrower or any other Person.

(i) Payment. If the Administrative Agent or any Lender becomes entitled to
receive payment of Indemnified Taxes, Other Taxes or additional sums pursuant to
this Section 2.11, it shall give notice and demand thereof to the Borrower, and
the Borrower (unless the Administrative Agent or Lender shall withdraw such
notice and demand or the Borrower is not obligated to pay such amounts) shall
pay such Indemnified Taxes, Other Taxes or additional sums within 30 days after
the Borrower’s receipt of such notice and demand. Notwithstanding anything
herein to the contrary, neither any Lender, the Issuing

 

-35-



--------------------------------------------------------------------------------

Bank, nor the Administrative Agent shall be indemnified for Indemnified Taxes or
Other Taxes under this Section 2.11 unless such Lender, the Issuing Bank, or the
Administrative Agent shall make written demand on Borrower for such
reimbursement no later than 6 months after the earlier of (i) the date on which
the relevant Governmental Authority makes written demand upon such Lender, the
Issuing Bank, or the Administrative Agent for such Indemnified Taxes or other
Taxes, and (ii) the date on which such Lender, the Issuing Bank, or the
Administrative Agent has made payment of such Indemnified Taxes or Other Taxes
to the relevant Governmental Authority; provided that if the Indemnified Taxes
or Other Taxes imposed or asserted giving rise to such claims are retroactive,
the 6-month period referred to above shall be extended to include the
retroactive effect thereof.

Section 2.12. Replacement of Lenders. If (a) the Borrower is required pursuant
to Section 2.9 or 2.11 to make any additional payment to any Lender, (b) any
Lender is a Non-Consenting Lender or (c) any Lender’s obligation to make or
continue, or to Convert Base Rate Advances into, Eurodollar Advances shall be
suspended pursuant to Section 2.3(c)(iii) or 2.7, (any such Lender described in
any of the preceding clauses (a) and (b), being a “Subject Lender”), then in the
case of any Subject Lender, the Borrower may, upon notice to the Subject Lender
and the Administrative Agent and at the Borrower’s sole cost and expense,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 2.8) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.11, such assignment will result in a reduction in such
compensation or payments thereafter; and

(D) such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.

Section 2.13. [Reserved].

Section 2.14. Incremental Advances.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Commitments in an aggregate amount not to exceed
$100,000,000 from one or more Incremental Lenders, all of which must be Eligible
Assignees. Such notice shall set forth (i) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
amount available for

 

-36-



--------------------------------------------------------------------------------

Incremental Commitments), (ii) the date on which such Incremental Commitments
are requested to become effective (which shall not be less than 10 days nor more
than 60 days after the date of such notice), and (iii) whether such Incremental
Commitments are commitments to make additional Advances or commitments to make
term loans with terms different from the Advances (“Other Advances”).

(b) The Borrower may seek Incremental Commitments from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Lenders in connection therewith. The
Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of each Incremental Lender. The terms and provisions of the
Incremental Advances shall be consistent with those of the Advances except as
otherwise set forth herein or in the Incremental Agreement, and to the extent
not consistent with those of the Advances, shall be reasonably satisfactory to
the Administrative Agent. Without the prior written consent of the Majority
Lenders, (i) the final maturity date of any Other Advances shall be no earlier
than the Maturity Date, (ii) the average life to maturity of the Other Advances
shall be no shorter than the average life to maturity of the Advances and
(iii) if the initial yield on such Other Advances (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the
Eurodollar Rate on such Other Advances and (y) if such Other Advances are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from the Borrower or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Other Advances,
being referred to herein as “OID”), the amount of such OID divided by the lesser
of (A) the average life to maturity of such Other Advances and (B) four) exceeds
the sum of the Applicable Margin then in effect for Eurodollar Advances plus any
fees payable under Section 2.5 and effected in the form of OID by more than 50
basis points (the amount of such excess above 50 basis points being referred to
herein as the “Yield Differential”), then the Applicable Margin then in effect
for Advances shall automatically be increased by the Yield Differential,
effective upon the making of the Other Advances. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Commitment and the Other Advances evidenced thereby, and the
Administrative Agent and the Borrower may revise this Agreement to evidence such
amendments.

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.14 unless (i) such indebtedness is provided the
same guarantees, and is secured by the Collateral on a pari passu basis with the
liens securing the Obligations, (ii) on the date of such effectiveness, the
Administrative Agent shall have received a certificate executed by a Financial
Officer of the Borrower certifying that on the date of, and after giving effect
to, the incurrence of such Incremental Commitments (and any acquisitions,
investments or dispositions made after the beginning of the determination period
but prior to or simultaneous with the incurrence of such Incremental
Commitments), the Senior Secured Leverage Ratio of the Borrower does not exceed
4.00 to 1.00, (iii) on the date of such effectiveness, the Administrative Agent
shall have received a certificate of an authorized officer of the Borrower
certifying that on the date of, and after giving effect to, the incurrence of
such Incremental Commitments (A) no Default has occurred and is continuing
(except that, in the case of Incremental Commitments incurred in connection with
an Acquisition permitted by Section 6.4, this condition shall be limited to
Default arising under Section 7.1(a) or Section 7.1(g)) and (B) all
representations and warranties made by the Borrower in this Agreement are true
and correct in all material respects unless such representation and warranty is
already qualified as to materiality or Material Adverse Change in which case
such representation and warranty shall be true and correct in all respects
(except that, in the case of Incremental Commitments incurred in connection with
an Acquisition permitted by Section 6.4, this condition shall be limited to the
Specified Representations and the

 

-37-



--------------------------------------------------------------------------------

Acquisition Agreement Representations (conformed as applicable for such
Acquisition)), (iv) all fees and expenses owing in respect of such Incremental
Commitments shall have been paid and (v) except as otherwise specified in the
applicable Incremental Agreement, the Administrative Agent shall have received
(with sufficient copies for each of the Incremental Lenders) legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Effective Date
under Section 3.1.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
with the Borrower’s consent (not to be unreasonably withheld or delayed), take
any and all action as may be reasonably necessary to ensure that all Incremental
Advances (other than Other Advances), when originally made, are included in each
Borrowing of outstanding Advances on a pro rata basis. This may be accomplished
by converting each outstanding Eurodollar Borrowing into a Base Rate Borrowing
on the date of each Incremental Advance, or by allocating a portion of each
Incremental Advance to each outstanding Eurodollar Borrowing on a pro rata
basis. Any conversion of Eurodollar Advances to Base Rate Advances under the
preceding sentence shall be subject to Section 2.8. If any Incremental Advance
is to be allocated to an existing Interest Period for a Eurodollar Borrowing,
then the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental
Agreement. In addition, to the extent any Incremental Advances are not Other
Advances, the scheduled amortization payments under Section 2.4 required to be
made after the making of such Incremental Advances shall be ratably increased by
the aggregate principal amount of such Incremental Advances.

Section 2.15. Interest Rate Not Ascertainable. If the Borrower and the
Administrative Agent reasonably determine in good faith that an interest rate is
not ascertainable pursuant to the provisions of the definition of “Eurodollar
Rate” and the inability to ascertain such rate is unlikely to be temporary, the
“Eurodollar Rate” shall be an alternate rate of interest established by the
Administrative Agent and the Borrower that is commercially practicable for the
Administrative Agent to administer (as determined by the Administrative Agent in
its reasonable discretion) and is generally accepted as the then prevailing
market convention for determining a rate of interest (including the making of
appropriate adjustments to such alternate rate and this Agreement (x) to
preserve pricing in effect at the time of selection of such alternate rate (but
for the avoidance of doubt which shall not be at an interest rate less than the
Eurodollar Rate prior to the adoption of the alternate rate) and (y) other
changes necessary to reflect the available interest periods for such alternate
rate) for syndicated leveraged loans of this type in the United States at such
time (any such rate, the “Successor Benchmark Rate”), and the Administrative
Agent and the Borrower shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable and, notwithstanding anything to the contrary in
Section 9.3, such amendment shall become effective without any further action or
consent of any other party to this Agreement; provided, that if a Successor
Benchmark Rate has not been established pursuant to the foregoing, at the option
of the Borrower, the Borrower and the Majority Lenders may select a different
Successor Benchmark Rate that is reasonably commercially practicable for the
Administrative Agent to administer (as determined by the Administrative Agent in
its reasonable discretion) and, upon not less than 15 Business Days’ prior
written notice to the Administrative Agent, the Administrative Agent, such
Majority Lenders and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and, notwithstanding anything to
the contrary in Section 9.3, such amendment shall become effective without any
further action or consent of any other party to this Agreement; provided,
further, that until such Successor Benchmark Rate has been determined pursuant
to this paragraph, (i) any request for Borrowing, the conversion of any
Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Advances shall be ineffective and (ii) all outstanding Borrowings shall be
converted to Borrowing of Base Rate Advances.

 

-38-



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1. Conditions Precedent to Initial Borrowings. The obligations of each
Lender to make the initial Advances, shall be subject to the conditions
precedent that:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(i) this Agreement and all attached Exhibits and Schedules and the Notes payable
to each applicable Lender or its registered assigns;

(ii) the Guaranty executed by each Subsidiary of the Borrower existing on the
Effective Date;

(iii) the Intercreditor Agreement executed by the Collateral Agent, the
Revolving Agent and the Credit Parties;

(iv) a certificate from an authorized officer of the Borrower dated as of the
Effective Date stating that as of such date (1) the Acquisition Agreement
Representations which are Proppants Fundamental Representations and Warranties
(as defined in the Contribution Agreement) or set forth in Section 4.5 of the
Contribution Agreement are true and correct in all respects as of the Effective
Date as though made on the Effective Date, (2) all other Acquisition Agreement
Representations are true and correct in all respects (without regard to
qualifications as to materiality and “Material Adverse Effect” (as defined in
the Contribution Agreement) and qualifications of similar import contained
therein) except where the failure of the representations and warranties to be
true and correct individually or in the aggregate, would not be reasonably
likely to have an Effective Date Material Adverse Effect with respect to
Augusta, (3) the Specified Representations are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Change” or similar language is true and
correct in all respects (after giving effect to any such qualification therein))
on and as of the Effective Date with the same effect as though made on and as of
such date and (4) since December 31, 2013, there has not been any Effective Date
Material Adverse Effect;

(v) a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) authorizing resolutions, and (C) Organization
Documents;

(vi) certificates of good standing for each Credit Party in each state in which
each such Person is organized or qualified to do business, which certificate
shall be (A) dated a date not earlier than 30 days prior to Effective Date or
(B) otherwise effective on the Effective Date;

(vii) legal opinions of (1) Vinson & Elkins LLP, and (2) Stevens & Lee P.C., as
counsel to the Credit Parties, each in form and substance reasonably acceptable
to the Administrative Agent;

(viii) copies of the Augusta Drop Down Documents, certified as of the Effective
Date by an authorized officer of the Borrower (x) as being true and correct
copies of such documents, (y) as being in full force and effect and (z) that no
material term or condition thereof shall have been amended, modified or waived
after the execution thereof that is materially adverse to the Arrangers or
Lenders without the prior written consent of the Arrangers;

 

-39-



--------------------------------------------------------------------------------

(ix) copies of the Revolving Loan Documents, certified as of the Effective Date
by an authorized officer of the Borrower (x) as being true and correct copies of
such documents, (y) as being in full force and effect and (z) that no material
term or condition thereof shall have been amended, modified or waived after the
execution thereof without the prior written consent of the Arrangers; and

(x) copies of UCC searches in the appropriate jurisdictions reflecting that
there are no Liens encumbering any of the Credit Parties’ respective Property
other than Permitted Liens.

(b) Security Agreement. The Collateral Agent shall have received the Security
Agreement executed by each Credit Party, together with (i) appropriate UCC-1
financing statements necessary or desirable for filing with the appropriate
authorities and (ii) subject to the Intercreditor Agreement, stock certificates
(if any) for any Equity Interests comprising part of the Collateral, together
with stock powers executed in blank.

(c) Specified Representations and Acquisition Agreement Representations. The
Acquisition Agreement Representations which are Proppants Fundamental
Representations and Warranties (as defined in the Contribution Agreement) or set
forth in Section 4.5 of the Contribution Agreement shall be true and correct in
all respects as of the Effective Date as though made on the Effective Date. All
other Acquisition Agreement Representations shall be true and correct in all
respects (without regard to qualifications as to materiality and “Material
Adverse Effect” (as defined in the Contribution Agreement) and qualifications of
similar import contained therein) except where the failure of the
representations and warranties to be true and correct individually or in the
aggregate, would not be reasonably likely to have an Effective Date Material
Adverse Effect with respect to Augusta. The Specified Representations, shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Change” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)) on and as of the Effective Date with the
same effect as though made on and as of such date.

(d) Fee Letters; Payment of Fees. The Borrower shall have paid the fees and
expenses required to be paid as of the Effective Date by Sections 2.5 and 9.1 or
any other provision of a Credit Document.

(e) Effective Date Material Adverse Effect. Since December 31, 2013, there has
not been any Effective Date Material Adverse Effect.

(f) Solvency. The Administrative Agent shall have received a solvency
certificate from a senior financial officer or such other officer acceptable to
the Administrative Agent of the Borrower and each Guarantor dated the Effective
Date.

(g) Delivery of Initial Financial Statements. The Arrangers shall have received
true and correct copies of the Initial Financial Statements.

(h) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower, with appropriate insertions and executed by a
duly appointed Responsible Officer of the Borrower.

 

-40-



--------------------------------------------------------------------------------

(i) USA Patriot Act. At least five days prior to the Effective Date, the
Administrative Agent shall have received all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including the Patriot Act.

(j) Consummation of Augusta Drop Down. The Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that the Augusta Drop Down has been consummated or is
being consummated concurrently with the making of the initial Advances in
accordance with the Augusta Drop Down Documents, without any waiver or amendment
thereof materially adverse to the Arrangers or Lenders or any consent thereunder
materially adverse to the Arrangers or Lenders (and the parties hereto hereby
agree that any change in the purchase price shall not be deemed materially
adverse to the Arrangers or Lenders) unless consented to by the Arrangers.

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO LENDER SHALL BE OBLIGATED TO
MAKE ADVANCES HEREUNDER UNLESS EACH OF THE FOREGOING CONDITIONS PRECEDENT IS
SATISFIED ON OR PRIOR TO MAY 23, 2014.

Section 3.2. Determinations Under Section 3.1. For purposes of determining
compliance with the conditions specified in Section 3.1 each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Credit
Documents shall have received written notice from such Lender prior to the
Borrowings hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s ratable portion of
such Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Advances as provided for herein, each Credit Party makes, on the Effective Date
and on each other date as required or otherwise set forth in this Agreement, the
following representations and warranties to the Lenders, all of which shall
survive the execution and delivery of this Agreement and the making of the
Advances:

Section 4.1. Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Credit Party is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Restatement Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.

Section 4.2. Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document and each Revolving Loan Document to which
such Credit Party is a party and the consummation of the transactions
contemplated thereby, including the Augusta Drop Down (a) are within such Credit
Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of clauses (d) and (f), to the extent such
contravention or the failure to obtain authorization, approval or notice or take
other action could not reasonably be expected to have a Material Adverse Change.

 

-41-



--------------------------------------------------------------------------------

Section 4.3. Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

Section 4.4. Financial Condition.

(a) The Initial Financial Statements have been prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition of Augusta and its consolidated Subsidiaries as of the respective
dates thereof, except as otherwise expressly noted therein, subject only to
normal year-end audit adjustments and the absence of footnotes. As of the date
of the aforementioned financial statements, there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
applicable Persons, except as disclosed therein or as set forth on Schedule 4.4
and adequate reserves for such items have been made in accordance with GAAP.

(b) The Pro Forma Financial Statements have been prepared in good faith by
Augusta, based on assumptions believed by Augusta on the Effective Date to be
reasonable, based on the assumptions used to prepare the pro forma financial
information contained in the Confidential Information Memorandum (which
assumptions are believed by the Borrower on the Effective Date to be
reasonable), are based on the best information available to Augusta as of the
date of delivery thereof, accurately reflect all adjustments required to be made
to give effect to the Augusta Drop Down and present fairly, in all material
respects, on a pro forma basis the estimated consolidated financial position of
Augusta and its consolidated Subsidiaries as of such date and for such period.

(c) Since the Effective Date, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

Section 4.5. Ownership and Liens; Real Property. Each Credit Party (a) has good
and marketable title to, or a valid and subsisting leasehold interest in, all
real property, and good title to all personal Property, in each case necessary
for its business, and (b) none of the Property owned by the Borrower or a
Subsidiary of the Borrower is subject to any Lien except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purpose and Permitted Liens. As of
the Restatement Date, the Borrower and its Subsidiaries own no real property
other than that listed on Schedule 4.5 and all equipment (other than office
equipment and equipment located on jobsites, in transit or off location for
servicing, repairs or modifications) owned by the Borrower and its Subsidiaries
are located at the fee owned or leased real property listed on Schedule 4.5.

Section 4.6. True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement and including, for
the avoidance of doubt, all written factual information in the Confidential
Information Memorandum) prepared by or on behalf of the Borrower and its
Subsidiaries and furnished to the Administrative Agent or the Lenders for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby does not contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein not misleading. There is no fact known to any Responsible
Officer of any

 

-42-



--------------------------------------------------------------------------------

Credit Party on the date of this Agreement that has not been disclosed to the
Administrative Agent that could reasonably be expected to result in a Material
Adverse Change. All projections, estimates, budgets, and pro forma financial
information furnished by the Borrower or any of its Subsidiaries (or on behalf
of the Borrower or any such Subsidiary), were prepared on the basis of
assumptions, data, information, tests, or conditions (including current and
reasonably foreseeable business conditions) believed to be reasonable at the
time such projections, estimates, budgets and pro forma financial information
were furnished; it being understood that actual results may vary and such
variances may be material.

Section 4.7. Litigation. Except as otherwise provided in Schedule 4.7, there are
no actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change. Additionally, except as
disclosed in writing to the Administrative Agent and the Lenders, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
instituted against the Borrower or any Subsidiary which seeks to adjudicate the
Borrower or any Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property; provided that this Section 4.7
does not apply with respect to environmental claims.

Section 4.8. Compliance with Agreements.

(a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Borrower or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the knowledge of the Credit
Parties, neither the Borrower nor any of its Subsidiaries is in default under,
or has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the Borrower or its Subsidiaries is a
party which is continuing and which, if not cured, could reasonably be expected
to cause a Material Adverse Change.

(b) No Default has occurred and is continuing.

Section 4.9. Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and, except for matters that could not reasonably be expected to
result in a Material Adverse Change, each Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(c) no “accumulated funding deficiency” (as defined in Section 302 of ERISA) has
occurred with respect to any Plan, and for plan years after December 31, 2007,
no unpaid minimum required contribution exists with respect to any Plan, and
there has been no excise tax imposed under Section 4971 of the Code with respect
to any Plan, (d) to the knowledge of Credit Parties, no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (e) the present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits in an amount that could reasonably be expected
to result in a Material Adverse Change, (f) neither the Borrower nor any member
of the Controlled Group has had a

 

-43-



--------------------------------------------------------------------------------

complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability that could reasonably be expected to result
in a Material Adverse Change or an Event of Default under Section 7.1(j), and
(g) except for matters that could not reasonably result in a Material Adverse
Change, as of the most recent valuation date applicable thereto, neither the
Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if the Borrower or any Subsidiary has received notice that
any Multiemployer Plan is insolvent or in reorganization. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, no
Credit Party has any reason to believe that the annual cost during the term of
this Agreement to the Borrower or any Subsidiary for post-retirement benefits to
be provided to the current and former employees of the Borrower or any
Subsidiary under Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could, in the aggregate, reasonably be expected to cause
a Material Adverse Change.

Section 4.10. Environmental Condition.

(a) Permits, Etc. Each Credit Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) has at all times since the date six months prior
to the Effective Date been and is currently in material compliance with all
terms and conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) is not subject to any actual
or contingent Environmental Claim which could reasonably be expected to cause a
Material Adverse Change.

(b) Certain Liabilities. Except as disclosed on Schedule 4.10, to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Credit Party, wherever located, which could reasonably
be expected to cause a Material Adverse Change; or (iii) has been the site of
any Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that could cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing and except as disclosed on
Schedule 4.10, (i) all necessary material notices have been properly filed, and
no further action is required under current applicable Environmental Law as to
each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.

Section 4.11. Subsidiaries. As of the Restatement Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Restatement Date) has complied with the requirements of Section 5.6.

 

-44-



--------------------------------------------------------------------------------

Section 4.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.

Section 4.13. Taxes. Proper and accurate (in all material respects), U.S.
federal income Tax returns, and all material state, local and foreign Tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower and each Subsidiary
(hereafter collectively called the “Tax Group”) have been filed with the
appropriate Governmental Authorities, and all Taxes and other impositions due
and payable, in each case, which are material in amount, have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for non-payment thereof except where contested in good faith by
appropriate proceeding and for which adequate reserves have been established in
compliance with GAAP. Neither the Borrower nor any member of the Tax Group has
given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign Taxes or other
impositions. Proper and accurate amounts have been withheld by the Borrower and
all other members of the Tax Group from their employees for all periods to
comply in all material respects with the Tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law. The
Borrower is, and since its inception, has been treated as an entity that is not
taxable as a corporation for U.S. federal income tax purposes.

Section 4.14. Permits, Licenses, etc. Each of the Borrower and its Subsidiaries
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its business. Each of the Borrower and its Subsidiaries manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.14
does not apply with respect to Environmental Permits.

Section 4.15. Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 6.6. No Credit Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Advance
will be used to purchase or carry any margin stock in violation of Regulation T,
U or X.

Section 4.16. Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each Subsidiary, are
in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.

Section 4.17. Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.

 

-45-



--------------------------------------------------------------------------------

Section 4.18. Security Interest. Each Credit Party has authorized the filing of
financing statements sufficient when filed to perfect the Lien created by the
Security Documents. When such financing statements are filed in the offices
noted therein, the Collateral Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements.

Section 4.19. OFAC; Anti-Terrorism; Patriot Act; FCPA.

(a) Neither the Borrower nor any Subsidiary of the Borrower is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.

(b) Neither the Borrower nor any Subsidiary of the Borrower nor, to the
knowledge of the Borrower, any director, officer, agent, employee of the
Borrower or any Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any Advance will be used directly or indirectly to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

(c) The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(d) The Borrower and each of its Subsidiaries is in compliance in all material
respects with the FCPA. Neither the Borrower nor any of its Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value (a) in order to assist in obtaining or retaining business,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to the Borrower or any of its Subsidiaries or to any other Person, in violation
of FCPA.

Section 4.20. Solvency. Before and after giving effect to the making of the
Advances on the Restatement Date, the Credit Parties are, when taken as a whole,
Solvent.

Section 4.21. Status as Senior Debt. The Obligations shall rank pari passu with
any other senior Debt or securities of the Borrower and shall constitute senior
Debt of the Borrower and the other Credit Parties under and as defined in any
documentation documenting any junior Debt of the Borrower or the other Credit
Parties.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.

 

-46-



--------------------------------------------------------------------------------

Section 5.1. Organization. Each Credit Party shall, and shall cause each of its
respective Subsidiaries to, (a) preserve and maintain its partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization, and (b) qualify and remain qualified as a
foreign business entity in each jurisdiction in which qualification is necessary
in view of its business and operations or the ownership of its Properties and
where failure to qualify could reasonably be expected to cause a Material
Adverse Change; provided, however, that nothing herein contained shall prevent
any transaction permitted by Section 6.7 or Section 6.8.

Section 5.2. Reporting.

(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2014), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, partners’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such statements to be certified by
the chief executive officer or chief financial officer of the Borrower;

(b) Quarterly Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ending June 30,
2014), (i) consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, partners’ equity and cash flows for such fiscal quarter
and for the portion of the Borrower’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified by
the chief executive officer or the chief financial officer of the Borrower as
fairly presenting, in all material respects, the financial condition, results of
operations, partners’ equity and cash flows of the Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c) Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;

(d) Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change,
including (i) claims, actions, suits, and proceedings before any Governmental
Authority; (ii) claims, complaints, orders, notices, summonses or citations
received from any Governmental Authority or any other Person, concerning
violations or alleged violations of

 

-47-



--------------------------------------------------------------------------------

Environmental Laws or in connection with Hazardous Waste or Hazardous
Substances; (iii) any Termination Event, notices from the PBGC or any other
notice of the imposition of liability imposed pursuant to Section 4202 of ERISA,
and (iv) any notices, summonses, citations, or proceedings seeking to modify in
any material respect, revoke, or suspend any material contract, license, permit,
or agreement with any Governmental Authority.

(e) Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f) Other Information. Subject to the confidentiality provisions of Section 9.8,
promptly, from time to time, the Credit Parties shall provide to the
Administrative Agent such other information regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary, financial or
otherwise (including, for the avoidance of doubt, any appraisals or reserves
reports), that has been delivered to the Revolving Agent or the Revolving
Lenders, pursuant to the terms of the Revolving Loan Documents in the same form
as so delivered.

The Borrower hereby acknowledges that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

Documents required to be delivered pursuant to Sections 5.2(a), (b) and (e) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet and (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

Section 5.3. Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, carry
and maintain all such other insurance in such amounts and against such risks as
is customarily maintained by other Persons of similar size engaged in similar
businesses and reasonably acceptable to the Administrative Agent and with
reputable insurers reasonably acceptable to the Administrative Agent.

 

-48-



--------------------------------------------------------------------------------

(b) If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. Subject to
the terms of the Intercreditor Agreement, all policies of property insurance
with respect to the Collateral either shall have attached thereto a lender’s
loss payable endorsement in favor of the Collateral Agent for its benefit and
the ratable benefit of the Secured Parties or name the Collateral Agent as loss
payee for its benefit and the ratable benefit of the Secured Parties, in either
case, in form reasonably satisfactory to the Collateral Agent, and all policies
of liability insurance with respect to the Credit Parties shall name the
Collateral Agent for its benefit and the ratable benefit of the Secured Parties
as an additional insured and shall provide for a waiver of subrogation in favor
of the Collateral Agent for its benefit and the ratable benefit of the Secured
Parties. All policies or certificates of insurance shall set forth the coverage,
the limits of liability, the name of the carrier, the policy number, and the
period of coverage. All such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries,
and the applicable insurance company, such policies will not be canceled or
allowed to lapse without renewal without at least thirty (30) days’ (or ten
(10) days in the case of non-payment) prior written notice to the Collateral
Agent.

(c) If at any time the area in which any real property constituting Collateral
is located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall, and shall cause each of its Subsidiaries to, obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d) Notwithstanding Section 2.3(c)(ii) of this Agreement, after the occurrence
and during the continuance of an Event of Default, subject to the Intercreditor
Agreement, all proceeds of insurance, including any casualty insurance proceeds,
property insurance proceeds, proceeds from actions, and any other proceeds,
shall be paid directly to the Administrative Agent and if necessary, assigned to
the Administrative Agent, to be applied in accordance with Section 7.6 of this
Agreement, whether or not the Secured Obligations are then due and payable.

(e) In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of such
Credit Party, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Subsidiaries shall execute and deliver to the Administrative
Agent any additional assignments and other documents as may be necessary or
desirable to enable the Administrative Agent to directly collect the proceeds as
set forth herein.

Section 5.4. Compliance with Laws. Each Credit Party shall, and shall cause each
of its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws, OFAC, FCPA and the Patriot Act) which
are applicable to the operations and Property of any Credit Party and maintain
all related permits necessary for the ownership and operation of each Credit
Party’s Property and business, except in any case where the failure to so comply
could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 5.4 shall not prevent any Credit Party from, in good
faith and with reasonable diligence, contesting the validity or application of
any such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established in compliance with GAAP.

 

-49-



--------------------------------------------------------------------------------

Section 5.5. Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all Taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any Tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.

Section 5.6. New Subsidiaries. The Borrower shall deliver to the Administrative
Agent each of the items set forth in Schedule II attached hereto within the time
requirements set forth in Schedule II with respect to (a) each Domestic
Subsidiary of the Borrower created or acquired after the Effective Date and
(b) each Person that becomes a guarantor of all or a portion of the obligations
under the Revolving Loan Documents.

Section 5.7. Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations and
termination in full of the Commitments, the Administrative Agent shall have an
Acceptable Security Interest in the Collateral to secure the performance and
payment of the Secured Obligations. Each Credit Party shall, and shall cause
each of its Domestic Subsidiaries to, grant to the Administrative Agent a Lien
in any Collateral of such Credit Party or such Domestic Subsidiary now owned or
hereafter acquired (other than leased real property unless otherwise requested
by the Administrative Agent) promptly and to take such actions as may be
required under the Security Documents to ensure that the Administrative Agent
has an Acceptable Security Interest in such Property; provided, however,
notwithstanding the foregoing or anything contained in this Agreement or any
other Credit Document to the contrary, a Credit Party or Domestic Subsidiary
shall only be required to grant a Lien in Equity Interests of Subsidiaries owned
or acquired by such Credit Party or Domestic Subsidiary in accordance with the
following: (i) in the case of Equity Interests of a Domestic Subsidiary (other
than a FSHCO or a direct or indirect Subsidiary of a CFC) or any Foreign
Subsidiary that is not a FSHCO, a CFC or a Subsidiary of a CFC, 100% of the
Equity Interests of such Domestic Subsidiary or such Foreign Subsidiary; (ii) in
the case of Equity Interests of a First-Tier Foreign Subsidiary, 100% of the
Equity Interests of such First-Tier Foreign Subsidiary that are not Voting
Securities and no more than 66% of the Equity Interests of such First-Tier
Foreign Subsidiary that are Voting Securities; and (iii) in the case of Equity
Interests of a FSHCO or Foreign Subsidiary that is a CFC, in each case, that is
not a First-Tier Foreign Subsidiary, 0% of the Equity Interests of such FSHCO or
Foreign Subsidiary shall be required to be pledged hereunder or in any other
Credit Document.

Section 5.8. Deposit Accounts. Each Credit Party shall, and shall cause each of
its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with the Revolving Agent, a Revolving Lender or any other bank
that is reasonably acceptable to the Administrative Agent. Each Credit Party
shall, and shall cause each of its Subsidiaries to, ensure such accounts (other
than accounts with the Lender serving as the Administrative Agent) are subject
to Account Control Agreements; provided that, notwithstanding anything to the
contrary contained in this Agreement or the other Credit Documents, the
requirements of this Section 5.8 shall not apply to deposit accounts that (w) do
not contain at any time, deposits in an aggregate amount in excess of $250,000,
(x) are designated solely as accounts for, and are used solely for, payroll (and
related payroll tax) funding, sales and other tax obligations or trust funds,
(y) are operating accounts used solely for the purpose of accruing overnight
interest or (z) are accounts designated solely for the purpose of securing
government contracts or otherwise being subject to Liens (including escrow
agreements) permitted under Section 6.2(h). Notwithstanding the foregoing, upon
consummating any Acquisition permitted hereby, each Credit Party shall have
until the date that is 90 days after the date of such Acquisition (or such
longer period of time as may be agreed by the Administrative Agent) to comply
with the terms of this Section 5.8 with respect to deposit accounts subject to
such Acquisition.

 

-50-



--------------------------------------------------------------------------------

Section 5.9. Records; Inspection; Maintenance of Ratings.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to
maintain proper, complete and consistent books of record with respect to such
Person’s operations, affairs, and financial condition in accordance with GAAP in
all material respects. From time to time upon reasonable prior notice, each
Credit Party shall permit any Lender and shall cause each of its Subsidiaries to
permit any Lender, at such reasonable times and intervals and to a reasonable
extent and under the reasonable guidance of officers of or employees delegated
by officers of such Credit Party or such Subsidiary, to, subject to any
applicable confidentiality considerations, examine and copy the books and
records of such Credit Party or such Subsidiary, to visit and inspect the
Property of such Credit Party or such Subsidiary, and to discuss the business
operations and Property of such Credit Party or such Subsidiary with the
officers and directors thereof; provided that, unless an Event of Default shall
have occurred and be continuing, (a) only the Administrative Agent on behalf of
the Lenders may exercise inspection, examination or audit rights under this
Section 5.9 and (b) the Borrower shall bear the cost of only one (1) such
inspection per fiscal year.

(b) Use commercially reasonable efforts to cause the Advances to be continuously
publicly rated by S&P and Moody’s and use commercially reasonable efforts to
maintain a public corporate rating from S&P and a public corporate family rating
from Moody’s, in each case in respect of the Borrower.

Section 5.10. Maintenance of Property. Each Credit Party shall, and shall cause
each of its Subsidiaries to, maintain their material owned, leased, or operated
Property necessary in the operation of its business in good condition and
repair, normal wear and tear and casualty and condemnation (excluding casualty
and condemnation which could, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Change) excepted; and shall abstain from,
and cause each of its Subsidiaries to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of
natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change;
provided, however, that no Credit Party shall be required to maintain any
property if the preservation thereof is no longer desirable in the conduct of
the business of such Credit Party and the loss thereof is not adverse in any
material respect to such Credit Party or the Lenders.

Section 5.11. Royalty Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to, timely pay all amounts owing pursuant to any royalty
agreement to which the Borrower or any of its Subsidiaries is a party except
where the failure to do so (a) does not materially impair the ability of the
Borrower and its Subsidiaries to use the Property subject to any Lien created by
such royalty agreement in its business and (b) could not reasonably be expected
to result in a Material Adverse Change.

Section 5.12. Further Assurances. Each Credit Party shall execute any and all
further documents, financing statements, agreements and instruments, and take
all further action (including filing Uniform Commercial Code and other financing
statements, notice, mortgages, deeds of trust and caveats) that may be required
under applicable law, or that the Majority Lenders, the Administrative Agent or
the Collateral Agent may reasonably request, in accordance with the
Intercreditor Agreement, in order to effectuate the transactions contemplated by
the Credit Documents and in order to grant, preserve, protect and perfect the
validity of the security interests created or intended to be created by the
Security Documents. In the event that the Borrower or any Subsidiary is granting
a Lien on any property to secure any obligations under the Revolving Credit
Agreement, the Borrower will, and will cause such Subsidiary to,
contemporaneously grant to the Collateral Agent to secure the Obligations a Lien
on the same property pursuant to Security Documents in form and substance
satisfactory to the Collateral Agent. Subject to the Intercreditor Agreement,
such security interests and Liens will be created under the Security Documents
and other security agreements, mortgages, deeds of trust and other instruments
and documents in form and substance satisfactory to the Collateral Agent, and
the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section.

 

-51-



--------------------------------------------------------------------------------

Section 5.13. Legal Separateness. The Borrower (a) shall cause the management,
business and affairs of the Borrower and its Subsidiaries to be conducted in
such a manner so that the Hi-Crush Proppants Entities will be treated as
entities separate and distinct from the Borrower and its Subsidiaries (including
by keeping separate books of account and by not permitting Property of the
Borrower and its Subsidiaries to be commingled with that of the Hi-Crush
Proppants Entities); and (b) shall not, and shall not permit any of its
Subsidiaries to, incur, assume, guarantee or be or become liable for any Debt of
the Hi-Crush Proppants Entities.

Section 5.14. Post-Closing Obligations. Within 60 days following the Effective
Date (or such longer period of time as the Administrative Agent may agree), to
the extent not previously delivered to the Administrative Agent on the Effective
Date, each Credit Party shall deliver the following to the Administrative Agent:

(a) fully executed Mortgages covering all fee owned real property of any Credit
Party, together with (A) a copy of an existing owner’s policy of title insurance
reflecting no Liens on such real property other than Permitted Liens and an
updated title search for such property conducted within the past 90 days
confirming no Liens on such real property other than Permitted Liens, (B) a
flood determination certificate issued by the appropriate Governmental Authority
or third party indicating whether such property is designated as a “flood hazard
area” and (C) if such property is designated to be in a “flood hazard area”,
evidence of flood insurance on such property obtained by the applicable Credit
Party in such total amount as required by Regulation H of the Federal Reserve
Board, and all official rulings and interpretations thereunder or thereof, and
otherwise in compliance with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973;

(b) legal opinions of (1) Reinhart Boerner Van Deuren s.c., as Wisconsin counsel
to the Credit Parties and (2) Stevens & Lee P.C., as Pennsylvania counsel to the
Credit Parties, each in form and substance reasonably acceptable to the
Administrative Agent;

(c) certificates of insurance naming the Collateral Agent as loss payee with
respect to property insurance, or additional insured with respect to liability
insurance, and covering the Borrower’s or its Subsidiaries’ Properties with such
insurance carriers, for such amounts and covering such risks that are acceptable
to the Administrative Agent;

(d) lien waivers or subordination agreements in form and substance satisfactory
to the Collateral Agent and executed by the landlords or lessors identified in,
and covering each of the leased real properties listed on, Schedule 4.5; and

(e) Account Control Agreements in accordance with Section 5.8 and the Security
Documents.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.

 

-52-



--------------------------------------------------------------------------------

Section 6.1. Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a) the Obligations;

(b) the Revolving Loans and other obligations arising under the Revolving Loan
Documents; provided that the aggregate principal amount of such Debt at any time
outstanding does not exceed $200,000,000;

(c) intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party; provided that (i) if such Debt is
secured by Liens, such Debt and any Liens securing such Debt are subordinated to
the Secured Obligations and the Liens securing the Secured Obligations on terms
and conditions and pursuant to documentation acceptable to the Administrative
Agent in its sole discretion and (ii), if applicable, such Debt as an investment
is also permitted in Section 6.3;

(d) Debt in the form of accounts payable to trade creditors (including
reimbursements made to Hi-Crush Services LLC or other Persons in accordance with
the Partnership Agreement) for goods or services and current operating
liabilities (other than for borrowed money) which in each case are not more than
90 days past due, in each case incurred in the ordinary course of business, as
presently conducted, unless contested in good faith by appropriate proceedings
and adequate reserves for such items have been made in accordance with GAAP;

(e) purchase money indebtedness or Capital Leases in an aggregate principal
amount not to exceed the greater of $15,000,000 and 5% of Consolidated Total
Assets at any time;

(f) Hedging Arrangements permitted under Section 6.15;

(g) Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

(h) Debt arising from the financing of insurance premiums of any Credit Party to
defer the cost of such insurance for the underlying term of such insurance
policy;

(i) unsecured subordinated Debt and any Permitted Refinancing thereof; provided
that (i) the scheduled maturity date thereof is not earlier than 91 days after
the Maturity Date, (ii) the holders of such Debt shall have entered into a
Subordination Agreement, (iii) any agreement governing such Debt shall include
representations, warranties, covenants and events of default, taken as a whole,
no less favorable to the Borrower in any material respect than this Agreement
and (iv) the terms and provisions of such Debt shall otherwise be reasonably
satisfactory to the Administrative Agent;

(j) Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;

(k) Debt assumed in connection with any Permitted Investment or Acquisition and
not incurred in contemplation thereof in an aggregate principal amount not
exceeding the greater of $15,000,000 and 5% Consolidated Total Assets at any
time, and any Permitted Refinancing thereof;

 

-53-



--------------------------------------------------------------------------------

(l) Debt owed to the seller of any property acquired in an Investment permitted
under Section 6.3(k) or (l) or an Acquisition permitted under Section 6.4 on an
unsecured subordinated basis, which subordination agreement shall be on terms
substantially similar to the Subordination Agreement or otherwise satisfactory
to the Administrative Agent in its sole discretion; provided that the terms and
provisions of such Debt shall be reasonably satisfactory to the Administrative
Agent;

(m) Debt incurred in an Investment permitted under Section 6.3(k) or (l), an
Acquisition permitted under Section 6.4 or a disposition of assets permitted
under Section 6.8(k), in each case, pursuant to reasonable and customary
agreements providing for indemnification, the adjustment of purchase price or
similar adjustments;

(n) guarantees of Debt of any Credit Party permitted under this Section 6.1;

(o) Debt arising from royalty agreements on customary terms entered into by the
Borrower and its Subsidiaries in the ordinary course of business in connection
with the purchase of Sand Reserves;

(p) Debt supported by a letter of credit issued pursuant to the Revolving Credit
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit;

(q) Debt consisting of earn-outs and similar deferred consideration in
consideration in connection with an Acquisition permitted by Section 6.4 or
other Investment permitted by Section 6.3 in an aggregate amount outstanding at
any one time not to exceed the greater of $15,000,000 and 5% of Consolidated
Total Assets;

(r) Debt issued by the Borrower or any of its Subsidiaries to current or former
officers, directors and employees thereof, their respective estates, spouses or
former spouses, in each case to finance the purchase or redemption of Equity
Interests of the Borrower or any direct or indirect parent company of the
Borrower to the extent permitted by Section 6.9:

(s) Debt consisting of cash management services incurred in the ordinary course
of business and Debt owed on a short-term basis of no longer than thirty days to
banks and other financial institutions incurred in the ordinary course of
business of the Borrower and its Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Subsidiaries;

(t) Debt existing on the date hereof and set forth on Schedule 6.1, and
Permitted Refinancings thereof; and

(u) Debt not otherwise permitted under the preceding provisions of this
Section 6.1; provided that, the aggregate principal amount thereof shall not
exceed the greater of $15,000,000 and 5% of Consolidated Total Assets at any
time.

Section 6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations pursuant to the Security Documents;

(b) Liens securing the Secured Obligations (as defined in the Revolving Credit
Agreement) pursuant to the Revolving Loan Documents;

 

-54-



--------------------------------------------------------------------------------

(c) Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(e) Liens for Taxes, assessment, or other governmental charges which are not yet
due and payable or, if overdue, which are being actively contested in good faith
by appropriate proceedings and adequate reserves for such items have been made
in accordance with GAAP;

(f) Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(e); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;

(g) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depositary
institution;

(i) Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

(j) judgment and attachment Liens not giving rise to an Event of Default;

(k) Liens in favor a banking institution arising by operation of law encumbering
deposits in accounts held by such banking institution incurred in the ordinary
course of business and which are within the general parameters customary in the
banking industry;

(l) Liens existing on any property or assets prior to the acquisition thereof by
the Borrower or any of its Subsidiaries and Liens existing on any property or
assets or Equity Interests of a Person at the time such Person becomes a
Subsidiary (including in each case any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Subsidiaries); provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien does not materially impair the ability of any Credit
Party to use such asset in its business and (iii) such Lien does not apply to
any other Property of the Borrower or its Subsidiaries;

(m) Liens (i) on advances of cash or earnest money deposits in favor of the
seller of any property to be acquired in connection with a Capital Expenditure
or Acquisition permitted hereunder, which advances shall be applied against the
purchase price for such permitted Capital Expenditure or Acquisition or (ii) or
consisting of an agreement to dispose of any Property in an asset sale permitted
by Section 6.8 solely to the extent such asset sale would have been permitted on
the date of the creation of such Lien;

 

-55-



--------------------------------------------------------------------------------

(n) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;

(o) Defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(p) Liens on Property of the Borrower or its Subsidiaries existing on the date
hereof and set forth in Schedule 6.2; provided that such Liens shall secure only
those obligations which they secure on the date hereof and refinancing,
extensions, renewals and replacements thereof permitted hereunder;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;

(s) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(t) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder; and

(u) other Liens securing Debt or other obligations outstanding in an aggregate
principal amount not in excess of the greater of $15,000,000 and 5% of
Consolidated Total Assets.

Section 6.3. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any Person, including capital contributions to the Person,
investments in or the acquisition of the debt or equity securities of the
Person, or any loans, guaranties, trade credit, or other extensions of credit to
any Person, other than the following (collectively, the “Permitted
Investments”):

(a) investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the date hereof,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d) Investments by a Credit Party to any other Credit Party;

 

-56-



--------------------------------------------------------------------------------

(e) creation of any additional Subsidiaries domiciled in the U.S. in compliance
with Section 5.6;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, arising in the ordinary course of business;

(g) promissory notes and other non-cash consideration received by the Borrower
and its Subsidiaries in connection with any asset sale permitted by Section 6.8;

(h) loans and advances to employees of the Borrower and its Subsidiaries in the
ordinary course of business; provided that the aggregate principal amount of all
such loans and advances shall not exceed $1,000,000 at any one time outstanding;

(i) guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;

(j) Investments consisting of Debt or Acquisitions permitted by Article 6;

(k) Investments of any Person in existence at the time such Person becomes a
Credit Party; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Credit Party;

(l) Investments resulting from pledges and deposits referred to in
Section 6.2(d);

(m) any Investment in securities or other assets, including earn-outs, not
constituting cash and Cash Equivalents and received in connection with an Asset
Sale made pursuant to Section 6.8 hereof or any other disposition of assets not
constituting an Asset Sale;

(n) Investments consisting of Equity Interests of entities which are not
Subsidiaries of any Credit Party; provided that, (A) the aggregate amount of
such Investments at any time outstanding does not exceed an amount equal to the
sum of (i) the greater of $50,000,000 or 15% of Consolidated Total Assets and
(ii) the aggregate amount of such Investments funded by Equity Issuance
Proceeds, (B) such Investment is substantially related to the business of the
Borrower and its Subsidiaries, taken as a whole, and is not hostile, (C) all of
the Equity Interests of such joint venture entity owned by any Credit Party are
pledged to the Administrative Agent pursuant to the Security Agreement, except
to the extent that such pledge would be prohibited under such entity’s
Organization Documents, and (D) no Event of Default shall have occurred or be
continuing or would result from such Investment;

(o) Investments by a Credit Party in the Canadian Sub in an aggregate amount not
to exceed $5,000,000 at any time outstanding; and

(p) other Investments (other than Investments in the Canadian Sub) in an
aggregate amount not to exceed the greater of $30,000,000 and 10% of
Consolidated Total Assets at any time outstanding.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 6.3, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

-57-



--------------------------------------------------------------------------------

Section 6.4. Acquisitions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make any Acquisition, unless (a) such Acquisition is
substantially related to the business of the Borrower and its Subsidiaries,
taken as a whole, and is not hostile, (b) if such Acquisition is an Acquisition
of the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person (or its successor in interest) shall become a direct or indirect
Domestic Subsidiary of the Borrower and comply with the requirements of
Section 5.6, (c) if such Acquisition is an Acquisition of assets, such
Acquisition is structured so that a Credit Party shall acquire such assets and
(d) no Event of Default shall have occurred or be continuing or would result
from such Acquisition.

Section 6.5. Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
contract, agreement or understanding (other than (i) this Agreement, or the
other Credit Documents, (ii) the Revolving Loan Document, (iii) agreements
governing Debt permitted by Sections 6.1(e) or (j) to the extent such
restrictions govern only the Property (and all proceeds and products thereof and
accessions thereto) financed pursuant to such Debt, (iv) any prohibition or
limitation that exists pursuant to applicable requirements of a Governmental
Authority, (v) any prohibition or limitation that restricts subletting or
assignment of leasehold interests contained in any lease governing a leasehold
interest of Borrower or its Subsidiaries and customary provisions in other
contracts restricting assignment thereof, (vi) agreements in connection with a
sale of assets permitted by Section 6.8, (vii) the agreements governing any
Permitted Subordinated Debt and (viii) any prohibition or limitation that exists
in any contract to which a Credit Party is a party on the date hereof so long as
(x) such prohibition or limitation is generally applicable and does not
specifically prohibit any of the Debt or the Liens granted under the Credit
Documents, and (y) the noncompliance of such prohibition or limitation would not
reasonably be expected to be adverse to the Administrative Agent or the Lenders)
which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Secured Obligations or restricts any Subsidiary from
paying Restricted Payments to the Borrower, or which requires the consent of or
notice to other Persons in connection therewith, which consent or notice has not
been obtained or given on a permanent and irrevocable basis such that no further
consent of or notice to such other Person is required to be given in connection
with any such Lien or Restricted Payment.

Section 6.6. Use of Proceeds. No Credit Party shall, nor shall it permit any of
its Subsidiaries to use the proceeds of the Advances made on the Effective Date
for any purposes other than (a) to pay a portion of the consideration in respect
of the Augusta Drop Down, (b) to make the Repayment, (c) to pay fees and
expenses incurred in connection with this Agreement, the Augusta Drop Down, the
Revolving Loan Documents and the other transactions to be consummated on the
Effective Date and (d) for general partnership purposes, including to make
Restricted Payments permitted by Section 6.9. No Credit Party shall, nor shall
it permit any of its Subsidiaries to use the proceeds of the Advances made on
the Restatement Date for any purposes other than (a) to prepay any outstanding
Refinanced Advances (as defined in the Amendment and Restatement Agreement),
together with accrued and unpaid interest thereon to the Restatement Date,
(b) to pay fees and expenses incurred in connection with this Agreement, the
Amendment and Restatement Agreement and the other transactions to be consummated
on the Restatement Date and (c) for general partnership purposes, including to
make Restricted Payments permitted by Section 6.9. The permitted use of proceeds
for any Advances constituting Incremental Advances shall be set forth in the
applicable Incremental Agreement. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, use any part of the proceeds of
Advances for any purpose which violates, or is inconsistent with, Regulations T,
U, or X.

 

-58-



--------------------------------------------------------------------------------

Section 6.7. Corporate Actions; Accounting Changes.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to, merge
or consolidate with or into any other Person, except that (i) the Borrower may
merge with any of its wholly-owned Subsidiaries and any Credit Party may merge
or be consolidated with or into any other Credit Party and (ii) any wholly-owned
Subsidiary of the Borrower may merge with another Person in order to consummate
an Acquisition or Disposition permitted under Section 6.4 or 6.8, respectively,
so long as, in the case of any such permitted Acquisition, such wholly-owned
Subsidiary is the surviving entity; provided that immediately after giving
effect to any such proposed transaction no Default would exist and, in the case
of any such merger to which the Borrower is a party, the Borrower is the
surviving entity.

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
(i) without 10 days prior written notice to the Administrative Agent, change its
name, change its state of incorporation, formation or organization, change its
organizational identification number or reorganize in another jurisdiction,
(ii) create or suffer to exist any Subsidiary not existing on the date of this
Agreement, provided that, the Borrower may create or acquire a new Subsidiary if
the Credit Parties and such new Subsidiary complies with Section 5.6 and such
transactions otherwise comply with the terms of this Agreement and so long as
such new Subsidiary is not a Foreign Subsidiary, (iii) without prior written
notice to, and prior consent of, the Administrative Agent, amend, supplement,
modify or restate their articles or certificate of incorporation or formation,
limited partnership agreement (including the Partnership Agreement), bylaws,
limited liability company agreements, or other equivalent organizational
documents in a manner that could reasonably be expected to be materially adverse
to the interests of the Administrative Agent and the Lenders, or (iv) change the
method of accounting employed in the preparation of the Initial Financial
Statements except in accordance with GAAP or change the fiscal year end of the
Borrower unless, in each case, approved in writing by the Administrative Agent.

Section 6.8. Sale of Assets. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, sell, convey, or otherwise transfer any of its assets
except that (a) any Credit Party may sell inventory and convey or otherwise
transfer cash, in each case in the ordinary course of business; (b) any Credit
Party may sell, convey, dispose or otherwise transfer any of its assets to any
other Credit Party; (c) dispositions of obsolete or worn out Property in the
ordinary course of business, and dispositions of Property no longer useful or
used by the Borrower and its Subsidiaries in the conduct of its business;
(d) dispositions of equipment to the extent that such Property is exchanged for
credit against the purchase price of similar replacement Property or the
proceeds of which are reasonably promptly applied to the purchase price of such
replacement Property; (e) dispositions of Liquid Investments; (f) dispositions
of accounts receivable in connection with the collection or compromise thereof
in the ordinary course of business; (g) leases, subleases, licenses or
sublicenses or Property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries;
(h) transfers of property subject to Casualty Events, subject to the Borrower’s
compliance with Section 2.3(c)(ii); (i) dispositions permitted by Sections 6.3,
6.7 and 6.9; (j) the Borrower may consummate any Equity Issuance of its equity
securities or Equity Interests (including any preferred equity securities); and
(k) the Borrower and its Subsidiaries may sell, convey, dispose or otherwise
transfer any Properties not otherwise permitted under the preceding clauses
(a) through (j); provided that (i) no Default has occurred and is continuing or
would be caused thereby, (ii) at least 80% of the proceeds of all such sales,
conveyance, dispositions and transfers shall consist of cash or Liquid
Investments, (iii) the aggregate consideration received in respect of such sale,
conveyance, disposition or transfer, as applicable, shall be in an amount no
less than the fair market value of such Properties, and (iv) either (A) the
Senior Secured Leverage Ratio, calculated on a pro forma basis after giving
effect to such sale, conveyance, disposition or transfer as of the beginning of
the period of four fiscal quarters most recently ended, is less than 3.50 to
1.00 or (B) the aggregate amount of all such sales, conveyance, dispositions and
transfers made pursuant to this Section 6.8(k) in periods when the pro forma
Senior Secured Leverage Ratio is equal to or greater than 3.50 to 1.00 shall not
exceed an aggregate amount equal to $30,000,000.

 

-59-



--------------------------------------------------------------------------------

Section 6.9. Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to make any Restricted Payments except that:

(a) the Subsidiaries of the Borrower may make Restricted Payments to the holders
of their Equity Interests on a pro rata basis;

(b) so long as no Event of Default shall have occurred and be continuing, the
Borrower may make repurchases of Equity Interests or payments in respect thereof
not exceeding $1,000,000 in the aggregate during any fiscal year to officers,
employees, consultants or members of management of the General Partner, the
Borrower or its Subsidiaries (or their respective estates, heirs, family
members, spouses or former spouses) upon the termination, death or disability of
such Person or in connection with the exercise of stock options or similar
equity incentives pursuant to management incentive plans;

(c) so long as no Event of Default shall have occurred and be continuing, (i) if
the Fixed Charge Coverage Ratio of the Borrower is at least 1.75 to 1.00, the
Borrower may make cash distributions to the holders of its Equity Interests and
may repurchase or buy back its Equity Interests from holders of its Equity
Interests in an aggregate amount for all such cash distributions and repurchases
and buybacks made in periods when the Fixed Charge Coverage Ratio of the
Borrower is at least 1.75 to 1.00, not to exceed the sum of, without duplication
(A) Available Cash for the preceding fiscal quarter plus (B) the Incremental
Funds and (ii) if the Fixed Charge Coverage Ratio of the Borrower is less than
1.75 to 1.00, the Borrower may make cash distributions to the holders of its
Equity Interests and may repurchase or buy back its Equity Interests from
holders of its Equity Interests in an aggregate amount for all such cash
distributions and repurchases and buybacks made in periods when the Fixed Charge
Coverage Ratio of the Borrower is less than 1.75 to 1.00, not to exceed the sum
of (A) $175,000,000 plus (B) the Incremental Funds;

(d) so long as no Event of Default shall have occurred and be continuing, the
Borrower may make any Restricted Payment out of the net cash proceeds of a
substantially concurrent (a) capital contribution (other than from a Subsidiary
of the Borrower) to the equity capital of the Borrower or (b) sale (other than
to a Subsidiary of the Borrower) of, Equity Interests of the Borrower, with a
sale being deemed substantially concurrent if such Restricted Payment occurs not
more than 120 days after such sale; provided, however, that the amount of any
such net cash proceeds that are utilized for any such Restricted Payment
pursuant to this Section 6.9(d) will, to the extent included therein, be
excluded or deducted from the calculation of Incremental Funds for purposes of
Section 6.9(c);

(e) so long as no Event of Default shall have occurred and be continuing, the
Borrower may make any Restricted Payment consisting of cash payments in lieu of
the issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible or exchangeable for Equity Interests of
the Borrower; and

(f) so long as no Event of Default shall have occurred and be continuing,
Borrower may make any Restricted Payment in an aggregate amount for all such
Restricted Payments made pursuant to this Section 6.9(e) not to exceed
$20,000,000.

Section 6.10. Affiliate Transactions. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the making of any investment,
the giving of any guaranty, the assumption of any obligation or the rendering of
any service) with any of their Affiliates which are not Credit Parties unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or any Subsidiary, as applicable, than those that could be obtained in
a comparable arm’s length transaction with a Person that is not such an
affiliate except for (a)

 

-60-



--------------------------------------------------------------------------------

the Restricted Payments permitted under Section 6.9, (b) reasonable and
customary director, officer and employee compensation, including bonuses and
severance (which compensation may be paid to affiliates of such directors,
officers and employees at the direction of the applicable director, officer or
employee), indemnification and other benefits (including retirement, health,
stock option and other benefit plans), (c) reasonable and customary Equity
Investor indemnification, (d) the payment of reasonable and customary
reimbursement of out of pocket expenses of Equity Investors and directors of the
General Partner, the Borrower and its Subsidiaries, (e) any Drop Down
Acquisition approved by the Conflicts Committee (as such term is defined in the
Partnership Agreement) of the General Partner, (f) payments or transactions
pursuant to the Partnership Agreement, (g) transactions effected in accordance
with the terms of indemnification, omnibus and other agreements with Hi-Crush
Proppants and its affiliates which are publicly filed with the SEC, (h) the
transactions set forth on Schedule 6.10, and (i) the issuance by the Borrower of
Equity Interests to any Affiliate (other than to a Subsidiary of the Borrower)
or the receipt by the Borrower of any equity contributions from an Affiliate
(other than from a Subsidiary of the Borrower).

Section 6.11. Line of Business. No Credit Party shall, and shall not permit any
of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Effective Date, or engage
in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

Section 6.12. Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

Section 6.13. Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability to the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of

 

-61-



--------------------------------------------------------------------------------

the Controlled Group to contribute to or assume an obligation to contribute to,
any Multiemployer Plan; (g) acquire, or permit any member of the Controlled
Group to acquire, an interest in any Person that causes such Person to become a
member of the Controlled Group if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has
sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any
other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any member of the Controlled Group to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; or (i) contribute to or assume an obligation to contribute to any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any liability.

Section 6.14. Sale and Leaseback Transactions. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.15. Limitation on Hedging. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if (A) such Hedging Arrangement
relate to payment obligations on Debt which is not permitted to be incurred
under Section 6.1 above, (B) the aggregate notional amount of all such Hedging
Arrangements exceeds 100% of the anticipated outstanding principal balance of
the Debt to be hedged by such Hedging Arrangements or an average of such
principal balances calculated using a generally accepted method of matching
interest swap contracts to declining principal balances, the floating rate index
of each such contract generally matches the index used to determine the floating
rates of interest on the corresponding indebtedness to be hedged by such
contract, (C) such Hedging Arrangement is with a counterparty or has a guarantor
of the obligation of the counterparty who (unless such counterparty is a Lender
or one of its Affiliates) at the time the Hedging Arrangement is made is rated
lower than A by S&P or A2 by Moody’s, or (D) the floating rate index of such
Hedging Arrangement does not generally match the index used to determine the
floating rates of interest on the corresponding Debt to be hedged by such
Hedging Arrangement.

Section 6.16. Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to (a) hold, store or otherwise maintain any equipment
or inventory that is intended to constitute Collateral pursuant to the Security
Documents at premises which are not owned by a Credit Party and located in the
U.S. unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or inventory is
located at premises within the U.S. that are not owned by a Credit Party and
with respect to which such Credit Party has used commercially reasonable efforts
to obtain a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent, (iii) such equipment is office
equipment, (iv) such equipment or inventory is in transit or being temporarily
stored for the purposes of being transported, (v) such

 

-62-



--------------------------------------------------------------------------------

equipment is off location for servicing, repairs or modification, (vi) such
equipment is being held for delivery, or (vii) the value of all equipment and
inventory located at any individual location which is not owned by a Credit
Party and with respect to which a Credit Party has not used commercially
reasonable efforts to obtain a lien waiver or subordination agreement in form
and substance reasonably satisfactory to the Administrative Agent does not
exceed $500,000, or (b) after the date hereof, enter into any new verbal or
written leases for premises with any Person who has not executed a lien waiver
or subordination agreement in form and substance satisfactory to the
Administrative Agent unless the equipment or inventory located on such premises
would fall under any of the provisions in the foregoing clause (a).

Section 6.17. Operating Leases. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into any lease that constitutes an operating lease
under GAAP if the obligations of a Credit Party or such Subsidiary as lessee
under such lease would cause its lease payments (excluding payments for taxes,
insurance, and other non-rental expenses to the extent not included within the
stated amount of the rental payments under such lease) in respect of all such
leases entered into by the Borrower and its Subsidiaries to exceed the greater
of (i) $30,000,000 and (ii) 10% of Consolidated Total Assets during any fiscal
year of the Borrower.

Section 6.18. Prepayment of Certain Debt. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Obligations in accordance with the terms of this Agreement,
(b) the prepayment of the obligations under the Revolving Loan Documents in
accordance with the terms thereof, (c) regularly scheduled or required
repayments or redemptions of Permitted Debt (other than Permitted Subordinated
Debt and Debt permitted under Section 6.1(b)) and refinancings and refundings of
such Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1, and (d) so long as no Event of Default exists or would
result therefrom, other prepayments of Permitted Debt not described in the
immediately preceding clauses (a), (b) and (c), but specifically excluding any
prepayments, redemptions, purchases, defeasance, or other satisfaction of
Permitted Subordinated Debt. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any payments of principal, interest, fees or other
amounts with respect to Permitted Subordinated Debt except as permitted under
the applicable Subordination Agreement.

Section 6.19. Amendment of Subordinated Debt or Revolving Loan. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, amend, restate,
supplement or otherwise modify any agreement governing Permitted Subordinated
Debt or Revolving Loan Documents, in each case in a manner materially adverse to
the interests of the Administrative Agent or the Lenders, without the prior
written consent of the Majority Lenders.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within five Business Days of when
due, any interest or any other amount due under this Agreement or any other
Credit Document, including payments of fees, reimbursements, and
indemnifications;

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party, the Canadian Sub or any officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

 

-63-



--------------------------------------------------------------------------------

(c) Breach of Covenant. (i) Any breach by any Credit Party or the Canadian Sub
of any of the covenants in Section 5.1(a), Section 5.2(c) or Article 6 (other
than Sections 6.12, 6.13 or 6.16) of this Agreement or (ii) any breach by any
Credit Party or the Canadian Sub of any other covenant contained in this
Agreement or any other Credit Document and such breach shall remain unremedied
for a period of thirty (30) days following the earlier of (A) the date on which
Administrative Agent gave notice of such failure to Borrower and (B) the date
any Responsible Officer of the Borrower or any Subsidiary acquires actual
knowledge of such failure (such grace period to be applicable only in the event
such Default can be remedied by corrective action of the Borrower or any
Subsidiary);

(d) Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranties;

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $1,000,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the failure by the Collateral Agent
(or the Revolving Agent as bailee for the Collateral Agent pursuant to the terms
of the Intercreditor Agreement) to (i) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (ii) file UCC continuation statements;

(f) Cross-Default. (i) The Borrower, the Canadian Sub or any Guarantor shall
fail to pay any principal of or premium or interest on any of its Debt which is
outstanding in a principal amount of at least $10,000,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) the Borrower or any
Guarantor shall fail to pay any principal with respect to the obligations
outstanding under the Revolving Loan Documents when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the Revolving Credit Agreement; (iii) any default
of the type set forth in Section 7.1(g) of the Revolving Credit Agreement shall
have occurred and be continuing; (iv) any other event shall occur or condition
shall exist under the Revolving Loan Documents, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate such Debt prior to the
stated maturity thereof; and (v) any other event shall occur or condition shall
exist under any agreement or instrument relating to Debt (but excluding Debt
under the Revolving Loan Documents) which is outstanding in a principal amount
of at least $10,000,000 individually or when aggregated with all such Debt of
the Borrower and the Subsidiaries so in default (other than Debt hereunder), and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt prior to
the stated maturity thereof; provided that, for purposes of this paragraph (f),
the “principal amount” of the obligations in respect of Hedging Arrangements at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

 

-64-



--------------------------------------------------------------------------------

(g) Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;

(h) Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the date of this
Agreement in an aggregate amount, less (x) any insurance proceeds covering such
settlements or judgments which are received or as to which the insurance
carriers have not denied liability and (y) with respect to settlements, any
portion of such settlement not required to be paid in cash during the term of
this Agreement, greater than $10,000,000 and, in the case of final judgments,
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $7,500,000;

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $5,000,000;

(k) Credit Documents. Any material provision of any Credit Document, except to
the extent permitted by the terms thereof, shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing;

(l) Subordination Agreement. Any material provision of any Subordination
Agreement shall cease to be in full force and effect or shall be declared null
and void by any court or the validity or enforceability thereof shall be
contested or challenged in any court by any holder of any Permitted Subordinated
Debt; or

(m) Change in Control. The occurrence of a Change in Control.

Section 7.2. Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

 

-65-



--------------------------------------------------------------------------------

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Lender to make Advances shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Notes, all accrued
and unpaid interest thereon, and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Notes, all such interest, and all
such amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by each of the Credit Parties, and

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3. Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,

(a) the obligation of each Lender to make Advances shall immediately and
automatically be terminated and the Notes, all accrued and unpaid interest on
the Notes, and all other amounts payable under this Agreement shall immediately
and automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Credit Parties, and

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.4. Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender to or for the credit or the account of any Credit Party
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent or such Lender,
and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
after any such set off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set off and
application. The rights of the Administrative Agent and each Lender under this
Section 7.4 are in addition to any other rights and remedies (including other
rights of set off) which the Administrative Agent or such Lender may have.

Section 7.5. Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement

 

-66-



--------------------------------------------------------------------------------

and the Credit Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy. Any Lender may cure any Event of Default without
waiving the Event of Default. No notice to or demand upon the Borrower or any
other Credit Party shall entitle the Borrower or any other Credit Party to
similar notices or demands in the future.

Section 7.6. Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.3 and Section 2.10. During the existence
of an Event of Default, subject to the Intercreditor Agreement, all payments and
collections received by the Administrative Agent shall be applied to the Secured
Obligations in accordance with Section 2.10 and otherwise in the following
order:

FIRST, to the payment of all documented out-of-pocket costs and expenses
incurred by the Administrative Agent (in its capacity as such hereunder or under
any other Credit Document) in connection with and pursuant to the terms of any
Credit Document, the repayment of all advances made by the Administrative Agent
as secured party hereunder or under any other Credit Document on behalf of any
Credit Party and any other costs or expenses incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
any other Credit Document;

SECOND, to the payment of all accrued and unpaid interest constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the amounts of the Secured Obligations owed to them on the date
of any such distribution);

THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the principal amounts of the Obligations owed to them on the
date of any such distribution), and when applied to make distributions by the
Administrative Agent to pay the principal amount of the outstanding Borrowings,
pro rata to the Lenders;

FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Lenders (and to the extent
applicable to Hedging Arrangements, the Swap Counterparties and to the extent
applicable to Banking Services Obligations, the Lenders or its Affiliate that is
owed such obligations) pro rata in accordance with such amounts owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay such amounts payable to the Lenders under this
Credit Agreement, pro rata to the Lenders; and

FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

-67-



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 8.1. Appointment, Powers, and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to act
as its agent under this Agreement and the other Credit Documents with such
powers and discretion as are specifically delegated to the Administrative Agent
and/or the Collateral Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent and the Collateral Agent (which terms as used in this
sentence and in Section 8.5 and the first sentence of Section 8.6 shall include
each of their respective Affiliates and their own and each of their respective
Affiliates’ officers, directors, employees, and agents): (a) shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and shall not be a trustee or fiduciary for any Lender; (b) shall not be
responsible to the Lenders for any recital, statement, representation, or
warranty (whether written or oral) made in or in connection with any Credit
Document or any certificate or other document referred to or provided for in, or
received by any of them under, any Credit Document, or for the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of any Credit
Document, or any other document referred to or provided for therein or for any
failure by any Credit Party or any other Person to perform any of its
obligations thereunder; (c) shall not be responsible for or have any duty to
ascertain, inquire into, or verify the performance or observance of any
covenants or agreements by any Credit Party or the satisfaction of any condition
or to inspect the Property (including the books and records) of any Credit Party
or any of its Subsidiaries or Affiliates; (d) shall not be required to initiate
or conduct any litigation or collection proceedings under any Credit Document
unless requested by the Majority Lenders in writing and it receives
indemnification satisfactory to it from the Lenders; and (e) shall not be
responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct. The Administrative Agent and the Collateral Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by the
Administrative Agent or the Collateral Agent, as applicable, with reasonable
care.

Section 8.2. Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon any
certification, notice, instrument, writing, or other communication (including
any thereof by telephone or telecopy) believed by it to be genuine and correct
and to have been signed, sent or made by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel (including counsel for
any Credit Party), independent accountants, and other experts selected by the
Administrative Agent or the Collateral Agent. The Administrative Agent and the
Collateral Agent may deem and treat the payee of any Notes as the holder thereof
for all purposes hereof unless and until the Administrative Agent or the
Collateral Agent receives and accepts an Assignment and Acceptance executed in
accordance with Section 9.7. As to any matters not expressly provided for by
this Agreement, neither the Administrative Agent nor the Collateral Agent shall
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that exposes the Administrative Agent or the Collateral Agent to
personal liability or that is contrary to any Credit Document or applicable law
or unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking any such action.

Section 8.3. Defaults. Neither the Administrative Agent nor the Collateral Agent
shall be deemed to have knowledge or notice of the occurrence of a Default
unless the Administrative Agent or the Collateral Agent, as applicable, has
received written notice from a Lender or the Borrower specifying such Default
and stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent or the Collateral Agent receives such a notice of the
occurrence of a Default, the Administrative Agent or the Collateral Agent, as
applicable, shall give prompt notice thereof to the Lenders. The

 

-68-



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent shall (subject to Section 8.2)
take such action with respect to such Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
or the Collateral Agent shall have received such directions, the Administrative
Agent and the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable in the best interest of the Lenders.

Section 8.4. Rights as Lender. With respect to its Commitments and the Advances
made by it, Morgan Stanley (and any successor acting as Administrative Agent or
Collateral Agent) in its capacity as a Lender hereunder shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Administrative Agent or the Collateral Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include each of the Administrative Agent and the Collateral Agent in
its individual capacity. Morgan Stanley (and any successor acting as
Administrative Agent or Collateral Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to, make
investments in, provide services to, and generally engage in any kind of
lending, trust, or other business with any Credit Party or any of its
Subsidiaries or Affiliates as if it were not acting as Administrative Agent or
Collateral Agent, and Morgan Stanley (and any successor acting as Administrative
Agent or Collateral Agent) and its Affiliates may accept fees and other
consideration from any Credit Party or any of its Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

Section 8.5. Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE COLLATERAL AGENT AND EACH OF THEIR
RESPECTIVE AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH
PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING,
RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO
THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE
ARRANGERS OR THE COLLATERAL AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT, THE
ARRANGERS OR THE COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S, THE ARRANGERS’ OR THE COLLATERAL
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT, THE
ARRANGERS AND THE COLLATERAL AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT OF POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT, THE ARRANGERS OR
THE COLLATERAL

 

-69-



--------------------------------------------------------------------------------

AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT, THE ARRANGERS AND THE COLLATERAL AGENT ARE
NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and the other
Credit Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under the Credit Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition, or business of any Credit Party or any of its Subsidiaries
or Affiliates that may come into the possession of the Administrative Agent or
any of its Affiliates.

Section 8.7. Resignation of Administrative Agent and Collateral Agent. The
Administrative Agent or the Collateral Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Collateral Agent with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Collateral Agent shall have been so appointed by the Majority Lenders with
the consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s or Collateral Agent’s giving of
notice of resignation, then the retiring Administrative Agent or Collateral
Agent may, on behalf of the Lenders and the Borrower (subject to consultation
with the Borrower), appoint a successor Administrative Agent or Collateral
Agent, which shall be, in the case of a successor agent, a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $250,000,000; provided
that, if the Administrative Agent or Collateral Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Credit Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
retiring Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above
in this paragraph. Upon the acceptance of any appointment as Administrative
Agent or Collateral Agent by a successor Administrative Agent or Collateral
Agent, such successor Administrative Agent or Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Credit Documents. After any
retiring Administrative Agent’s or Collateral Agent’s resignation as
Administrative Agent or Collateral Agent, the provisions of this Article 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent under this Agreement and the
other Credit Documents.

 

-70-



--------------------------------------------------------------------------------

Section 8.8. Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), and the payment in full of all
outstanding Advances and all other Secured Obligations payable under this
Agreement and under any other Credit Document; (b) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
permitted under this Agreement or any other Credit Document; (c) constituting
property in which no Credit Party owned an interest at the time the Lien was
granted or at any time thereafter; or (d) constituting property leased to any
Credit Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Credit Party to be, renewed or extended;
and (ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Credit Document if such Person ceases to be a Subsidiary as a result
of a transaction permitted under this Agreement. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.8.

(c) Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.9. No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Arrangers listed on the cover page hereof shall not have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Collateral Agent hereunder.

 

-71-



--------------------------------------------------------------------------------

Section 8.10. Flood Laws. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated lenders
under the National Flood Insurance Reform Act of 1994 and related legislation
(the “Flood Laws”). Upon request of any Lender, the Administrative Agent will
provide to such Lender any documents that the Administrative Agent receives in
connection with the Flood Laws. Notwithstanding the foregoing, each Lender and
participant is responsible for assuring its own compliance with requirements
under Flood Laws.

Section 8.11. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

Section 8.12. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Collateral Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Advances or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

 

-72-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that:

(i) none of the Administrative Agent, the Collateral Agent or any Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent or the Collateral Agent under this Agreement,
any Credit Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Collateral Agent or any Arranger or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Advances, the Commitments or this Agreement.

(c) The Administrative Agent, the Collateral Agent and each Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Advances, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Advances or the Commitments for an amount less than the
amount being paid for an interest in the Advances or the Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

-73-



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1. Costs and Expenses. The Borrower agrees to pay promptly (and in any
event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):

(a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent (but not of other Lenders) in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, and the other Credit Documents including costs
associated with field examinations, appraisals, and the reasonable fees and out
of pocket expenses of one outside counsel for Administrative Agent (but not of
other Lenders), and one local counsel for Administrative Agent (but not of other
Lenders) in each relevant jurisdiction, with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and

(b) all reasonable and documented out-of-pocket costs and expenses, if any, of
the Administrative Agent and the Lenders (including fees and expenses of one
outside counsel for the Administrative Agent and the Lenders and, if reasonably
necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders and, in the case of an actual or perceived
conflict of interest, one additional counsel for each affected party) in
connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, and the other Credit
Documents.

Section 9.2. Indemnification; Waiver of Damages.

(a) INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE
COLLATERAL AGENT AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, PARTNERS,
ADMINISTRATORS, TRUSTEES, CONTROLLING PERSONS AND MEMBERS OF EACH OF THE
FOREGOING (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING REASONABLE AND DOCUMENTED
FEES, DISBURSEMENTS AND OTHER CHARGES OF ONE PRIMARY COUNSEL FOR THE INDEMNITEES
COLLECTIVELY AND, IF REASONABLY NECESSARY, ONE LOCAL COUNSEL IN EACH RELEVANT
JURISDICTION FOR THE INDEMNITEES AND, IN THE CASE OF AN ACTUAL OR PERCEIVED
CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL FOR EACH AFFECTED INDEMNITEE) THAT
MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN
CONNECTION THEREWITH) (i) THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES OR (ii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
SUBSTANCE ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF

 

-74-



--------------------------------------------------------------------------------

THE APPLICABLE INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM (i) SUCH INDEMNITEE’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (ii) ANY PROCEEDING THAT DOES NOT
INVOLVE AN ACT OR OMISSION BY ANY CREDIT PARTIES AND THAT IS BROUGHT BY ONE
INDEMNITEE AGAINST ANY OTHER INDEMNITEE (OTHER THAN ANY CLAIMS BROUGHT AGAINST
THE ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY ARRANGER IN THEIR RESPECTIVE
CAPACITIES OR FULFILLING THEIR RESPECTIVE ROLES AS AN ARRANGER OR AGENT OR ANY
SIMILAR ROLE IN CONNECTION WITH THE CREDIT DOCUMENTS). IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
AFFILIATES, DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER
PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. NO CREDIT PARTY SHALL BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING REFERRED TO IN THIS SECTION 9.2
EFFECTED WITHOUT BORROWER’S WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT THE CREDIT PARTIES SHALL INDEMNIFY
THE INDEMNITEES FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT IF (i) SUCH PROCEEDING WAS SETTLED WITH THE WRITTEN CONSENT OF
BORROWER OR (ii) IF THERE IS A FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION FOR THE PLAINTIFF IN THE RELEVANT PROCEEDING. NO CREDIT
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INDEMNITEE AFFECTED
THEREBY (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD), SETTLE ANY THREATENED
OR PENDING CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE
TO CLAIM INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL
AND UNCONDITIONAL RELEASE OF ALL LIABILITIES ARISING OUT OF SUCH CLAIM OR ACTION
AGAINST SUCH INDEMNITEE AND (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNITEE. THIS SECTION 9.2 SHALL NOT APPLY TO TAXES OTHER THAN TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or the use
of the proceeds thereof. No Indemnitee referred to in subsection (a) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. In no event shall any Credit
Party be liable for any indirect, special, punitive or consequential damages;
provided that nothing contained in this paragraph shall limit the indemnity and
reimbursement obligations of the Credit Parties to the extent such indirect,
special, punitive or consequential damages are included in any third party claim
with respect to which the applicable Indemnified Person is entitled to
indemnification hereunder.

 

-75-



--------------------------------------------------------------------------------

(c) Payments. All payments required to be made under this Section 9.2 shall be
made within 10 days of demand therefor.

(d) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

Section 9.3. Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document (other than the Fee
Letters), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the affected Lenders and the Borrower, do any of the following: (i) waive any of
the conditions specified in Section 3.1, (ii) reduce any principal, interest,
fees or other amounts payable hereunder or under any other Credit Document
(provided that the waiver of default interest shall only require the consent of
the Majority Lenders), (iii) postpone or extend any date fixed for any payment
of any principal, interest, fees or other amounts payable hereunder, including
the Maturity Date (it being understood and agreed that a waiver of a mandatory
prepayment shall only require the consent of the Majority Lenders), (iv) amend
Section 2.10(e), Section 7.6, this Section 9.3 or any other provision in any
Credit Document which expressly requires the consent of, or action or waiver by,
all of the Lenders, amend the definition of “Majority Lenders”, or change the
number of Lenders which shall be required for the Lenders to take any action
hereunder or under any other Credit Document, or (v) except as specifically
provided in the Credit Documents and as a result of transactions permitted by
the terms of this Agreement, release any Guarantor from its obligation under any
Guaranty or release all or a material portion of the Collateral;

(b) no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document; and

(d) amendments to this Agreement pursuant to Section 2.15 may be effected
pursuant to the express terms of Section 2.15.

Notwithstanding anything to the contrary herein or in any other Credit Document,
each Lender hereby agrees to waive any amounts payable by the Borrower pursuant
to Section 2.8 that would have resulted from a refinancing of this Agreement or
a Repricing Transaction.

Section 9.4. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

 

-76-



--------------------------------------------------------------------------------

Section 9.5. Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties. All obligations of the Borrower or any other
Credit Party provided for in Sections 2.8, 2.9, 2.11(c), 9.1 and 9.2 and all of
the obligations of the Lenders in Section 8.5 shall survive any termination of
this Agreement and repayment in full of the Obligations.

Section 9.6. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.

Section 9.7. Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Advances, its Notes, and its Commitments); provided, however, that (i) each
such assignment shall be to an Eligible Assignee; (ii) except in the case of an
assignment to another Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, any such partial assignment shall be in an
amount at least equal to $1,000,000 unless the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents to a lower amount (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have consented to such
lower amount unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (iii) each assignment of a Lender’s rights and obligations with respect
to Advances and its Commitments shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Agreement as a Lender
and the Notes (other than rights of reimbursement and indemnity arising before
the effective date of such assignment); and (iv) the parties to such assignment
shall execute and deliver to the Administrative Agent for its acceptance an
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance,
together with any Notes subject to such assignment and the assignor or assignee
Lender shall pay a processing fee of $3,500; provided that such processing fee
shall not be required for the initial assignments made by Morgan Stanley as a
Lender in connection with the initial syndication of its Commitments hereunder
and such processing fee may be waived at the sole discretion of the
Administrative Agent. Upon execution, delivery, and acceptance of such
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish its rights and be released from its obligations
under this Agreement. Upon the consummation of any assignment pursuant to this
Section 9.7, the assignor, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if requested, new Notes are issued to the
assignor and the assignee. The assignee shall deliver to the Borrower and the
Administrative Agent any applicable forms or certifications in accordance with
Section 2.11(e).

 

-77-



--------------------------------------------------------------------------------

(b) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower for tax purposes, shall maintain at its address referred
to in Section 9.9 a copy of each Assignment and Acceptance or Affiliated Lender
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount (and stated interest) of the Advances owing to, each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Credit
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and,
with respect to itself, any Lender, at any reasonable time and from time to time
upon reasonable prior notice, provided that the information contained in the
Register which is shared with each Lender (other than the Administrative Agent
and its affiliates) shall be limited to the entries with respect to such Lender
including the Commitment of, or principal amount of and stated interest on the
Advances owing to such Lender.

(c) Upon its receipt of an Assignment and Acceptance or Affiliated Lender
Assignment and Acceptance executed by the parties thereto, together with any
Notes subject to such assignment and payment of the processing fee, the
Administrative Agent shall, if such Assignment and Acceptance or Affiliated
Lender Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance or Affiliated Lender Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the parties thereto.

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Advances) provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.8 and 2.9
(but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and the right of set-off
contained in Section 7.4, and (iv) the Borrower shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and its Notes
and to approve any amendment, modification, or waiver of any provision of this
Agreement (other than amendments, modifications, waivers, increases in Advances
or Commitments of such participant, decreasing the amount of principal of or the
rate at which interest is payable on such Advances or Notes, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Advances or Notes, extending its Commitment or releases of all or
substantially all of the value of the Guaranty or all or substantially all of
the Collateral other than in accordance with the terms of the Credit Documents).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Credit Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Treasury
Regulation Section 5f.103-1(c), proposed Treasury Regulation Section 1.163-5 and
any applicable temporary, final or other successor regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

-78-



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.

(g) Subject to the other provisions of this Section 9.7 and the provisions of
Section 9.22, any Affiliated Lender may purchase or sell outstanding Advances
from the Effective Date until the Business Day immediately preceding the
Maturity Date, on the following basis:

(i) any such purchase or sale of Advances shall be consummated as an assignment
otherwise in accordance with the provisions of this Section 9.7 and pursuant to
an Affiliated Lender Assignment and Acceptance in lieu of an Assignment and
Acceptance (it being understood and agreed that any such purchase or sale of
Advances that does not comply with this Section 9.7 and Section 9.22 shall not
be effective as an assignment hereunder);

(ii) any such purchase of Advances may be made by the applicable Affiliated
Lender from time to time from one or more Lenders of such Affiliated Lender’s
choosing and need not be made from all Lenders; and

(iii) at the time of purchase, the aggregate principal amount of the Advances
held by all Affiliated Lenders shall not exceed 25.0% of the total Advances
outstanding at any time.

Section 9.8. Confidentiality. The Administrative Agent and each Lender (each a
“Lending Party”) agree to keep confidential any information furnished or made
available to it by any Credit Party pursuant to this Agreement and identified by
such Credit Party as proprietary or confidential; provided that nothing herein
shall prevent any Lending Party from disclosing such information (a) to any
other Lending Party or any Affiliate of any Lending Party, or any officer,
director, employee, agent, or advisor of any Lending Party or Affiliate of any
Lending Party for purposes of administering, negotiating, considering,
processing, implementing, syndicating, assigning, or evaluating the credit
facilities provided herein and the transactions contemplated hereby or any
Hedging Arrangement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential), (b)
to any other Person if directly incidental to the administration of the credit
facilities provided herein (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential), (c)
as required by any Legal Requirement (with, to the extent permitted by
applicable law, prompt notice to the Borrower), (d) upon the order of any court
or administrative agency (with, to the extent permitted by applicable law,
prompt notice to the Borrower), (e) upon the request or demand of any regulatory
agency or authority having jurisdiction or purporting to have jurisdiction over
such Lending Party (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (f) that is or becomes
available to the public (other than as a result of a breach of this Section by
such Lending Party) or that is or becomes available to any Lending Party on a
non-confidential basis as a result of a disclosure by any Person other than a
Credit Party, (g) in connection with any litigation relating to this Agreement
or any other Credit Document to which such Lending Party or any of its
Affiliates may be a party (with, to the extent permitted by applicable law,
prompt notice to the Borrower), (h) to the extent necessary in

 

-79-



--------------------------------------------------------------------------------

connection with the exercise of any right or remedy under this Agreement or any
other Credit Document, (i) to any actual or proposed participant or Eligible
Assignee, in each case, subject to provisions similar to those contained in this
Section 9.8 and, in the event such participant or Eligible Assignee is a direct
competitor of the Borrower or its Subsidiaries and no Event of Default has
occurred and is continuing, with the prior written consent of the Borrower,
(j) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided herein,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided herein, or (iii) any credit insurer, and (k) with the consent of the
Borrower. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in
this Agreement shall (a) restrict any Lending Party from providing information
to any bank or other regulatory or governmental authorities, including the
Federal Reserve Board and its supervisory staff; (b) require or permit any
Lending Party to disclose to any Credit Party that any information will be or
was provided to the Federal Reserve Board or any of its supervisory staff; or
(c) require or permit any Lending Party to inform any Credit Party of a current
or upcoming Federal Reserve Board examination or any nonpublic Federal Reserve
Board supervisory initiative or action. In the event that any of the terms of
this Section 9.8 conflict with any non-disclosure agreement executed by a
Lending Party prior to the date hereof, then the terms of this Section 9.8 shall
govern and control.

Section 9.9. Notices, Etc.

(a) Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, telecopied, sent by facsimile
(with a hard copy sent as otherwise permitted in this Section 9.9), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to a Credit Party, as specified on Schedule I,
if to the Administrative Agent at its credit contact specified under its name on
Schedule I, and if to any Lender at is credit contact specified in its
Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender pursuant to Article 2 shall not be effective until received and, in the
case of telecopy, such receipt is confirmed by such Lender verbally or in
writing. Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effect as provided in said paragraph
(b).

(b) Notices and other communications to the Administrative Agent and each Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that (x) such communication is followed promptly
by an original delivered in accordance with paragraph (a) above and (y) the
foregoing shall not apply to notices to the Administrative Agent or any Lender
pursuant to Article 2 if such person has notified the Borrower that it is
incapable of receiving notices under such article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon sender’s
receipt of an acknowledgment from the recipient (such as by the “Return Receipt
Requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(1) of notification that such notice or communication is available and
identifying the website address therefor.

 

-80-



--------------------------------------------------------------------------------

Section 9.10. Usury Not Intended. It is the intent of each Credit Party and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of Texas, if any, and the United States of America
from time to time in effect. In furtherance thereof, the Lenders and the Credit
Parties stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of
this Agreement “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Advances, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Notes are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Credit Parties and the Lenders shall
to the maximum extent permitted under applicable law amortize, prorate, allocate
and spread in equal parts during the period of the full stated term of the Notes
all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 9.11. Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12. Governing Law; Service of Process. THIS AGREEMENT, THE NOTES AND
THE OTHER CREDIT DOCUMENTS (UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.9. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-81-



--------------------------------------------------------------------------------

Section 9.13. Submission to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN THE COURTS OF ANY JURISDICTION.

Section 9.14. Waiver of Venue. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9.13. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

Section 9.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.16. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.17. Subordination Agreements. The Administrative Agent is hereby
authorized on behalf of the Lenders to enter into the Subordination Agreements.
A copy of each such Subordination Agreement will be made available to each
Secured Party upon request. Each Secured Party (by receiving the benefits
thereunder and of the Collateral) acknowledges and agrees to the terms of each
such Subordination Agreement and agrees that the terms thereof shall be binding
on such Secured Party and its successors and assigns, as if it were a party
thereto.

 

-82-



--------------------------------------------------------------------------------

Section 9.18. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.19. No Fiduciary or Agency Relationship. The Borrower acknowledges and
agrees that neither the Administrative Agent, the Arrangers, any Lender nor any
Affiliate thereof has assumed, and neither the Administrative Agent, the
Arrangers, any Lender nor any Affiliate thereof will assume, an agency or
fiduciary responsibility in the Borrower’s, its Subsidiaries’ or their
respective Affiliates’ favor with respect to the Credit Documents or any of the
transactions contemplated thereby (irrespective of whether the Administrative
Agent, the Arrangers, any Lender or any Affiliate thereof has advised or is
currently advising the Borrower, its Subsidiaries or their respective Affiliates
on other matters).

Section 9.20. Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

Section 9.21. Intercreditor Agreement. Each of the Lenders (a) acknowledges that
it has received a copy of the Intercreditor Agreement, (b) consents to the terms
of the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Collateral Agent to enter into the
Intercreditor Agreement (including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgements thereto permitted
hereby) from time to time as Collateral Agent and on behalf of such Person, and
by its acceptance of the benefits of the Security Documents, hereby acknowledges
and agrees to be bound by such provisions. Notwithstanding anything herein to
the contrary, each Lender, the Administrative Agent and the Collateral Agent
acknowledge that the Lien and security interest granted to the Collateral Agent
pursuant to the Security Documents and the exercise of any right or remedy by
the Administrative Agent and/or the Collateral Agent thereunder, are subject to
the provisions of the Intercreditor Agreement. In the event of a conflict or any
inconsistency between the terms of the Intercreditor Agreement and the Security
Documents, the terms of the Intercreditor Agreement shall prevail.

 

-83-



--------------------------------------------------------------------------------

Section 9.22. Affiliated Lenders. Notwithstanding anything in this Agreement or
any other Credit Document to the contrary, with respect to any Advances at any
time held by an Affiliated Lender, such Affiliated Lender shall have no right
whatsoever, in its capacity as a Lender with respect to such Advances then held
by such Affiliated Lender, whether or not any Credit Party is subject to a
bankruptcy or other insolvency proceeding or otherwise, so long as such Lender
is an Affiliated Lender, to (i) consent to any amendment, modification, waiver,
consent or other such action with respect to, or otherwise vote on any matter
related to, or vote in connection with any direction delivered to the
Administrative Agent or the Collateral Agent by the Majority Lenders pursuant
to, any of the terms of the Agreement or any other Loan Document, in each case
to the extent such amendment, modification, waiver, consent, other action, vote
or direction is effective with only the consent of or action by the Majority
Lenders (each, a “Majority Lender Vote/Directive”) and, if applicable, the
Borrower or any other Credit Party; provided that for purposes of any Majority
Lender Vote/Directive, the Administrative Agent shall automatically deem any
Advances held by such Affiliated Lender to be voted on a pro rata basis in
accordance with the votes cast in respect of the Advances of all other Lenders
in the aggregate (other than any Affiliated Lender) in connection with any such
Majority Lender Vote/Directive (including all voting and consent rights arising
out of any bankruptcy or other insolvency proceedings (except for voting on any
plan of reorganization or refraining from voting on any plan of reorganization,
in which case the Administrative Agent shall vote or refrain from voting such
Loans of such Affiliated Lender in the Administrative Agent’s sole discretion));
provided, further, that no such Majority Lender Vote/Directive shall deprive
such Affiliated Lender of its share of any payments or other recoveries which
the Lenders are entitled to share on a pro rata basis under the Credit Documents
and such Affiliated Lender’s vote shall be counted to the extent any such plan
of reorganization or other amendment proposes to treat the Obligations of the
Affiliated Lender in a manner less favorable in any material respect to such
Affiliated Lender than the proposed treatment of Obligations held by Lenders
that are not Affiliates of the Borrower, (ii) attend any meeting (live or by any
electronic means) in such Affiliated Lender’s capacity as a Lender with the
Administrative Agent, the Collateral Agent or any other Lender or receive any
information from the Administrative Agent, the Collateral Agent or any other
Lender except to the extent such information is made available to any Credit
Party (or its representatives) and other than administrative notices given to
all Lenders under Article II or (iii) have access to the Platform.

Section 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-84-



--------------------------------------------------------------------------------

Section 9.24. Effect of Amendment and Restatement of Existing Credit Agreement.
On the Restatement Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except for (i) the
representations and warranties made by the Borrower and the Credit Parties prior
to the Restatement Date (which representations and warranties made prior to the
Restatement Date shall not be superseded or rendered ineffective by this
Agreement as they pertain to the period prior to the Restatement Date) and
(ii) any action or omission performed or required to be performed pursuant to
the Existing Credit Agreement prior to the Restatement Date (including any
failure, prior to the Restatement Date, to comply with the covenants contained
in the Existing Credit Agreement required to have been performed). The parties
hereto acknowledge and agree that (1) this Agreement and the other Credit
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, satisfaction, payment, re-borrowing or termination
of the “Secured Obligations” under the Existing Credit Agreement or the other
Credit Documents as in effect prior to the Restatement Date and which remain
outstanding as of the Restatement Date, nor do they operate as a waiver of any
right, power or remedy of any Lender under any Credit Document, (2) the “Secured
Obligations” under the Existing Credit Agreement and the other Credit Documents
are in all respects continuing (as amended and restated hereby and which are in
all respects hereafter subject to the terms herein) and (3) the Liens and
security interests as granted under the applicable Credit Documents securing
payment of such “Secured Obligations” are in all respects continuing, unaltered
and in full force, and effect and are reaffirmed hereby. The Borrower
acknowledges and agrees that Section 9.2 of the Existing Credit Agreement shall,
to the extent applicable immediately prior to the Restatement Date, survive for
the intended beneficiaries of such provision to the extent such provision
applies with respect to any indemnified liabilities (under Section 9.2 of the
Existing Credit Agreement) relating to events and circumstances occurring prior
to the Restatement Date.

[Remainder of this page intentionally left blank]

 

-85-



--------------------------------------------------------------------------------

Exhibit B to

Amendment and Restatement Agreement

Exhibits to the Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate Affiliate of [identify Lender]   

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit A-1 – Form of Assignment and Acceptance

Page 1 of 18



--------------------------------------------------------------------------------

3.    Borrower:    HI-CRUSH PARTNERS LP 4.    Administrative Agent:    MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent under the Credit Agreement
5.    Credit Agreement:    Amended and Restated Credit Agreement, dated as of
December 22, 2017, among Borrower, the Lenders party thereto from time to time,
and Morgan Stanley Senior Funding, Inc., as Administrative Agent and Collateral
Agent. 6.    Assigned Interest[s]:   

 

Assignor[s]    Assignee[s]      Aggregate Amount of
Commitments / Advances for
all Lenders      Amount of Commitment /
Advances Assigned5      Percentage Assigned of
Commitment / Advances6         $      $        %         $      $        %     
   $      $        %  

7. Trade Date:                                  7

Effective Date:                                         , 20         [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

7  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit A-1 – Form of Assignment and Acceptance

Page 2 of 18



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]8 [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

:

 

 

8  Add additional signature blocks as needed.

 

Exhibit A-1 – Form of Assignment and Acceptance

Page 3 of 18



--------------------------------------------------------------------------------

[Consented to and] 9 Accepted: MORGAN STANLEY SENIOR FUNDING, INC.,
    as Administrative Agent By:  

 

Name:  

 

Title:  

 

[Consented to:] 10 HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

10  To be added only if the consents of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A-1 – Form of Assignment and Acceptance

Page 4 of 18



--------------------------------------------------------------------------------

Annex 1

To Exhibit A-1 – Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, its Subsidiaries or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, its Subsidiaries or any other Person of any of its
obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

 

Exhibit A-1 – Form of Assignment and Acceptance

Page 5 of 18



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A-1 – Form of Assignment and Acceptance

Page 6 of 18



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

This Affiliated Lender Assignment and Acceptance (the “Affiliated Lender
Assignment and Acceptance”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each]11 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each]12 Assignee identified in item
2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]13 hereunder are several
and not joint.]14 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Affiliated Lender Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Affiliated Lender Assignment
and Acceptance, without representation or warranty by [the][any] Assignor.

 

1.

   Assignor[s]:   

                                                                              

                                           
                                       

2.

   Assignee[s]:                                         
                                       

 

 

 

 

 

11  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13  Select as appropriate.

14  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance

Page 7 of 18



--------------------------------------------------------------------------------

 

 

   [for each Assignee, indicate [Sponsor][Affiliate of Sponsor]] 3.    Borrower:
   HI-CRUSH PARTNERS LP 4.    Administrative Agent:    MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent under the Credit Agreement 5.    Credit
Agreement:    Amended and Restated Credit Agreement, dated as of December 22,
2017, among Borrower, the Lenders party thereto from time to time, and Morgan
Stanley Senior Funding, Inc., as Administrative Agent and Collateral Agent. 6.
   Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]      Aggregate
Amount of
Commitments
/Advances for
all
Lenders      Amount of
Commitment
/
Advances
Assigned15      Percentage
Assigned
of
Commitment
/ Advances16         $      $        %         $      $        %         $     
$        %  

 

7. Trade Date:                                         17

Effective Date:                                 , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

8. Additional Representations and Covenants of Assignee[s]. [The][Each] Assignee
represents and warrants that (a) it is an Affiliated Lender and [the Sponsor]
[an Affiliate of the Sponsor] pursuant to the Credit Agreement; and (b) as of
the Effective Date, after giving effect to this Affiliated Lender Assignment and
Acceptance, the aggregate principal amount of the Advances held by all
Affiliated Lenders does not exceed 25% of the total Advances outstanding. By
executing this Affiliated Lender Assignment and Acceptance, each Affiliated
Lender agrees to be bound by the terms of Section 9.22 of the Credit Agreement.

 

 

 

 

15  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

16  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

17  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance

Page 8 of 18



--------------------------------------------------------------------------------

The terms set forth in this Affiliated Lender Assignment and Acceptance are
hereby agreed to:

 

ASSIGNOR[S]18 [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

 

18  Add additional signature blocks as needed.

 

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance

Page 9 of 18



--------------------------------------------------------------------------------

[Consented to and] 19 Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

    as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[Consented to:] 20 HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

 

 

19  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

20  To be added only if the consents of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance

Page 10 of 18



--------------------------------------------------------------------------------

Annex 1

To Exhibit A-2 – Affiliated Lender Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Affiliated Lender Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, its Subsidiaries or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, its Subsidiaries or any other Person
of any of its obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.2 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Affiliated Lender Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Affiliated Lender
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Affiliated Lender Assignment and Acceptance
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

 

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance

Page 11 of 18



--------------------------------------------------------------------------------

3. General Provisions. This Affiliated Lender Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Affiliated
Lender Assignment and Acceptance. This Affiliated Lender Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance

Page 12 of 18



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

Exhibit B – [Reserved]

Page 13 of 18



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

December 22, 2017

Morgan Stanley Senior Funding, Inc., as Administrative Agent

1585 Broadway

New York, New York 10036

Telephone: 917-260-5330

Facsimile: 917-260-6680

Ladies and Gentlemen:

The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
(“Borrower”), refers to the Amended and Restated Credit Agreement, dated as of
the date hereof (the “Credit Agreement,” the defined terms of which are used in
this Notice of Borrowing as defined therein unless otherwise defined in this
Notice of Borrowing), among the Borrower, the lenders party thereto (the
“Lenders”), and Morgan Stanley Senior Funding, Inc., as administrative agent and
collateral agent, and hereby gives you irrevocable notice pursuant to
Section 2.2(a) of the Credit Agreement that the undersigned hereby requests a
Borrowing (the “Proposed Borrowing”), and in connection with that request sets
forth below the information relating to such Proposed Borrowing as required by
the Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                         ,
        .

 

  (b) The Proposed Borrowing will be composed of [Base Rate Advances]
[Eurodollar Advances]21.

 

  (c) The aggregate amount of the Proposed Borrowing is
$                        .

 

  (d) [The Interest Period for each Eurodollar Advance made as part of the
Proposed Borrowing is [one][two][three][six] month(s)] 22.

The Advances herein requested are to be received in immediately available funds
on the date set forth above in the following account: [                ].

 

Very truly yours, HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

 

 

21  Subject to approval of all Lenders.

22  Subject to approval of all Lenders.

 

Exhibit C – Form of Notice of Borrowing

Page 14 of 18



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION OR CONVERSION

[Date]

Morgan Stanley Senior Funding, Inc., as Administrative Agent

1585 Broadway

New York, New York 10036

Telephone: 917-260-5330

Facsimile: 917-260-6680

Ladies and Gentlemen:

The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
(“Borrower”), refers to the Amended and Restated Credit Agreement dated as of
December 22, 2017 (as the same may be amended, restated, amended and restated,
supplement or otherwise modified from time to time, the “Credit Agreement,” the
defined terms of which are used in this Notice of Continuation or Conversion as
defined therein unless otherwise defined in this Notice of Continuation or
Conversion) among the Borrower, the lenders party thereto (the “Lenders”), and
Morgan Stanley Senior Funding, Inc., as Administrative Agent and Collateral
Agent, and hereby gives you irrevocable notice pursuant to Section 2.2(b) of the
Credit Agreement that the undersigned hereby requests a
[Conversion][continuation] of outstanding Advances, and in connection with that
request sets forth below the information relating to such
[Conversion][continuation] (the “Requested [Conversion][Continuation]”) as
required by Section 2.2(b) of the Credit Agreement:

1. The Business Day of the Requested [Conversion][Continuation] is
                    ,         .

2. The aggregate amount of the existing Advances to be [Converted][continued] is
$                  and is comprised of [Base Rate Advances][Eurodollar Advances]
(“Existing Advances”).

3. The Requested [Conversion][Continuation] consists of [a Conversion of the
Existing Advances to [Base Rate Advances] [Eurodollar Advances]] [a continuation
of the Existing Advances].

[(4) The duration of the Interest Period for the Eurodollar Advances included in
the Requested [Conversion][Continuation] is [[one][two][three][six] month[s]].

The Borrower hereby certifies that no Event of Default has occurred and is
continuing or would result from the Requested [Conversion][Continuation].

 

Very truly yours, HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

Exhibit D – Form of Notice of Continuation or Borrowing

Page 15 of 18



--------------------------------------------------------------------------------

EXHIBIT E

[Reserved]

 

Exhibit E – [Reserved]

Page 16 of 18



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

 

$                                                                     ,         

For value received, the undersigned HI-CRUSH PARTNERS LP, a Delaware limited
partnership (“Borrower”), hereby promises to pay to                             
(“Payee”) and its registered assigns the principal amount
of                                 No/100 Dollars ($                        )
or, if less, the aggregate outstanding principal amount of the Advances (as
defined in the Credit Agreement referred to below) made by the Payee (or
predecessor in interest) to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement (as hereunder defined). The Borrower may
make prepayments on this Note in accordance with the terms of the Credit
Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Amended and Restated Credit Agreement,
dated as of December 22, 2017 (as the same may be amended, restated, amended and
restated, supplement or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders party thereto (the “Lenders”), and
Morgan Stanley Senior Funding, Inc., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used in this Note that are defined in the Credit Agreement and not otherwise
defined in this Note have the meanings assigned to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of the Advances by the Payee to the Borrower in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Note, and (b) contains provisions for acceleration of the maturity of this
Note upon the happening of certain events stated in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Payee shall record
payments of principal made under this Note, but no failure of the Payee to make
such recordings shall affect the Borrower’s repayment obligations under this
Note.

This Note is secured by the Security Documents and guaranteed pursuant to the
terms of the Guaranty.

This Note is made expressly subject to the terms of Section 9.10 and
Section 9.11 of the Credit Agreement.

[This Note is given in renewal, extension, and modification, but not in
discharge or novation, of that certain note dated [        ], 2014 in the
principal amount of $[                    ] made by the Borrower payable to the
Payee.]

Except as specifically provided in the Credit Agreement and the other Credit
Documents, the Borrower hereby waives presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder of this Note shall operate as a waiver of such rights.

This Note may not be assigned except in compliance with the Credit Agreement.

 

Exhibit F – Form of Note

Page 17 of 18



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit F – Form of Note

Page 18 of 18



--------------------------------------------------------------------------------

Exhibit C to

Amendment and Restatement Agreement

Schedule I to the Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

SCHEDULE I

Commitments, Contact Information

 

ADMINISTRATIVE AGENT

 

Morgan Stanley Senior Funding, Inc.   

Address for Notices:    1300 Thames Street, 4th Floor

       Thames Street Wharf

       Baltimore, MD 21231

Telephone:                      917-260-0588

Email: MSAGENCY@morganstanley.com

 

CREDIT PARTIES

 

Borrower/Guarantors   

Address for Notices:    Three Riverway, Suite 1350

       Houston, TX 77056

Attn:                               Laura Fulton

Telephone:                    (713) 980-6200

Facsimile:                      (713) 980-6202

 

Lender

   Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 200,000,000.00     

 

 

 

Total:

   $ 200,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Exhibit D to

Amendment and Restatement Agreement

Schedules to the Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

Schedule II

Additional Conditions and Requirements for New Domestic Subsidiaries

Within 45 days (or such longer period of time as the Administrative Agent shall
agree) of creating a new Domestic Subsidiary or acquiring a new Domestic
Subsidiary, the Administrative Agent and the Collateral Agent shall have
received each of the following:

(a) Guaranty. A joinder and supplement to the Guaranty executed by such
Subsidiary;

(b) Security Agreement. A joinder and supplement to the Security Agreement
executed by such Subsidiary, in any event, together with stock certificates,
stock powers executed in blank, UCC-1 financing statements, and any other
documents, agreements, or instruments necessary to create and perfect an
Acceptable Security Interest in the Collateral described in the Security
Agreement, as so supplemented;

(c) Mortgages. If such Subsidiary owns any real property and if and as requested
by the Administrative Agent, a fully executed Mortgage covering such real
properties, together with (i) a copy of an existing owner’s policy of title
insurance reflecting no Liens on such real property other than Permitted Liens,
(ii) if such property is designated to be in a “flood hazard area” (as evidenced
by a flood determination certificate issued by the appropriate Governmental
Authority or third party obtained by the Administrative Agent), evidence of
flood insurance on such property obtained by the applicable Credit Party in such
total amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, and (iii) such evidence of corporate authority
to enter into such Guaranty, Security Agreement, and Mortgage as the
Administrative Agent may reasonably request;

(d) Pledges. A pledge agreement executed by the equity holders of such
Subsidiary pledging 100% of the Equity Interest owned by such equity holder of
such Subsidiary and such evidence of corporate, limited liability company or
partnership authority to enter into such pledge agreement as the Administrative
Agent may reasonably request, along with share certificates pledged thereby and
appropriately executed stock powers in blank, if applicable;

(e) Real Estate. (i) If and as requested by the Administrative Agent, a
Responsible Officer’s certificate from such new Subsidiary certifying a complete
listing of all real property owned or leased by such new Subsidiary and
including a notation as to all locations where any equipment of such new
Subsidiary is kept, and (ii) if and as requested by the Administrative Agent,
lien waivers or subordination agreements in form and substance satisfactory to
the Administrative Agent and executed by the landlords or lessors identified in,
and covering each of the leased real properties listed on such officer’s
certificate;

(f) Corporate Documents. A secretary’s certificate from such new Subsidiary
certifying such Subsidiary’s (i) Responsible Officer’s incumbency,
(ii) authorizing resolutions, (iii) organizational documents, (iv) necessary
governmental approvals, and (v) certificate of good standing in such
Subsidiary’s state of organization dated a date not earlier than 30 days prior
to date of delivery or otherwise in effect on the date of delivery;

(g) Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act; and

Schedule II



--------------------------------------------------------------------------------

(h) Opinion of Counsel. If requested by the Administrative Agent, an opinion of
counsel in form and substance reasonably acceptable to the Administrative Agent
related to such new Subsidiary and substantially similar to the legal opinion
delivered at the Restatement Date with respect to the other Domestic
Subsidiaries in existence on the Restatement Date.



--------------------------------------------------------------------------------

Schedule 4.1

Fore representations made as of the Restatement Date:

Organizational Information

 

Entity

  

Type of Organization

  

Jurisdiction of Incorporation

D & I Silica, LLC.

   limited liability company    Pennsylvania

Hi-Crush Augusta Acquisition Co. LLC

   limited liability company    Delaware

Hi-Crush Augusta LLC

   limited liability company    Delaware

Hi-Crush Blair LLC

   limited liability company    Delaware

Hi-Crush Canada Inc.

   corporation    Delaware

Hi-Crush Chambers LLC

   limited liability company    Delaware

Hi-Crush Finance Corp.

   corporation    Delaware

Hi-Crush Investments Inc.

   corporation    Delaware

Hi-Crush LMS LLC

   limited liability company    Delaware

Hi-Crush Operating LLC

   limited liability company    Delaware

Hi-Crush Partners LP

   limited partnership    Delaware

Hi-Crush Permian Sand LLC

   limited liability company    Delaware

Hi-Crush PODS LLC

   limited liability company    Delaware

Hi-Crush Railroad LLC

   limited liability company    Delaware

Hi-Crush Whitehall LLC

   limited liability company    Delaware

Hi-Crush Wyeville LLC

   limited liability company    Delaware

PDQ Properties LLC

   limited liability company    Wisconsin



--------------------------------------------------------------------------------

Schedule 4.4

Fore representations made as of the Restatement Date:

Financial Condition

The Borrower has long-term commitments and performance obligations pursuant to
the terms of the contracts identified in writing to the Administrative Agent on
or prior to the Restatement Date.



--------------------------------------------------------------------------------

Schedule 4.5

Fore representations made as of the Restatement Date:

Owned and Leased Real Properties

Owned Property:

Wyeville Property:*

(Wildcat Companies LLC Property)

Lot Two (2) of a Certified Survey Map recorded in Vol. 18 CSM Pg. 191, as Doc.
No. 550818 located in the NW  1⁄4 of the NE  1⁄4 of Section 17, Township 18
North, Range 1 East, Monroe County, WI.

The Northwest Quarter of the Southeast Quarter (NW  1⁄4 of SE  1⁄4);

The East 3 rods of the Southwest Quarter of the Southeast Quarter (SW  1⁄4 of SE
 1⁄4), Except those lands described in Vol. 181 Deeds Pg. 564, as Doc.
No. 233574;

The Southwest Quarter of the Northeast Quarter (SW  1⁄4 of NE  1⁄4), lying South
of the drainage ditch;

The Northeast Quarter of the Southeast Quarter; Except the following parcels:
Those lands described in Vol. 29 Deeds Pg. 216; Those lands described in Vol. 31
Deeds Pg. 61; Those lands described in Vol. 9 CSM Pg. 202 as Doc. No. 434580;

Those lands lying Southwest of the drainage ditch, which runs Northwesterly and
Southeasterly across the Southwest corner of the Southeast Quarter of the
Northeast Quarter.

All in Section 17, Township 18 North, Range 1 East.

Tax Parcel Nos.: 006-00397-0000; 006-00382-0000; 006-00400-0000; 006-00380-0000;
006-00376-0000; and 006-00402-5000

(Union Pacific ROW Property)

A parcel of land located in the SW  1⁄4 of the SW  1⁄4 and NW  1⁄4 of SW  1⁄4 of
Section 16 and the NE  1⁄4 of the NE  1⁄4, NW  1⁄4 of NE  1⁄4, SW  1⁄4 of NE
 1⁄4, SE  1⁄4 of NE  1⁄4 and the NE  1⁄4 of SE  1⁄4, Section 17, Township 18
North, Range 1 East, Town of Bryon, and Village of Wyeville, Monroe County,
Wisconsin, described as follows: Beginning at the S  1⁄4 corner of Section 8,
Township 18 North, Range 1 East; thence NO degrees 02’01” W along the West line
of the SW  1⁄4 of SE  1⁄4 of said Section 8, a distance of 321.55 feet; thence
S38 degrees 58’15” E, a distance of 6308.52 feet to the East line of said SW
 1⁄4 of SW  1⁄4; thence S0 degrees 15’09” E along said East line, a distance of
820.83 feet to the North right of way line of S.T.H. “21”; thence N86 degrees
35’13” W along

 

* 

Location where Credit Parties maintain equipment or Inventory.



--------------------------------------------------------------------------------

said North line, a distance of 1329.69 feet to the West line of said SW  1⁄4 of
SW  1⁄4; thence NO degrees 07’21” W, a distance of 1157.65 feet to the Northwest
corner of said SW  1⁄4 of SW  1⁄4; thence NO degrees 13’18” W along the West
line of said NW  1⁄4 of SW  1⁄4, a distance of 774.59 feet to the Southerly line
of the Union Pacific Railroad; thence N38 degrees 57’52” W along said Southerly
line, a distance of 818.37 feet to the Southeast corner of Lot 1 of Volume 18 of
Certified Survey Maps, Page 191; thence N38 degrees 58’46” W along said
Southerly line, a distance of 3375.13 feet to the West line of said NW  1⁄4 of
NE  1⁄4; thence NO degrees 13“00” W a distance of 132.49 feet to the point of
beginning, EXCEPT that part contained within the SW  1⁄4 of SE  1⁄4 of said
Section 8.

Tax Parcel Nos.: 192-00077-5000; 006-00366-5000; 006-00378-5000; 006-00399-5000;
006-00375-6000; 006-00379-5000; and 006-00384-5000

(Ziegler Property)

PARCEL 1:

Lot 1 of a Certified Survey Map recorded in Vol. 18 CSM on page 191 as Doc.
No. 550818 located in part of the Northwest Quarter of Northwest Quarter (NW
 1⁄4 of NW  1⁄4) Northeast Quarter of Northwest Quarter (NE  1⁄4 of NW  1⁄4),
Northwest Quarter of Northeast Quarter (NW  1⁄4 of NE  1⁄4), Southwest Quarter
of Northeast Quarter (SW  1⁄4 of NE  1⁄4) and Southeast Quarter of Northeast
Quarter (SE  1⁄4 of NE  1⁄4), Section Seventeen (17), Township Eighteen
(18) North, Range One (1) East, Town of Byron, Monroe County, Wisconsin, EXCEPT
Lot 1 of Vol. 19 CSM, on page 049, as Document No.·553068.

Tax Parcel No. 006-00385-0000

PARCEL 2:

Also a parcel of land located in the Northwest Quarter of Northwest Quarter (NW
 1⁄4 of NW  1⁄4), Section Seventeen (17), Township Eighteen (18) North, Range
One (1) East, Town of Byron, Monroe County, Wisconsin, bounded on the North by
the South Line of Lot 1 Vol. 19 CSM, page 049, Document No. 553068 extended
Westerly to the West line of said forty; bounded on the West by the West forty
line; bounded on the East by the West line of Lot 1 of Vol. 18 CSM, page 191, as
Document No. 550818; and bounded on the South by the South line of Lot 1 of Vol.
18 CSM, page 191, as Document No. 550818 extended Westerly to the West line of
said forty.

Tax Parcel No. 006-00385-0002

(Woten Property)

Lot 1 of a Certified Survey Map recorded in Vol. 19 CSM on Page 049 as Doc.
No. 553068 located in part of the Northwest Quarter of Northwest Quarter (NW1/4
of NW1/4), Section Seventeen (17), Township Eighteen (18) North, Range One
(1) East, Town of Byron, Monroe County, Wisconsin.

Tax Parcel No. 006-000386-0000



--------------------------------------------------------------------------------

(Dimeck Property)

A parcel of land lying in the West One-half of the Southeast Quarter (W  1⁄2 of
SE  1⁄4) of Section Seven (7), Township Eighteen (18) North, Range One (1) East,
Town of Byron, Monroe County, Wisconsin described as follows: Commencing at a
point on C.T.H. “G” 17 rods and 1  1⁄2 feet Southwest of where C.T.H. “G”
intersects the East line of NW  1⁄4 of SE  1⁄4 of Section 7, T18N, R1E, thence
at right angles to C.T.H. “G” to the East line of said forty; thence South along
the East line of the W 1⁄2 of SE 1⁄4 to the SE corner of SW 1⁄4 of SE  1⁄4 ;
thence North on a straight line in a northwesterly direction to the line of
highway; thence Northeasterly along the line of C.T.H. “G” 43 rods to the point
of beginning EXCEPTING a strip of land 100 feet in width located in the SW  1⁄4
of SE  1⁄4 of Section 7 lying adjacent and to the Northeast of the following
described reference line: Commencing at the SE corner of the said SW 1⁄4 of
SE 1⁄4; thence in a Northwesterly direction to a point on the Southeasterly
right-of-way of C.T.H. “G” and thereby terminating. Said point located 60 rods
and 1 1⁄2 feet southwest from the intersection of the Southeasterly right of way
of C.T.H. “G” and the East line of the NW 1⁄4 of SE 1⁄4.

Tax Parcel No. 006-00144-0000

(Case Property)

Southeast Quarter of the Northwest Quarter (SE 1/4 of NW 1/4); and Northwest
Quarter of the Southwest Quarter (NW 1/4 of SW 1/4); All in Section Nine (9),
Township Eighteen (18) North, Range One (1) East, Town of Byron, Monroe County,
Wisconsin.

Tax Parcel Nos. 006-00179-0000 and 006-00181-0000

Chambers Property:*

PARCEL I:

South Half (S 1⁄2) of Section Eight (8) and all that part of Northeast Quarter
(NE 1⁄4) of Section Seventeen (17), lying East of the Chicago, St. Paul,
Minneapolis and Omaha Railroad Company right of way, all in Township 18 North,
Range 1 East, Town of Byron, Monroe County, Wisconsin;

Excepting the following parcels:

 

  1. Lands sold to Monroe County for highway purposes;

 

  2. Lot One (1) of a Certified Survey Map recorded in Vol. 10 of CSM Pg. 157 as
Doc. No. 446155, located in the NE  1⁄4 of SW  1⁄4 of Section 8, Township 18
North, Range 1 East, Monroe County, WI;

 

  3. Lands described in Vol. 320 Records Pg. 317 as Doc. No. 488838;

 

  4. Railroad Right-of-Way 115 Feet in width as depicted on Survey dated
December 10, 2010 by Paul R. Knudson, Wisconsin Registered Land Surveyor, under
Vierbicher Project No. 75107465, and on Right of Way and Track Map of Chicago,
St. Paul, Minneapolis and Omaha Railway Co. dated June 30, 1917.

ALSO EXCEPTING: A parcel of land located in part of the NW  1⁄4 of the SW  1⁄4,
NE  1⁄4 of the SW  1⁄4, NW  1⁄4 of the SE  1⁄4, and NE  1⁄4 of the SE  1⁄4 of
Section 8, T18N, R1E, described as follows:



--------------------------------------------------------------------------------

Commencing at the West quarter corner of said Section 8; thence S86º12’09“E
along the east-west quarter line of said Section 8, 787.99 feet to the Point of
Beginning; thence continuing S86 º 12’09“E along said east-west quarter line,
563.52 feet to the Northwest corner of Lot 1, of Certified Survey Map recorded
in Volume 10 of Certified Surveys on Page 157, as Document No. 446155; thence
S00°00’04“W along the West line of said Lot 1, 294.60 feet to a found 1” iron
pipe at the Southwest corner thereof; thence S86°11’02“E along the South line of
said Lot 1, 294.90 feet to a found 1” iron pipe at the Southeast corner thereof;
thence N00º01’40“W along the East line of said Lot 1, 294.71 feet to the
Northeast corner thereof; thence S86º12’09“E along said east-west quarter line,
3607.23 feet to the East quarter corner of said Section 8; thence S00 º 04’47“E
along the East line of said NE  1⁄4 of the SE  1⁄4, 759.23 feet; thence
N86°12’09“W along a line parallel with said east-west quarter line, 3814.15 feet
to the intersection with the Northeasterly right-of-way of Union Pacific
Railroad; thence N39°03’11“W along said railroad right-of-way, 1033.23 feet to
the Point of Beginning.

Computer No. 006-00168-0000

Computer No. 006-00381-0000

Computer No. 006-00377-0000

Computer No. 006-00168-0001

Computer No. 006-00169-0000

Computer No. 006-00375-0000

Computer No. 006-00166-0000

Computer No. 006-00164-0000

Computer No. 006-00167-0000

Computer No. 006-00163-0000

Computer No. 006-00161-0000

Computer No. 006-00162-0001

PARCEL II:

A fifty (50) foot wide easement located in part of the NW  1⁄4 of the SW  1⁄4
and part of the NE  1⁄4 of the SW  1⁄4 of Section 8, T18N, R1E, Monroe County,
Wisconsin, established by Access Easement Agreement, recorded January 18, 2011
as Document No. 611684, described as follows:

Commencing at the West quarter corner of said Section 8; thence S86°12’09“E
along the east-west quarter line of said Section 8, 787.99 feet to the Point of
Beginning; thence continuing S86°12’09“E along said east-west quarter line,
68.20 feet to the intersection with a line that is parallel with the
Northeasterly right-of-way of the Union Pacific Railroad and 50 feet
Northeasterly, measured at right angles from said railroad right-of-way; thence
S39°03’11“E along said parallel line, 1033.23 feet; thence N86°12’09“W along a
line parallel with the said east-west quarter line, 68.20 feet to the
intersection with the Northeasterly right-of-way of the Union Pacific Railroad;
thence N39°03’11“W along said Northeasterly right-of-way, 1033.23 feet to the
Point of Beginning.

D & I Silica, LLC. Property:

Wisconsin Property

Lots 3 and 5, Block 3, Marpark Subdivision, located on the NE 1/4 of Section 16,
Township 25 North, Range 3 East, Wood County, Wisconsin; AND Outlot 1 of Wood
County Certified Survey Map No. 9365 recorded in Vol. 33 of Survey Maps, page 65
as Document No. 2011R08382, being a part of the NW 1/4 of the SE 1/4 of
Section 18, Township 25 North, Range 3 East, City of Marshfield, Wood County,
Wisconsin (the “Marshfield Property”).



--------------------------------------------------------------------------------

The Marshfield Property is subject to a right of first refusal granted to the
City of Marshfield by the Company pursuant to that Addendum to Warranty Deed
dated April 9, 2012.

Pennsylvania Property:

(8064 Route 555, Driftwood, Pennsylvania 15832 (the “Driftwood Property”))

ALL THAT CERTAIN piece, parcel or lot of land situate, lying and being in the
Borough of Driftwood, County of Cameron and Commonwealth of Pennsylvania,
bounded and described as follows, to wit:

BEGINNING at a point on the easterly side of State Route 555, said point being
the westerly most corner of lands now or formerly of Mountain Country Energy
Services, Inc., said point being marked by an iron pin;

THENCE along the southerly lines of lands now or formerly of Mountain Country
Energy Services, Inc. South 47° 54’ 53” East, 311.81 feet to a point on the
northwesterly side of lands now or formerly of the Buffalo and Pittsburgh
Railroad;

THENCE along the northwesterly boundary of the right of way of said lands now or
formerly of Buffalo and Pittsburgh Railroad, the following three (3) courses and
distances, each of which is marked by an iron pin:

1. South 48° 50’ 25” West, 363.56 feet;

2. North 41° 04’ 00” West, 7.06 feet;

3. South 48° 52’ 02” West, 976.48 feet, said point being the northeasterly
corner of lands intended to be conveyed to the Down County Baptist Church;

THENCE along the northeasterly line of said lot intended to be conveyed to the
Down County Baptist Church, North 41° 04’ 00” West, 278.23 feet to a point on
the southeasterly side of the right of way for State Route 555;

THENCE along the southeasterly right of way of State Route 555 the following
eight (8) courses and distances, each being marked by an iron pin:

1. North 49° 01’ 08” East, 529.11 feet;

2 South 41° 03’ 24” East, 10.00 feet;

3. North 48° 54’ 00” East, 65.28;

4. North 48° 54’ 00” East, 110.00;

5. North 48° 56’ 19” East, 87.92 feet;

6. North 48° 41’ 51” East, 137.39 feet;

7. By a tangential curve concaved to the north having a radius of 1,949.86 feet
and an arc length of 339.53 feet;

8. North 39° 30’ 57” East, 35.92 feet to the place of beginning.

CONTAINING 8.40 acres, more or less.

AND BEING a portion of the same premises granted and conveyed from Pennsylvania
Pellets & Millworks, Inc., a Pennsylvania Corporation to Driftwood Development
Company, LLC by deed dated April 28, 2010 as the same is recorded in Cameron
County Record Book Volume 205 at page 440. Said subdivision has been approved by
the Cameron County Planning Commission and Commissioners as the same is noted in
Cameron County Recorder of Deeds Office in Instrument Number 201100054, Map Book
5 at page 74.



--------------------------------------------------------------------------------

EXCEPTING AND RESERVING a right of way, in common with the Grantee, its
successors and its assigns, across the northwesterly corner of the above
described premises leading from PA Route 555 to lot “A” of the Driftwood
Development Subdivision, as depicted in cross-hatch markings on the map attached
hereto.

No portion of Lot “B” has been approved by Driftwood Borough of the Department
of Environmental Protection for the installation of any sewage disposal
facility. No permit will be issued for the installation, construction,
connection to or use of any sewage collection, conveyance, treatment or disposal
systems (except for repairs to existing systems) unless the municipality and DEP
have both approved sewage facilities planning for the property described herein
in accordance with the Pennsylvania Sewage Facilities Act (35 P.S.§50.1 et seq.)
and regulations promulgated thereunder. Prior signing, executing, implementing
or recording any sale contract or subdivision plan, any purchaser or subdivider
of any portion of this property should contact appropriate officials for
Driftwood Borough who are charged with administrating the Sewage Facilities Act
to determine the form of sewage facilities planning required and the procedure
and requirement for obtaining appropriate permits or approvals.

ALSO, ALL THAT CERTAIN 60 foot wide right of way, adjacent and parallel to the
aforementioned Buffalo and Pittsburgh Railroad, and sufficient for a railroad
siding across the southeasterly corner of Lot “A” of the Driftwood Development
Company, LLC subdivision.

ALSO UNDER AND SUBJECT, nevertheless, to the right of Driftwood Development
Company, LLC, its successors and assigns, to utilize a portion of the above
described property for a sewage system, together with the right to lay and
maintain a 15 foot wide underground utility easement for the purpose of piping
effluent to said system, at a location mutually agreeable to the parties. This
easement is intended for the sole benefit of the owner of Lot A of said
subdivision. The parties acknowledge that the proposed easement depicted upon
the subdivision map has not been mutually agreed by the parties.

UNDER AND SUBJECT, nevertheless, to that certain Agreement between the
Pennsylvania Railroad Company and Speer Carbon Company, dated December 29, 1948
and recorded in Cameron County Deed Book “45” at page 541: (1) that neither the
said grantor nor its successors or assigns, shall be liable or obliged to
construct or maintain any fence between the piece or parcel of land herein
before described and land of said Grantor of adjoining the same; or be liable or
obliged to pay any part of the cost or expense of constructing or maintaining
such fence, or any part thereof, or be liable for compensation for any damage
that may result by reason of the nonexistence of such a fence; and (2) that
neither the Grantor nor its successors or assigns, shall at any time hereinafter
ask, demand, recover, or receive any compensation whatsoever for any damage
which may be caused by the slipping or sliding of any part of the adjoining
railroad embankment of the Grantor or by the draining or seeping of water
therefrom upon or into the herein described and granted premises, or upon or
into anything which may be erected or placed thereon.



--------------------------------------------------------------------------------

ALSO UNDER AND SUBJECT TO THAT CERTAIN Declaration of Deed Restrictions and
Statutory Deed Acknowledgment dated April 25, 2005 as the same is recorded in
Cameron County Record Book Volume 178 at page 349, as follows:

Pursuant Section 512(b) of the Hazardous Sites Cleanup Act, 35 P.S. 6020.512(b)
the Declarant hereby acknowledges that hazardous substances, including, but not
limited to hexachlorobenzene, bis(2-ethylhexyl) phthalate, dimethylphthalate,
copper, chromium, lead, dibenzoforan, di-n—butyphthalate, benzene,
trichloroethylene and tetrachloroethylene, were released on the Site. The
surface area size and location where the hazardous substances remain on the
Site, after remedial activities conducted pursuant to Act 2, 35 P.S. §6026.101
et seq., were performed for the purpose of achieving site-specific (pathway,
elimination) remedy for groundwater and soils at the Site, is shown on the Plan
attached hereto as Exhibit C, as recorded in Record Book Volume 178 at page 349.

In accordance with the provisions of Sections 304 of Act 2 (35 P.S. §6026.304)
and other applicable law, this Declaration is made subject to the following
restrictions and covenants; (1) the groundwater at and under the Site shall not
be extracted for drinking water or agricultural purposes, except in accordance
with a written plan approval by the Department of Environmental Protection (DEP)
or successor; (2) use and development of the Site is hereby limited to
nonresidential uses as that term is defined in Section 103 of Act 2 (35 P.S.
§6026.103), unless an alternative use is first approved by DEP or successor in
writing; (3) all current and subsequent deed holders of the Site shall have a
continuing duty to maintain the integrity of the aggregate and vegetative
covers/caps overlying the consolidated hazardous substances on the Site depicted
in Exhibit C and as described in the guidelines set forth in Exhibit D in Record
Book 178 at page 349; (4) all current and subsequent deed holders of the Site
shall not undertake or allow any excavation upon, or intrusion into the capped
areas except in accordance with a written plan approved by DEP or successor; and
(5) of a building is to be constructed over the area of the Site, as depicted by
cross-hatches on Exhibit C, where volatile organic compounds are present in
soils at concentrations greater than soil to indoor air screening levels as
established by DEP, either (i) engineering controls such as a vapor barrier or
sub-grade ventilation system will need to be used in conjunction with
construction such building, (ii) further sampling or assessment activities will
need to be performed to determine whether unacceptable risks of vapor intrusion
into the building may exist, or (iii) soils containing concentrations of VOC
above soil-to-indoor air screening values are removed. Owners of the Site are
responsible for complying with the Post-Construction Operation and Monitoring
Plan as approved by DEP upon approval of the final Act 2 Report for the Site.

Pursuant to Section 304 of Act 2 (35 P.S. §6026.304), the above restrictions and
covenants shall apply to and run with title to the Site, and no modification to
these restrictions or covenants shall be made, except as provided herein and
authorized pursuant to Section 903 of Act 2 (35 P.S. §6026.903), as amended.
Except as provided by law, this Declaration of Deed Restrictions and
Acknowledgement shall form a part of and be included in all future deeds
conveying the Site or any part of it.

The “Capped Area” referred to in the above Declaration of Deed Restrictions is
fully recorded in as Exhibit “B” in Cameron County Record Book Volume 178 at
page 349, and is described as follows, a portion of which encompasses the above
described premises:

ALL THAT CERTAIN piece or parcel of land, situate in Grove Township, Cameron
County, Pennsylvania, bounded and described as follows:

COMMENCING at a rebar and cap at the Southwest corner of lands now or formerly
of Robert, Scott and Carol Graham, Parcel No. 1 and the East side of Route 555;

THENCE South 05° 05’ 58” East a distance of 71.82 feet to the place of
beginning;



--------------------------------------------------------------------------------

THENCE South 55° 06’14” East a distance of 117.43 feet to a point;

THENCE North 33° 53’ 01” East a distance of 49.77 feet to a point;

THENCE South 56° 20’ 31” East a distance of 79.98 feet to a point;

THENCE South 33° 38’ 52’ West a distance of 2.26 feet to a point;

THENCE South 56° 20’ 31” East a distance of 103.07 feet to a point;

THENCE South 51° 31’ 45” East a distance of 20.82 feet to a point;

THENCE south 44° 41’ 20” West a distance of 500.96 feet to a point;

THENCE North 42° 55’ 40” West a distance of 61.17 feet to a point;

THENCE North 10° 27’ 24” West a distance of 94.43 feet to a point;

THENCE North 40° 36’ 03” West a distance of 66.33 feet to a point;

THENCE North 11° 51’ 38” East a distance of 116.49 feet to a point;

THENCE North 33° 28’ 09” East a distance of 159.93 feet to a point;

THENCE North 37° 47’ 06” East a distance of 25.61 feet to a point;

THENCE North 26° 09’ 04” East a distance of 21.82 feet to a point;

THENCE North 40° 46’ 19” East a distance of 20.00 feet to a point;

THENCE North 57° 16’ 45” East a distance of 14.59 feet to a point, said point
being the place of beginning.

(16 Ross Street, Smithfield, Pennsylvania)

PARCEL FIRST: ALL that certain lot of land situate in the Borough of Smithfield,
Fayette County, Pennsylvania, bounded and described as follows:

BEGINNING at the point of intersection of the Northwest side of a 20 foot
street, now known as Ross Street, and the Southwest side of a 30 foot street,
sometimes known as Moser Road; thence by the Southwest side of said Moser Road
in a northwesterly direction 56 feet to corner of lot formerly of Benjamin R.
Moser and Lenora Moser, his wife; thence by said Moser lot in a southwesterly
direction 120 feet to the Northeast side of a 12 foot alley; thence by the
Northeast side of said alley in a southeasterly direction 56 feet to the
Northwest side of said Ross Street; thence by the Northwest side of said Ross
Street in a northeasterly direction 120 feet, more or less, to the place of
beginning, containing an area of 6,720 square feet, more or less.

PARCEL SECOND: ALL that cettain piece, parcel or lot of ground situate in
Smithfield Borough, Fayette County, Pennsylvania, bounded and described as
follows:



--------------------------------------------------------------------------------

BEGINNING at a corner and lands, formerly owned by Benjamin Moser now or
formerly of Arthur Sellers and a thirty foot street; thence by said street in a
Southeast direction fifty feet to land now or formerly of Mary Caludzinski;
thence along said Mary Caludzinski land in a Southwest direction 120 feet, more
or less, to an alley of twelve feet; thence by said alley in a Northwest
direction fifty feet to a corner and lands formerly of Benjamin Moser now or
formerly of Arthur Sellers; thence by same in a Northeast direction 120 feet to
the place of beginning, containing 6,000 square feet more or less.

Texas Property (Pecos Land):

THE SURFACE ESTATE ONLY of that tract of land in Reeves County, Texas, as
particularly described below.

FIELD NOTES DESCRIBING 382.79 GRID (382.88 SURFACE) ACRES TRACT OF LAND, OUT OF
SECTION 2, ABSTRACT NO. 5851, BLOCK C-18, PUBLIC SCHOOL LAND SURVEY, REEVES
COUNTY, TEXAS, SAID 382.79 GRID (382.88 SURFACE) ACRES TRACT DESCRIBED AS A
383.78 ACRES TRACT OF LAND IN VOLUME 616, PAGE 388, OF THE REEVES COUNTY, TEXAS
OFFICIAL PUBLIC RECORDS, AND IN VOLUME 484, PAGE 230 OF THE REEVES COUNTY, TEXAS
DEED RECORDS, SAID TRACT BEING ALL OF THE NORTHEAST 150.00 ACRES DESCRIBED IN
FIELD NOTES RECORDED IN VOLUME 4, PAGE 437, PART OF THE NORTHWEST 150.00 ACRES
DESCRIBED BY FIELD NOTES RECORDED IN VOLUME 4, PAGE 439, PART OF THE SOUTHEAST
154.10 ACRES FIELD NOTES RECORDED IN VOLUME 4, PAGE 436, AND PART OF THE
SOUTHWEST 154.20 ACRES FIELD NOTES RECORDED IN VOLUME 4, PAGE 438, AND OUT OF A
611.00 ACRES TRACT DESCRIBED IN FIELD NOTES RECORDED IN VOLUME 4, PAGE 435 OF
THE REEVES COUNTY TEXAS SURVEYOR’S FIELD NOTE RECORDS, SAID 382.79 GRID (382.88
SURFACE) ACRES TRACT MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

Beginning at a 1 3/4 inch iron pipe, recovered in the middle of Reeves County
Road 414, and at the common corner of Section 2, Abstract No. 5851, Section 5,
Section 6, and Section 7, Block C-18, Public School Land Survey, Reeves County
Texas, called a 3/4 inch iron pipe in field notes of a 611.00 acres tract,
recorded in Volume 4, Page 435 of the Reeves County Texas surveyor’s field note
records, being the Southeast corner of a 60.00 acres tract of land, out of
Section 5, of said Block C-18, described in Volume 874, Page 620, of the Reeves
County, Texas official public records, at the Northeast corner of a 300.00 acres
tract of land being the J.D. Arthur’s Subdivision Tracts 1 through 6, recorded
in Volume 3, Page 85, of the Reeves County Texas, plat records, and the
Northeast corner of a 383.78 acres tract described in Volume 484, Page 230, of
said deed records, for the Northeast corner of this tract;

Thence S 1 °38’00” W 3941.26 feet, along the common line of said Sections 2 and
7, and along said Reeves County Road 414, to a 112 inch rod with a cap marked
“Trujillo RPLS 5358”, set on the North right of way line of the Texas and
Pacific Railroad, described in Volume 126, Page 363, of the Reeves County, Texas
deed records, whence a 1 112 inch iron pipe called the Southeast corner of said
383.78 acres tract and the North original right of way line of said Railroad
bears S 1 °38’00” W 53.88 feet, said 1 112 inch iron pipe being 100.00 feet
North and parallel to the centerline of said Railroad, and 107.76 feet N 1
°38’00” E of the Southeast corner of said Section 2, for the Southeast corner of
this tract;



--------------------------------------------------------------------------------

Thence S 69°45’28” W 2020.75 feet, along the North right of way line of said
Railroad, 150.00 feet North and parallel to said Railroad centerline, to a 112
inch iron rod with a cap marked “Trujillo RPLS 5358”, set at the Southeast
corner of a 37.61 acres tract of land, described as a 37.50 acres tract of land
in Volume 644, page 309, of the said official public records, being a tract
referenced as part of a Veterans Land Board Subdivision in the Texas General
Land Office Archives in Reeves County Rolled Sketch (RS) No. 20, for the
Southernmost Southwest corner of this tract;

Thence N 1 °40’39” E 2208.50 feet, to a 112 inch iron rod with a cap marked
“Trujillo RPLS 5358”, set at the Northeast corner of a 36.52 acres tract of
land, described as a 37.50 acres tract of land in Volume 644, Page 309, of said
official public records, on the South line of Tract No. 3, of said J.D. Arthur
Subdivision, for and interior corner of this tract;

Thence N 88° 15’53” W, along the North line of said 36.52 acres tract, and the
South line of said Tracts No. 2 and 3, at 783.65 feet, pass the South common
corner of said Northeast 150.0 acres tract and said

Northwest 150.0 acres tract, in all 1306.21 feet, to a 112 inch iron rod with a
cap marked “Trujillo RPLS 5358”, set at the North common corner of said
Southeast 154.10 acres tract and said Southwest 154.20 acres tract, at the
Northwest corner of said 36.52 acres tract, for an interior corner of this
tract;

Thence S 1 °40’39” W 1593.16 feet, to a 112 inch iron rod, recovered at the
Northeast corner of a 37.94 acres tract of land, described as a 37.50 acres
tract of land in Volume 857, Page 279, of said official public records, and the
Southeast corner of said Tract 6, of said J.D. Subdivision, for a corner of this
tract;

Thence N 88°18’41” W 1073.54 feet, along the North line of said 37.94 acres
tract, and the South line of said Tract 6, to a 112 inch iron rod, recovered at
the Southeast corner of a 37.68 acres tract of land, described as a 37.50 acres
tract of land, described in Volume 651, Page 428, of said official public
records, and at the Southwest corner of said Tract 6, for the most Western
Southernmost Southwest corner of this tract;

Thence N 1 °39’08” E 1594.03 feet, along the West line of said 37.68 acres
tract, to a 112 inch iron rod with a cap marked Trujillo RPLS 5358”, set at the
Northeast corner of said 37.68 acres tract, and on the South line of a 37.06
acres tract of land, described as a 37.50 acres tract of land in Volume 367,
Page 218, of said deed records, and on the South line of said Northwest 150.00
acres tract and an interior corner of said Tract No. 6, whence a horseshoe in
concrete bears S 1 °39’08” W 8.40 feet, for a corner of this tract;

Thence S 88° 15’ 53” E 271.00 feet, along the South line of said 37.06 acres
tract, and said Northwest 150.00 acres tract, to a 112 inch iron rod with a cap
marked “Trujillo RPLS 5358”, set at the Southeast corner of said 37.06 acres
tract, whence a bent 1/2 inch iron rod bears S 1 °40’28” W 7.67 feet, for a
corner of this tract;

Thence N 1 °40’28” E 1242.43 feet, along the East line of said 37.06 acres tract
and the West line of said Tracts No. 5 and 6, to a 1/2 inch iron rod, recovered
at the Northeast corner of said 37.06 acres tract and West line of said J.D.
Arthur Subdivision, for a corner of this tract;

Thence N 88°19’09” W 1299.91 feet, along the North line of said 37.06 acres
tract, to a 1/2 inch iron rod, recovered at the Northwest corner of said 37.06
acres tract, and on the common line of said Sections 2 and 3, for the
Northernmost Southwest corner of this tract;



--------------------------------------------------------------------------------

Thence N 1 °40’39” E 1247.81 feet, along the common line of said Sections 2 and
3, to a 112 inch iron rod with a cap marked “Trujillo RPLS 5358”, set at the
common corner of Section 2, Abstract No. 5851, Section 3, Abstract No. 5852,
Section 4, Abstract No. 5565, and Section 5, of said Block C-18, being the
Southwest corner of a 20.00 acres tract of land, out of said Section 5,
described in Volume 495, page 474, of said deed records, and the Northwest
corner of said 383.78 acres tract of this tract

Thence S 88° 15’ 53” E 5281.05 feet, along the common line of said Sections 2
and 5, and the North line of said 383.78 acres tract, to the Point of Beginning,
containing 382.79 grid (382.88 surface) acres of land more of less;

Bearings, Distances, and Areas are Grid, TXSPCS, TXC, NAD 83, to convert
Bearings to True rotate by a theta of -1 °42’58.02647”, to convert Distances and
Areas to Ground, divide by a combined factor of 0.999771795.

Augusta Property:*

Dale & Geraldine Erdman

Parcel 1:

That part of the NW  1⁄4 of the NW  1⁄4 of Section 10, Township 25 North, Range
6 West, City of Augusta, Eau Claire County, Wisconsin, lying Northeast of the
Railroad Right of Way.

EXCEPT Highway Right of Way as conveyed in Volume 168 of Records, Page 557.

ALSO EXCEPTING land used for Railroad Right of Way.

AND

The NE  1⁄4 of the NW  1⁄4 of Section 10, Township 25 North, Range 6 West, City
of Augusta, Eau Claire County, Wisconsin.

Parcel #: 202-1173-06-000 and 202-1173-05-000

Parcel 2:

That part of the SE  1⁄4 of the NW  1⁄4 and the SW  1⁄4 of the NE  1⁄4 of
Section 10, Township 25 North, Range 6 West, Town of Bridge Creek, Eau Claire
County, Wisconsin, lying North of the Railroad Right of Way.

Parcel #: 002-1193-04-010, 002-1193-09-010

Parcel 3:

That part of the NE  1⁄4 of the NE  1⁄4 of Section 9, Township 25 North, Range 6
West, Town of Bridge Creek, Eau Claire County, Wisconsin, lying South and West
of the Railroad Right of Way.

AND



--------------------------------------------------------------------------------

That part of Outlots 153 and 154, Assessor’s Subdivision of Lands, City of
Augusta, Eau Claire County, Wisconsin, lying Southwesterly of the Railroad Right
of Way.

AND

The NW  1⁄4 of the NE  1⁄4 of Section 9, Township 25 North, Range 6 West, Town
of Bridge Creek, Eau Claire County, Wisconsin.

AND

The SW  1⁄4 of the NE  1⁄4 of Section 9, Township 25 North, Range 6 West, Town
of Bridge Creek, Eau Claire County, Wisconsin.

AND

The SE  1⁄4 of the NE  1⁄4 of Section 9, Township 25 North, Range 6 West, Town
of Bridge Creek, Eau Claire County, Wisconsin.

SAVE AND EXCEPT, a parcel of land being part of the Northeast 1/4 of the
Northeast 1/4 and the Southeast 1/4 of the Northeast 1/4, Section 9, Township 25
North, Range 6 West, Town Of Bridge Creek, Eau Claire County, Wisconsin, being
further described as follows: commencing at the Northeast corner of said
Section 9; thence S.00°33’55”E. along the East line of said Northeast 1/4,
751.65 feet to the point of beginning; thence continuing S.00°33’55”E. along
said East line 1231.01 feet; thence S.88°45’52”W. 1415.52 feet; thence
N.00°33’55”W. 1231.01 feet; thence N.88°45’52”E. 1415.52 to the point of
beginning. Containing 1,742,400 square feet, more or less, 40.00 acres, more or
less and being subject to existing easements.

Tax Parcel Nos.: 202-1110-07-000, 202-1110-10-000, 002-1190-03-000,
002-1190-04-000, 002-1190-05-000, 002-1190-06-000

Thomas & Celia Bethke

The SW  1⁄4 of the NW  1⁄4 lying East of the centerline of County Highway MM,
now known as County Highway M and the SE  1⁄4 of the NW  1⁄4; the NE  1⁄4 of the
SW  1⁄4; the NW  1⁄4 of the SE  1⁄4; the South  1⁄2 of the SE  1⁄4; the NE  1⁄4
of the SE  1⁄4; and the South 598 feet of the SE  1⁄4 of the NE  1⁄4 lying West
of County Trunk MM, now known as County Highway RR, as now laid out; all in
Section 15, Township 25 North, Range 6 West, Town of Bridge Creek, Eau Claire
County, Wisconsin, AND Lot 1 of Certified Survey Map #1971 as recorded in Volume
10 of Certified Survey Maps, Page 367 as Document #839376;

SAVE AND EXCEPT, Lot 1 of Certified Survey Map No. 2884 as recorded in Volume 16
of Certified Survey Maps on Pages 177-178 in the Register of Deeds office for
Eau Claire County, Wisconsin on January 30, 2013 as Document No. 1079263, being
a part of the SW 1/4 of the NW 1/4, of Section 15, Township 25 North, Range 6
West, Town of Bridge Creek, Eau Claire County, Wisconsin;

ALSO SAVE AND EXCEPT, Lot 1 of Certified Survey Map No. 2939, recorded in Volume
16 of Certified Survey Map at Pages 304-305 in the Register of Deeds office for
Eau Claire County, Wisconsin on December 19, 2013 as Document No. 1094774, being
a part of the SW 1/4 of the NW 1/4 of Section 15, Township 25 North, Range 6
West, Town of Bridge Creek, Eau Claire County, Wisconsin.



--------------------------------------------------------------------------------

Tax Parcel Nos.: 002-1207-09-010, 002-1207-10-000, 002-1208-01-000,
002-1208-07-000, 002-1208-06-000, 002-1208-08-000, 002-1208-09-000,
002-1207-05-000, 002-1207-06-010

Paul Whaley (Easement)

The Northeast Quarter (NE1/4) of the Southwest Quarter (SW1/4) of Section 10,
Township 25 North, Range 6 West, Town of Bridge Creek, Eau Claire County,
Wisconsin.

Tax Parcel Number for the Property:

002-1193-10-000

Paul Whaley

The NW  1⁄4 of the SE  1⁄4 of Section 10, Township 25 North, Range 6 West, Town
of Bridge Creek, Eau Claire County, Wisconsin, lying North of the Railroad.

AND

The East  1⁄2 of the NE  1⁄4 of Section 22, Township 25 North, Range 6 West,
Town of Bridge Creek, Eau Claire County, Wisconsin

Tax Parcel No.: 002-1194-05-010, 002-1226-02-000, and 002-1226-05-000

John Whaley

The SW  1⁄4 of the NE  1⁄4 of Section 15, Township 25 North, Range 6 West, Town
of Bridge Creek, Eau Claire County, Wisconsin.

Tax Parcel No.: 002-1207-04-000

John & Theresa Pettis

All that part of the following described property lying West of the centerline
of County Road “RR” in Township 25 North, Range 6 West, Town of Bridge Creek,
Eau Claire County, Wisconsin:

the NE  1⁄4 of the NW  1⁄4 and the NW  1⁄4 of the NW  1⁄4 of Section 23,

AND

the SW  1⁄4 of the SW  1⁄4 and the SE  1⁄4 of the SW  1⁄4 of Section 14



--------------------------------------------------------------------------------

SAVE AND EXCEPT, Lot 1 of Certified Survey Map No. 2885, recorded in Volume 16
of Certified Survey Map at Page 179-180 in the Register of Deeds office for Eau
Claire County, Wisconsin on January 30, 2013 as Document No. 1079264, being part
of the SE 1/4 of the SW 1/4, and part of the SW 1/4 of the SW 1/4, all in
Section 14, Township 25 North, Range 6 West, Town of Bridge Creek, Eau Claire
County, Wisconsin.

Tax Parcel Nos.: 002-1205-03-010, 002-1205-04-010, 002-1228-06-010,
002-1228-07-000

Paddock Farm Ltd (Easement)

The East 100 feet of the Southeast Quarter (SE1/4) of the Southwest Quarter
(SW1/4), Section 10, Township 25 North, Range 6 West, Town of Bridge Creek, Eau
Claire County, Wisconsin.

AND

The East 105 feet of the Northeast Quarter (NE1/4) of the Northwest Quarter
(SW1/4), Section 15, Township 25 North, Range 6 West, Town of Bridge Creek, Eau
Claire County, Wisconsin.

Tax Parcel Numbers for the Property:

002-1194-03-000

002-1207-07-000

[Carve Out:]

THAT THE EXTERIOR BOUNDARY OF THE LAND SURVEYED AND MAPPED IS AS FOLLOWS: A
PARCEL OF LAND LOCATED IN THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4, SECTION 15,
TOWNSHIP 25 NORTH, RANGE 6 WEST, TOWN OF BRIDGE CREEK, EAU CLAIRE COUNTY,
WISCONSIN. BEING FURTHER DESCRIBED AS FOLLOWS: COMMENCING AT THE WEST 1/4 CORNER
OF SAID SECTION 15, THENCE N. 01°15’34”W. ALONG THE WEST LINE OF THE NORTHWEST
1/4 OF SAID SECTION 15, 1341.78 FEET TO THE NORTH LINE OF SAID SOUTHWEST 1/4 OF
THE NORTHWEST 1/4, SECTION 15; THENCE N. 89°06’09”E. ALONG SAID NORTH LINE
467.63 FEET TO THE CENTERLINE OF COUNTY TRUNK HIGHWAY ‘M’; THENCE S. 04°22’53”W.
ALONG SAID CENTER LINE 40.69 FEET TO THE POINT OF BEGINNING; THENCE S.
85°37’07”E. 224.15 FEET; THENCE S. 04°22’53”W. 331.46 FEET; THENCE N.
85°37’07”W. 93.00 FEET; THENCE S. 04°22’53”W. 77.69 FEET; THENCE N. 85°37’07”W.
131.15 FEET TO THE CENTERLINE OF SAID COUNTY TRUNK HIGHWAY ‘M’; THENCE N.
04°22’53”E. ALONG SAID CENTERLINE 409.15 FEET TO THE POINT OF BEGINNING. BEING
SUBJECT TO EXISTING EASEMENTS AND HIGHWAY RIGHT OF WAYS.

Levi A. & Lydia Borntrager (Easement)

The South Half (S1/2) of the Northwest Quarter (NW1/4) and the Southwest Quarter
(SW1/4) of the Northeast Quarter (NE1/4), all in Section 10, Township 25 North,
Range 6 West, Town of Bridge Creek, Eau Claire County, Wisconsin, EXCEPT the
right-of-way of the Chicago, St. Paul, Minneapolis and Omaha Railway Company
(Wisconsin), and ALSO EXCEPT any portions of the above described property lying
North of the Railroad right-of-way.



--------------------------------------------------------------------------------

Tax Parcel Number for the Property:

Part of 002-1193-09-000

Amos Borntrager (Rail)

All that part of the SE  1⁄4 of the NE  1⁄4 and that part of the NE  1⁄4 of the
SE  1⁄4 of Section 10, Township 25 North, Range 6 West, Town of Bridge Creek,
Eau Claire County, Wisconsin, lying within the following described traverse:

Commencing at the East quarter corner of said Section 10; thence S 00°27’30” W
along the East line of the SE  1⁄4 of said Section 10 a distance of 525.42 feet
to the point of beginning of this description; thence continuing S 00°27’30” W
450.04 feet along said East line to the Northerly right of way of the Union
Pacific Railroad; thence N 59°25’37” W 1549.41 feet to the West line of said SE
 1⁄4 of the NE  1⁄4; thence N 00°17’09” E 450.83 feet; thence S 59°25’37” E
1550.98 feet to the point of beginning.

Tax Parcel No.: 002-1194-04-020, 002-1193-05-010

Levi F. & Katie Borntrager (Rail)

That part of the SW  1⁄4 of the SW  1⁄4 of Section 11, Township 25 North, Range
6 West, Town of Bridge Creek, Eau Claire County, Wisconsin, lying North of the
railroad right of way.

Tax Parcel No.: 002-1197-01-010

Sandra Plessel

The South  1⁄2 of the NW  1⁄4 and the North  1⁄2 of the SW  1⁄4 of Section 11,
Township 25 North, Range 6 West, Town of Bridge Creek, Eau Claire County,
Wisconsin, excepting railroad right-of-way and excepting that part of the NW
 1⁄4 of the SW  1⁄4 lying South of the railroad right-of-way, and also excepting
a strip of land 2 rods wide along the North line of the SW  1⁄4 of the NW  1⁄4
of said Section 11, Township 25 North, Range 6 West, extending from the
Northwest corner of said SW  1⁄4 of the NW  1⁄4 to a point about 3 rods East of
the stream known as Hay Creek and as now enclosed by a fence, subject to highway
and covenants and easements of record.

SAVE AND EXCEPT a parcel of land being part of the SW  1⁄4 of the NW  1⁄4 and
the NW  1⁄4 of the SW  1⁄4, Section 11, Township 25 North, Range 6 West, Town of
Bridge Creek, Eau Claire County Wisconsin. Being further described as follows:
beginning at the West  1⁄4 corner of said Section 11; thence N.00°29’09”E along
the West line of said SW  1⁄4 of the NW  1⁄4, 1291.72 feet; thence N.89°26’41”E.
468.52 feet; thence N.23°29’55”W. 35.83 feet to the North line of said SW  1⁄4
of the NW  1⁄4; thence N.89°26’41”E. along said North line, 883.97 feet to the
NE corner of said SW  1⁄4 of the NW  1⁄4; thence S.00°44’45”W. along the East
line of said SW  1⁄4 of the NW  1⁄4, 1328.47 feet to the NE corner of said NW
 1⁄4 of the SW  1⁄4; thence S.00°43’55”W. along the East line of said NW  1⁄4 of
the SW  1⁄4, 236.00 feet; thence S.89°36’01”W. 468.00 feet; thence S.00°43’55”W.
680.00 feet; thence S.89°36’01”W. 203.05 feet; thence N.59°25’37”W. 758.74 feet
to the West line of said NW  1⁄4 of the SW  1⁄4; thence N.00°27’30”E. along said
West line 525.42 feet to the point of beginning. Containing 2,526,683 Square
Feet, more or less, 58.00 acres, more or less.



--------------------------------------------------------------------------------

ALSO SAVE AND EXCEPT all that part of the Northwest  1⁄4 of the Southwest  1⁄4
of Section 11, Township 25 North, Range 6 West, Town of Bridge Creek, Eau Claire
County, Wisconsin, described as follows: Commencing at the West  1⁄4 of said
Section 11; Thence S00°27’30”W 525.42 feet; Thence S59°25’37”E 758.74 feet;
Thence N89°36’01”E 203.05 feet; Thence N00°43’55”E 307.62 feet to the point of
beginning; Thence continuing N00°43’55”E 372.38 feet; Thence N89°36’01”E 468.00
feet to a point on the east line of the said Northwest  1⁄4 of the Southwest
 1⁄4; Thence S00°43’55”W along said east line a distance of 372.38 feet; Thence
S89°36’01”W 468.00 feet to the point of beginning.

Tax Parcel Nos.: 002-1196-07-000, 002-1196-08-000, Part of 002-1196-09-000

Kotschi Property

The Northwest 1/4 of the Southwest 1/4 in Section 14, Township 25 North, Range 6
West, Town of Bridge Creek, Eau Claire County, Wisconsin EXCEPT land deeded for
highway purposes.

Tax Parcel No.: 002-1205-02-000

Randall Brothers, LLC Property

The South 200 feet of the S1/2 of the SW1/4 in Section 3, Township 25 North,
Range 6 West, Town of Bridge Creek, Eau Claire County, Wisconsin; lying East of
County Highway M.

Tax Parcel No.: 002-1180-02-010 and 002-1180-03-010

Abe Borntrager Property

Parts of the NE  1⁄4 of the SE  1⁄4 and the SE  1⁄4 of the NE  1⁄4 of
Section 10, and the NW  1⁄4 of the SW  1⁄4 of Section 11, all in Township 25
North, Range 6 West, Town of Bridge Creek, Eau Claire County, Wisconsin,
described as follows:

Commencing at the East  1⁄4 of Section 10; thence S 00° 27’ 30” W 525.42 feet to
the point of the beginning; thence N 59° 25’ 37” W 1550.98 feet to the West line
of said SE  1⁄4 of the NE 1/4; thence N 00° 17’09” E 57.91 feet along the West
line of the said SE  1⁄4 of the NE 1/4; thence S 59° 25’ 37” E 2422.20 feet;
thence S 89° 36’01” W 97.13 feet; thence N 59° 25’ 37” W 758.74 feet to the
point of the beginning.

Tax Parcel Nos.: 002-1194-04-030, 002-1193-05-020, and 002-1196-10-020

Warner Property

That part of the NE  1⁄4 of the NE  1⁄4 of Section 11, Township 25 North, Range
6 West, lying South and West of U.S.H. 12, Town of Bridge Creek, Eau Claire
County, Wisconsin, EXCEPT lands deeded for roadway purposes.

AND the NW  1⁄4 of the NW  1⁄4 of Section 12, Township 25 North, Range 6 West,
Town of Bridge Creek, Eau Claire County, Wisconsin, EXCEPT that part lying North
of U.S.H. 12 and EXCEPT the railway right-of-way on the North line and EXCEPT a
100 foot strip across the said quarter section for said highway.



--------------------------------------------------------------------------------

AND that part of the SE  1⁄4 of the NE  1⁄4 of Section 11, Township 25 North,
Range 6 West, lying West of Warner Road as now laid out, Town of Bridge Creek,
Eau Claire County, Wisconsin.

AND the SW  1⁄4 of the NE  1⁄4 of Section 11, Township 25 North, Range 6 West,
Town of Bridge Creek, Eau Claire County, Wisconsin.

For informational purposes only:

Tax Parcel Nos.: 002-1195-03-000, 002-1198-08-000, 002-1195-08-000 and
002-1195-06-000

Blair Property:*

Trempealeau County Properties:

(Boe Estate Property)

Parcel 1

That part of the NW  1⁄4 of the NW  1⁄4 and NE  1⁄4 of the NW  1⁄4 lying South
of the Fox Valley & Western LTD Railroad, all in Section 13, Township 21 North,
Range 7 West, Town of Preston, Trempealeau County, Wisconsin, EXCEPT Outlot 1 of
Certified Survey Map recorded in Volume 10 of Certified Survey Maps, Page 161 as
Document No. 427781.

Parcel 2

That part of the NW  1⁄4 of the NE  1⁄4 lying South of the Fox Valley & Western
LTD Railroad, in Section 13, Township 21 North, Range 7 West, Town of Preston,
Trempealeau County, Wisconsin, EXCEPT Outlot 1 of Certified Survey Map recorded
in Volume 10 of Certified Survey Maps, Page 161 as Document No. 427781.

Parcel 3

The SW  1⁄4 of the NE  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT a parcel described as follows:
Commencing 23 rods East of the SW corner of said forty; thence 57 rods to the
East line of said forty; thence North 28 rods; thence West 57 rods; thence South
28 rods to the point of beginning; AND EXCEPT lands deeded for roadway purposes.

Parcel 4

The SE  1⁄4 of the NW  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT land deeded for roadway
purposes.

EXCEPT that part of Parcels 1, 2 & 4 described as follows:

Being in parts of the NW  1⁄4 of the NW  1⁄4, NE  1⁄4 of the NW  1⁄4, SE  1⁄4 of
the NW  1⁄4 and the NW  1⁄4 of the NE  1⁄4 all being located in Section 13,
Township 21 North, Range 7 West, Town of Preston, Trempealeau County, Wisconsin,
described as follows:



--------------------------------------------------------------------------------

Commencing at the NW corner of said Section 13; thence South 0° 7’ 30” East
along the Westerly line of said Section 13, a distance of 1324.21 feet to the NW
corner of the SW  1⁄4 of the NW  1⁄4 of Section 13, thence North 89° 32’ 47”
East along the North line of the SW  1⁄4 of the NW  1⁄4 of said Section 13, a
distance of 414.18 feet to a point on the Southerly right of way line of the Fox
Valley and Western Ltd. Railroad and also being the point of beginning; thence
North 80° 32’ 27” East along said Southerly right of way line, a distance of
1246.66 feet to the NW corner of Outlot 1 of Certified Survey Map in Volume 10
of Certified Survey Maps, Page 161; thence South 45° 34’ 42” East along the West
line of said Outlot 1, a distance of 59.55 feet; thence South 50° 55’ 47” East
along said West line a distance of 202.64 feet to the Southwesterly corner of
said Outlot 1; thence North 80° 31’ 18” East along the Southerly line of said
Outlot 1, a distance of 2165.12 feet to the Southeasterly corner of said Outlot
1 also being the Easterly line of the NW  1⁄4 of the NE  1⁄4 of said Section 13;
thence South 0° 20’ 11” East along the East line of said Outlot 1 and also being
the East line of said Quarter section, a distance of 45.35 feet; thence South
80° 31’ 29” West, a distance of 2689.66 feet to the point on the Easterly line
of the SW  1⁄4 of the NW  1⁄4 of said Section 13; thence North 0° 9’ 36” West
along the Easterly line of the SW  1⁄4 of the NW  1⁄4 of said Section 13, a
distance of 103.33 feet to the NE corner of the SW  1⁄4 of the NW  1⁄4 of said
Section 13; thence South 89° 32’ 47” West along the Northerly line of said SW
 1⁄4. of the NW  1⁄4, a distance of 912.17 feet to the point of beginning.

ALSO EXCEPT Lot 1 of Certified Survey Map recorded in Volume 11 of Certified
Survey Maps on Page 1 as Document No. 433741; located in part of Lot 1 of
Certified Survey Map recorded in Volume 10 of Certified Survey Maps on Page 161
as Document No. 427781 and located in part of Outlot 2 of Certified Survey Map
recorded in Volume 10 of Certified Survey Maps on Page 161 as Document
No. 427781 being part of the NE  1⁄4 of the NE  1⁄4 of Section 13, Township 21
North, Range 7 West, Town of Preston, Trempealeau County, Wisconsin.

(Hessler Property)

Parcel 1

The SW  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin.

Parcel 2

An easement for ingress and egress described as follows:

The West 1 rod of the NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North,
Range 7 West. AND commencing at the Southwest corner of the NE  1⁄4 of the SE
 1⁄4 of Section 13, Township 21 North, Range 7 West; thence East 1 rod to the
point of beginning; thence North 80 rods to the North line of the forty; thence
East 1 rod; thence South 80 rods to the South line of the forty; thence West 1
rod to the point of beginning. Intending to convey a 1 rod permanent easement
for ingress and egress adjacent to the existing 1 rod easement in favor of the
grantees.



--------------------------------------------------------------------------------

(Hotchkiss Property)

Parcel 1

The SW  1⁄4 of the NW  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT railroad right-of-way.

Parcel 2

The SE  1⁄4 of the NE  1⁄4 lying South of the Fox Valley & Western Ltd.
Railroad, in Section 14, Township 21 North, Range 7 West, Town of Preston,
Trempealeau County, Wisconsin.

EXCEPT part of Parcels 1 and 2 located in the SW  1⁄4 of the NW  1⁄4 of
Section 13 and in the SE  1⁄4 of the NE  1⁄4 of Section 14, all in Township 21
North, Range 7 West, Town of Preston, Trempealeau County, Wisconsin, described
as follows:

Commencing at the Northwest Quarter corner of said Section 13; thence South 0°
7’ 30” East along the Westerly line of said NW  1⁄4 a distance of 1,390.03 feet
to a point on the Southerly right of way line of the Fox Valley and Western
Railroad and also being the point of beginning; thence North 80° 31’ 29” East
along the said Southerly line of said railroad, a distance of 419.75 feet to the
Northerly line of the SW  1⁄4 of the NW  1⁄4 of Section 13; thence North 89° 32’
47” East along the said Northerly line a distance of 912.17 feet to the NE
corner of the SW  1⁄4 of the NW  1⁄4 of said Section 13; thence South 0° 9’ 36”
East along the Easterly line of said SW  1⁄4 of the NW  1⁄4 of Section 13, a
distance of 58.23 feet; thence South 80° 31’ 29” West, a distance of 157.19 feet
to a point; thence South 86° 17’ 04” West, a distance of 1,609.28 feet to a
point; thence South 80° 31’ 29” West, a distance of 890.01 feet to the Westerly
line of the SE  1⁄4 of the NE  1⁄4 of Section 14; thence North 0° 25’ 56” West
along the Westerly line of the SE  1⁄4 of the NE  1⁄4 of Section 14, a distance
of 39.49 feet to the Southerly right of way line of said railroad; thence North
80° 31’ 29” West along the said Southerly right of way line, a distance of
1,330.94 feet to the point of beginning.

(Lee Property)

Part of the NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing at the Southwest corner of said forty; thence North 210 feet; thence
East 210 feet; thence South 210 feet; thence West 210 feet to the point of
beginning, EXCEPT the West 1 rod thereof.

(Luv Property)

Part of the SW  1⁄4 of the NE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing 23 rods East of the SW corner of said forty; thence East along the
Section line, 73 feet; thence due North 295 feet; thence West parallel with the
highway, 73 feet; thence due South 295 feet to the point of beginning, EXCEPT
lands deeded for roadway purposes.



--------------------------------------------------------------------------------

(Maldonado Property)

Parcel 1

Part of the SE  1⁄4 of the NE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing at the SW corner of said forty as the point of beginning; thence
North 440 feet; thence East 70 feet; thence South 440 feet; thence West 70 feet
to the point of beginning.

Parcel 2

Part of the SW  1⁄4 of the NE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing 23 rods East of the SW corner of said forty; thence East 57 rods to
the East line of said forty; thence North 28 rods; thence West 57 rods; thence
South 28 rods to the point of beginning; EXCEPT commencing 23 rods East of the
SW corner of said forty; thence East along the Section line, 73 feet; thence due
North 295 feet; thence West parallel with the highway, 73 feet; thence due South
295 feet to the point of beginning; ALSO EXCEPT lands deeded for roadway
purposes.

(Matejka-Benedict Property)(Trempealeau County)

Parcel 1

The West 1 rod of the NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North,
Range 7 West, Town of Preston, Trempealeau County, Wisconsin.

Parcel 2

The SE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin.

Parcel 3

The NE  1⁄4 of the NE  1⁄4 of Section 24, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin.

Parcel 4

Part of the NW  1⁄4 of the SE  1⁄4 and the East  1⁄2 of the SE  1⁄4 of
Section 24, Township 21 North, Range 7 West, Town of Preston, Trempealeau
County, Wisconsin, lying Northeasterly of the Trump Coulee Road, EXCEPT the
following described parcel:

Lot 1 of Certified Survey Map recorded in Volume 3 of Certified Survey Maps on
Page 259 as Document No. 320920, being a part of the NW  1⁄4 of the SE  1⁄4 and
part of the NE  1⁄4 of the SE  1⁄4, all in Section 24, Township 21 North, Range
7 West, Town of Preston, Trempealeau County, Wisconsin.



--------------------------------------------------------------------------------

Parcel 6

The NW  1⁄4 of the NE  1⁄4 of Section 24, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT the following described
parcel:

Commencing at the Northwest corner of said forty; thence South a distance of
1320 feet; thence East 854.0 feet; thence N 32° 39’ West a distance of 1570.0
feet to the point of beginning, ALSO EXCEPTING Lot 1 of Certified Survey Map
recorded in Volume 10 of Certified Survey Maps on Page 164 as Document
No. 428128.

Parcel 7

The SW  1⁄4 of the NE  1⁄4 of Section 24, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT the following described
parcel:

Part of the SE  1⁄4 of the NW  1⁄4 and the SW  1⁄4 of the NE  1⁄4 of Section 24,
Township 21 North, Range 7 West, described as follows:

Commencing at the Southeast corner of the SE  1⁄4 of the NW  1⁄4 of said
Section 24; thence N 23° 4’ West a distance of 812 feet to the point of
beginning; thence N 57° 21’ East a distance of 466.0 feet; thence South 32° 39’
East a distance of 466.0 feet; thence South 57° 21’ West a distance of 466.0
feet; thence N 32° 39’ West a distance of 466.0 feet to the point of beginning.

ALSO EXCEPT

The South  1⁄2 of the SW  1⁄4 of the NE  1⁄4 of Section 24, Township 21 North,
Range 7 West, EXCEPTING THEREFROM the following described parcel:

Part of the SE  1⁄4 of the NW  1⁄4 and the SW  1⁄4 of the NE  1⁄4 of Section 24,
Township 21 North, Range 7 West, described as follows:

Commencing at the Southeast corner of the SE  1⁄4 of the NW  1⁄4 of said
Section 24; thence N 23° 4’ West a distance of 812 feet to the point of
beginning; thence N 57° 21’ East a distance of 466.0 feet; thence South 32° 39’
East a distance of 466.0 feet; thence South 57° 21’ West a distance of 466.0
feet; thence North 32° 39’ West a distance of 466.0 feet to the point of
beginning.

ALSO EXCEPT

Part of the SW  1⁄4,. of the NE  1⁄4 of Section 24, Township 21 North, Range 7
West, described as follows:

Commencing at the Northwest corner of said forty; thence South a distance of 233
feet; thence East a distance of 854 feet; thence North a distance of 233 feet;
thence West 854 feet to the point of beginning.

ALSO EXCEPT Lot 1 of Certified Survey Map recorded in Volume 10 of Certified
Survey Maps on Page 164 as Document No. 428128.



--------------------------------------------------------------------------------

Parcel 8

The SE  1⁄4 of the NE  1⁄4 of Section 24, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin.

(Miller Property)

The NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT the West 1 rod thereof. ALSO
EXCEPT a parcel described as follows:

Part of the NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing at a point 435 feet West of the Northeast corner of said forty, the
point of beginning; thence West 43.8 feet; thence South 500 feet parallel to the
East line of said forty; thence East 43.8 feet; thence North 500 feet to the
point of beginning, ALSO EXCEPT:

Commencing at the NE corner of said forty, the point of beginning, thence West
435 feet; thence South 500 feet; thence East 435 feet; thence North 500 feet to
the point of beginning, ALSO EXCEPT:

Commencing at the Southwest corner of said forty; thence North 210 feet; thence
East 210 feet; thence South 210 feet; thence West 210 feet to the point of
beginning.

(Quarne Property)

Parcel 1

Lot 2 and Outlot 2 of Certified Survey Map recorded in Volume 11 of Certified
Survey Maps on Page 1 as Document No. 433741; located in part of Lot 1 of
Certified Survey Map recorded in Volume 10 of Certified Survey Maps on Page 161
as Document No. 427781 and located in part of Outlot 2 of Certified Survey Map
recorded in Volume 10 of Certified Survey Maps on Page 161 as Document
No. 427781 being part of the NE  1⁄4 of the NE  1⁄4 of Section 13, Township 21
North, Range 7 West, Town of Preston, Trempealeau County, Wisconsin.

Parcel 2

The SE  1⁄4 of the NE  1⁄4 of Section 13, Township 21 North, Range 7 West, Town
of Preston, Trempealeau County, Wisconsin, EXCEPT commencing at the Southwest
corner of said forty as the point of beginning; thence North 440 feet along the
West line of said forty; thence East 70 feet; thence South 440 feet to the South
line of said forty; thence West along the South line of said forty to the point
of beginning.

Parcel 3

That part of the SW  1⁄4 of the NE  1⁄4 lying south of the Fox Valley & Western
LTD. Railroad, in Section 14, Township 21 North, Range 7 West, Town of Preston,
Trempealeau County, Wisconsin, described as follows:



--------------------------------------------------------------------------------

Commencing at the N  1⁄4 corner of said Section 14; thence South 0° 44’ 19” East
along the North-South  1⁄4 line of said Section 14, 1781.56 feet to South Right
of Way line of Fox Valley and Western Ltd. Railroad; thence South 0° 44’ 19”
East along said North-South  1⁄4 line, 39.46 feet; thence North 80° 31’ 35” East
101.17 feet to the point of beginning; thence North 80° 31’ 35” East, 1227.36
feet to the East line of said forty; thence South 0° 25’ 36” East along said
East line, 218.67 feet, thence North 90° 00’ 00” West, 1212.04; thence North 0°
44’ 19” West, 16.65 feet to the point of beginning.

(Stenberg Property)

Parcel 1

Part of the NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing at a point 435 feet West of the Northeast corner of said forty, the
point of beginning; thence West 43.8 feet; thence South 500 feet parallel to the
East line of said forty; thence East 43.8 feet; thence North 500 feet to the
point of beginning.

Parcel 2

Part of the NE  1⁄4 of the SE  1⁄4 of Section 13, Township 21 North, Range 7
West, Town of Preston, Trempealeau County, Wisconsin, described as follows:

Commencing at the NE corner of said forty, the point of beginning, thence West
435 feet; thence South 500 feet; thence East 435 feet; thence North 500 feet to
the point of beginning.

Trempealeau County Tax Parcel Nos.: 206-00603-0000, 206-00604-0000,
206-00605-0000, 206-00606-0000, 206-00607-0000, 206-00608-0000, 206-00609-0000,
206-00610-0000, 206-00611-0000, 206-00612-0000, 206-00613-0000, 206-00614-0000,
206-00615-0000, 206-00616-0000, 206-00617-0000

(Kniseley-Thorson Property)

Lot 1 of Certified Survey Map No. as recorded in Volume 2 of Certified Survey
Maps on Page 71 as Document No. 289818; being a part of the West  1⁄2 of the SW
 1⁄4 of Section 13, Township 21 North, Range 7 West, Town of Preston,
Trempealeau County, Wisconsin.

Tax Parcel Nos.: 024-00292-0005 and 024-00294-0005

(Byrns Property)

Lot 1 of Certified Survey Map as recorded in Volume 10 of Certified Survey Maps
on Page 164 as Document No. 428128; being a part of the NW  1⁄4 of the NE  1⁄4,
the SW  1⁄4 of the NE  1⁄4 and the SE  1⁄4 of the NW  1⁄4 of Section 24,
Township 21 North, Range 7 West, Town of Preston, Trempealeau County, Wisconsin.

Tax Parcel No.: 024-00625-0015



--------------------------------------------------------------------------------

Jackson County Properties:

(Chalsma Trust Property)

Parcel 1

The SE  1⁄4 of the NE  1⁄4 of Section 30, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin, EXCEPT Certified Survey Map #2762.

Parcel No: 042-0462-0000

Parcel 2

The NE  1⁄4 of the SE  1⁄4 of Section 30, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin, lying North and West of a line
commencing at the Northeast corner of said forty; thence Southwesterly to a
point about 462 feet (28 rods) South of the Northwest corner of said forty,
EXCEPT Certified Survey Map #2762.

Parcel No: 042-0471-0010

Parcel 3

The SW  1⁄4 of the NW  1⁄4 of Section 29, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin, lying North and West of a line
running from the Northeast corner of said forty to the Southwest corner thereof.

Parcel No: 042-0449-0005

Parcel 4

The NW  1⁄4 of the NW  1⁄4 of Section 29, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0448-0000

Parcel 5

The W  1⁄2 of the NE  1⁄4 of the NW  1⁄4 of Section 29, Township 21 North, Range
6 West, Town of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0447-0005

Parcel 6

The SW  1⁄4 of the SW  1⁄4 of Section 20, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0309-0000



--------------------------------------------------------------------------------

Parcel 7

The SE  1⁄4 of the SW  1⁄4 of Section 20, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0310-0000

Parcel 8

The NE  1⁄4 of the SW  1⁄4 of Section 20, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0307-0000

Parcel 9

The NW  1⁄4 of the SW  1⁄4 of Section 20, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0308-0000

Parcel 10

The NE  1⁄4 of the SE  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0295-0000

(Guza Property)

Parcel 1

The SW  1⁄4 of the SE  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0297-0000

Parcel 2

The SE  1⁄4 of the SE  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0298-0000

Parcel 3

The NE  1⁄4 of the NW  1⁄4 of Section 30, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin, lying North and East of the town
road.

Parcel No: 042-0463-0010



--------------------------------------------------------------------------------

Parcel 4

The NW  1⁄4 of the NE  1⁄4 of Section 30, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin, lying North and East of the town
road.

Parcel No: 042-0460-0000

Parcel 5

The NE  1⁄4 of the NE  1⁄4 of Section 30, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No: 042-0459-0000

(Matejka-Benedict Property)(Jackson County)

Parcel 5

The fractional SW  1⁄4 of the NW  1⁄4 of Section 19, Township 21 North, Range 6
West, Town of Springfield, Jackson County, Wisconsin.

Parcel No. 042-0289-0000

Parcel 9

The SE  1⁄4 of the NW  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin, EXCEPT the East 33 feet of the North
33 feet thereof.

Parcel No. 042-0290-0005

Parcel 10

The NW  1⁄4 of the SW  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No. 042-0292-0000

Parcel 11

The NE  1⁄4 of the SW  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No. 042-0291-0000

Parcel 12

The East 20 acres of the SW  1⁄4 of the SW  1⁄4 of Section 19, Township 21
North, Range 6 West, Town of Springfield, Jackson County, Wisconsin.

Parcel No. 042-0293-0000



--------------------------------------------------------------------------------

Parcel 13

The SE  1⁄4 of the SW  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No. 042-0294-0000

Parcel 14

The NW  1⁄4 of the SE  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

Parcel No. 042-0296-0000

(Storlie-Chalsma-Graves Property)

The NW  1⁄4 of the NE  1⁄4 of Section 19, Township 21 North, Range 6 West, Town
of Springfield, Jackson County, Wisconsin.

AND

An easement for ingress and egress across the West 20 feet of the SW  1⁄4 of the
SE  1⁄4 of Section 18, Township 21 North, Range 6 West, as described in Volume
190 of Records, Page 511 as Document No. 195366.

AND

A non-exclusive easement for ingress and egress across the West 20 feet of the
SW  1⁄4 of the SE  1⁄4 of Section 18, Township 21 North, Range 6 West, as
described Volume 307 of Records, Page 426 as Document No. 256802.

Tax parcel number: 042-0284-0000

(Doster-Pease Property)

A part of the NW  1⁄4 of the SW  1⁄4 in Section 18, Township 21 North, Range 6
West, and a Part of Lot 2 of Certified Survey Map No. 870 recorded in Volume 4
of Surveys, Page 144 as Document No.248355, Town of Springfield, Jackson County,
Wisconsin, described as follows:

Commencing at the Northwest corner of said quarter-quarter; thence North 88° 50’
39” East on the North line thereof 450.11 feet; thence South 00° 07’ 09” West
parallel with the West line thereof 534.60 feet to the point of beginning;
thence South 89° 52’ 51” East 197.10 feet; thence South 00° 07’ 09” West 118.61
feet; thence North 89° 52’ 51” West 197.10 feet; thence North 00° 07’ 09” East
118.61 feet to the point of beginning.

Tax parcel number: 042-0276-0035



--------------------------------------------------------------------------------

(Husmoen-Edie Property)

Lot 5 of Certified Survey Map No. 1225 as recorded in Volume 5 of Certified
Survey Maps on Page 222 as Document No. 266420; being a part of the NW  1⁄4 of
the SW  1⁄4 of Section 18, Township 21 North, Range 6 West, Town of Springfield,
Jackson County, Wisconsin.

Tax parcel number: 042-0276-0010

Whitehall Property:*

(Clapp Property)

The West  1⁄2 of the NE  1⁄4 and the E  1⁄2 of the NW  1⁄4 of Section 4,
Township 21 North, Range 8 West, Town of Arcadia, Trempealeau County, Wisconsin,
EXCEPT that part of the NE  1⁄4 of the NW  1⁄4 of Section 4, Township 21 North,
Range 8 West which is West of the vacated town road running through said forty
and the road bed of said road.

ALSO EXCEPT that part of the Southeast 1/4 of the Northwest 1/4, and part of the
Northeast 1/4 of the Northwest 1/4 of Section 4, Township 21 North, Range 8
West, Town of Arcadia, Trempealeau County, Wisconsin, more particularly
described as follows: Commencing at the West 1/4 corner of said Section 4;
thence S89°19’01“E, 1,332.88 feet to the Southwest corner of the SE 1/4 of the
NW 1/4 of said Section 4; thence N01°04’41“E, along the Westerly line of the SE
1/4 of the NW 1/4 of said Section 4, a distance of 419.18 feet, to the Point of
Beginning; thence N01°04’41“E, along the Westerly line of the SE 1/4 of the NW
1/4 and the NE 1/4 of the NW 1/4 of said Section 4, a distance of 991.99 feet;
thence S89°38’40“E, 100.01 feet, to a point being 100.00 feet from and at right
angles to the Westerly line of the NE 1/4 of NW 1/4 of said Section 4; thence
S01°04’41“W, along a line being 100.00 feet East of and parallel to the Westerly
line of the NE 1/4 of the NW 1/4 and the SE 1/4 of the NW 1/4 of said Section 4,
a distance of 1009.19 feet; thence 101.27 feet along the arc of curve concave to
the South, with a radius of 1900.00 feet, and a chord that bears N79°52’02“W,
101.26 feet, to the Point of Beginning.

(Gene Ryan Property)

A parcel of land located in part of the Southeast  1⁄4 of the Southwest  1⁄4 of
Section 28, and part of the Northeast  1⁄4 of the Northwest  1⁄4 and part of the
Southeast  1⁄4 of the Northwest  1⁄4 and part of the Southwest  1⁄4 of the
Northwest  1⁄4 and all of the Northeast  1⁄4 of the Southwest  1⁄4 and all of
the Northwest  1⁄4 of the Southwest  1⁄4 and all of the Southwest  1⁄4 of the
Southwest  1⁄4 and all of the Southeast  1⁄4 of the Southwest  1⁄4 of
Section 33, all in Township 22 North, Range 8 West, Lincoln Township,
Trempealeau County, Wisconsin, more particularly described as follows:

Commencing at the Southwest corner of Section 33;

Thence N00°24’37“W along the Westerly line of the SW  1⁄4 of Section 33, to the
West  1⁄4 corner of Section 33 a distance of 2,609.81 feet;

Thence N00°26’46“E along the Westerly line of the SW  1⁄4 of the NW  1⁄4 of
Section 33, a distance of 1,316.56 feet;

Thence N89°25’47“E along the Northerly line of the SW  1⁄4 of the NW  1⁄4 of
Section 33 a distance of 1,332.21 feet;



--------------------------------------------------------------------------------

Thence N00°16’29“E along the Westerly line of the NE  1⁄4 of the NW  1⁄4 of
Section 33 to a point on the Northerly line of Section 33, a distance of
1,316.84 feet;

Thence N00°20’50“E along the Westerly line of the SE  1⁄4 of the SW  1⁄4 of
Section 28, a distance of 1,325.48 feet;

Thence N89°32’58“E along the Northerly line of the SE  1⁄4 of the SW  1⁄4 of
Section 28, a distance of 1,322.86 feet;

Thence S00°06’52“W along the Easterly line of the SE  1⁄4 of the SW  1⁄4 of
Section 28, a distance of 889.08 feet;

Thence S89°33’05“W, a distance of 1,126.45 feet;

Thence S00°20’50“W, a distance of 439.05 feet;

Thence S00°16’29“W, a distance of 1,613.80 feet;

Thence S89°25’47“W, a distance of 248.79 feet;

Thence S26°21’54“W, a distance of 170.74 feet;

Thence S17°32’05“E, a distance of 404.92 feet;

Thence S00°16’27“W along the Westerly line of the SE  1⁄4 of the NW  1⁄4 of
Section 33, a distance of 477.23 feet;

Thence N89°26’40“E along the Northerly line of the NE  1⁄4 of the SW  1⁄4 of
Section 33, a distance of 1,336.14 feet;

Thence S00°06’13“W along the Easterly line of the SW  1⁄4 of Section 33 to the
South  1⁄4 corner of Section 33, a distance of 2,618.08 feet;

Thence S89°37’11“W along the Southerly line of the SW  1⁄4 of Section 33 to the
Southwest corner of Section 33, a distance of 2,648.81 feet.

(Haas Property)

Part of the Southwest  1⁄4 of the Southeast  1⁄4, and all of the Southeast  1⁄4
of the Southeast  1⁄4 of Section 33, Town 22 North, Range 8 West, Town of
Lincoln, Trempealeau County, Wisconsin, more particularly described as follows:

Commencing at the South  1⁄4 corner of said Section 33 also being the Point of
Beginning;

Thence N00°06’12“E 1,309.04 feet, to the Northwest corner of the SW  1⁄4 of the
SE  1⁄4 of Section 33;

Thence N89°31’55“E along the Northerly line of the SW  1⁄4 of the SE  1⁄4 of
Section 33, 643.14 feet;

Thence S26°31’30“W 75.88 feet;

Thence S04°58’48“W 106.00 feet;



--------------------------------------------------------------------------------

Thence S34°33’54“E 328.03 feet;

Thence S84°36’18“E 229.95 feet;

Thence N53°45’59“E 379.12 feet, to the Easterly line of the SW  1⁄4 of the SE
 1⁄4 of Section 33;

Thence N00°07’06“E 246.69 feet, to the Northeast corner of the SW  1⁄4 of the SE
 1⁄4 of Section 33;

Thence N89°31’55“E 1,321.42 feet, to the Northeast corner of the SE  1⁄4 of the
SE  1⁄4 of Section 33;

Thence S00°08’02“W 1,313.09 feet, to the Southeast corner of Section 33;

Thence S89°37’11“W 2,642.11 feet, to the South  1⁄4 corner of Section 33, also
the Point of Beginning.

(Waldera Property)

A parcel of land being all of the Northwest 1/4 of the Northwest 1/4 in
Section 33; all of the Northeast 1/4 of the Northeast 1/4 and all of the
Northwest 1/4 of the Northeast 1/4, all in Section 32; part of the Southwest 1/4
of the Southeast 1/4 and part of the Southeast 1/4 of the Southeast 1/4, all in
Section 29; part of the Southwest 1/4 of the Southwest 1/4 in Section 28; All in
Township 22 North, Range 8 West, Town of Lincoln, Trempealeau County, Wisconsin,
more particularly described as follows:

Commencing at the North 1/4 corner of Section 32, T22N, R8W, also being the
point of beginning;

Thence N00°11’18“W along the westerly line of the SW 1/4 of the SE 1/4 of said
Section 29, a distance of 618.43 feet;

Thence S85°07’45“E 2,387.82 feet;

Thence S49°11’46“E 478.97 feet;

Thence S85°59’08“E to a point on the southerly line of the SW 1/4 of the SW 1/4
of said Section 28, a distance of 848.70 feet;

Thence N00°20’48“E 343.00 feet;

Thence N18°04’39“E 814.00 feet;

Thence N08°01’ l 7“E to a point on the northerly line of the SW 1/4 of the SW l
/4 of said Section 28, a distance of 213.75 feet;

Thence N89°32’58“E to the northeast corner of the SW 1/4 of the SW 1/4 of said
Section 28, a distance of 75.21 feet;

Thence S00°20’50“W to the southeast corner of the SW 1/4 the SW 1/4 of said
Section 28, a distance of 1,325.48 feet;

Thence S00°16’29“W to the southeast corner of the NW 1/4 of the NW 1/4 of said
Section 33, a distance of 1,316.84 feet;

Thence S89°25’47“W to the southwest corner of the NW 1/4 of the NW 1/4 of said
Section 33, a distance of 1,332.21 feet;

Thence S89°25’21 “W to the southwest corner of the NW 1/4 of the NE 1/4 of said
Section 32, a distance of 2,612.69 feet;

Thence N00°34’09“E 1,309.62 feet, to the point of beginning.

and

A right of way 2 rods wide situated in the NE 1/4 of the NW 1/4 of Section 32,
Township 22 North, Range 8 West, described as follows: Commencing at the
Southeast corner of the NE 1/4 of the NW 1/4; thence North 2 rods; thence due
West to public highway a distance of about 15 rods; thence South along public
highway for enough to make the strip 2 rods wide; thence East to the point of
beginning, so long as same shall be used as a right of way in going to and from
the NW 1/4 of the NE 1/4 of Section 32, Township 22 North, Range 8 West as
granted in Right-of-Way Conveyance recorded September 9, 1994 in Volume 402 of
Records, Page 278 as Document #289168.



--------------------------------------------------------------------------------

and

A parcel of land being part of the Southwest 1/4 of the Northeast 1/4, the
Southeast 1/4 of the Northeast 1/4, the Northeast 1/4 of the Southeast 1/4, the
Southeast 1/4 of the Northwest 1/4 and the Northwest 1/4 of the Southeast 1/4,
Section 30, Township 22 North, Range 8 West, Town of Lincoln, Trempealeau
County, Wisconsin. Being further described as follows: beginning at the East 1/4
corner of said Section 30; thence S.00°18’24“E. Along the East line of said
Northeast 1/4 of the Southeast 1/4, 1322.37 feet; thence N.89°53’37“W. Along the
South line of said Northeast 1/4 of the Southeast 1/4, 836.66 feet to the
Northeasterly most corner of a Trempealeau County certified survey map, recorded
in Volume 3 of certified survey, page 255, as document number 320824; thence
N.87°50’14“W. Along the North line thereof, 497.48 feet; thence S.36°59’49“E
along the westerly line thereof, 22.44 feet to a point on the South line of said
Northwest 1/4 of the Southeast 1/4; thence N.89°53’37“W. Along the south line
thereof, 13.88 feet; thence N.00°12’34“W. 665.42 feet; thence N.89°42’45“W.
1300.08 feet to the North-South 1/4 line of said Section 30; thence
N.00°06’48“W. Along said line, 669.51 feet to the center of said Section 30;
thence N.89°31’47“W. Along the South line of said Southeast 1/4 of the Northwest
1/4, 1319.00 feet to the Southwest corner thereof; thence N.00°0l’06“W. Along
the West line thereof, 818.73 feet to the Southerly right of way line of the Fox
Valley and Western Limited Rail Road; thence S.82°58’48“E. Along said line,
809.06 feet; thence continuing along said line and along the arc of a 11509.16
foot radius curve, concave Northerly, whose chord bears S.87°11’54” E. 1693.16
feet; thence N.88°35’00“E. Along said south line, 1454.87 feet to the East line
of said Southeast 1/4 of the Northeast 1/4; thence N.00°07’40“W. Along said
line, 100.03 feet to the Northerly right of way line of the Fox Valley and
Western Limited Railroad; thence S.88°35’00“W. Along said line, 1457.12 feet;
thence continuing along said line and along the arc of a 11409.16 foot radius
curve, concave Northerly, whose chord bears N.87°11’54“W. 1678.45 feet; thence
N.82°58’48’W. Along said South line, 821.40 feet to said West line of the
Southeast 1/4 of the Northwest 1/4; thence N.00°01’06“W. Along said line, 401.33
feet to the Northwest corner of said Southeast 1/4 of the Northwest 1/4; thence
S.89°37’40“E. Along the North line thereof, 1316.79 feet to the Northeast corner
thereof; thence S.89°37’38“E. Along the North line of said Southwest 1/4 of the
North East 1/4 and of the Southeast 1/4 of the Northeast 1/4, 2630.62 feet to
the North East corner of said Southeast 1/4 of the Northeast 1/4; thence
S.00°07’40“E. Along the East line thereof, 1327.58 feet to the point of
beginning. Including all lands lying between the meander line and the thread of
the unnamed creek and including those portions of said lands inundated by water,
including but not limited to the Trempealeau River; except Railroad right of
way.

(Giemza Property)

A parcel of land being the Northeast 1/4 of the Southwest 1/4, the Northwest 1/4
of the Southwest 1/4 and the Southwest 1/4 of the Southwest 1/4, Section 30,
Township 22 North, Range 8 West, Town of Lincoln, Trempealeau County Wisconsin.
Being further described as follows: commencing at the South 1/4 corner of said
Section 30; thence N 00°06’48” W along the East line of the Southwest 1/4 of
said Section 30, 1339.12 feet to the Southeast corner of said Northeast 1/4 of
the Southwest l/4 and the point of beginning; thence continuing N 00°06’48” W
along said East line, 1339.12 feet to the Northeast corner of said Northeast 1/4
of the Southwest 1/4; thence N 89°31’47” W along the North line thereof, 2641.37
feet to the Northwest corner of said Northwest 1/4 of the Southwest 1/4; thence
S 00°09’53” E along the West line thereof,



--------------------------------------------------------------------------------

2637.09 feet to the Southwest corner of said Southwest 1/4 of the Southwest 1/4;
thence S 88°38’09” E along the South line thereof 1317.87 feet to the Southeast
corner of said Southwest 1/4 of the Southwest 1/4; thence N 00°03’37” W along
the East line thereof 1328.78 feet to the Southwest corner of said Northeast 1/4
of the Southwest 1/4; thence S89°04’58” E along the South line thereof 1320.37
feet to the point of beginning.

EXCEPT the South 100 feet of the West 100 feet of the SW 1/4 of the SW 1/4,
Section 30, Township 22 North, Range 8 West, Town of Lincoln, Trempealeau
County, Wisconsin.

(Ehrat Property)

The SW 1/4 of Section 4, Township 21 North, Range 8 West, Town of Arcadia,
Trempealeau County, Wisconsin.

ALSO described on ALTA/ACSM Land Title Survey CAD Name SEH131 l dated 10/11/2013
as: A parcel of land being the SW 1/4 of Section 4, Township 21 North, Range 8
West, Town of Arcadia, Trempealeau County, Wisconsin, being further described as
follows: Beginning at the Northwest corner of said SW 1/4; thence South
89°19’01” East along the North line thereof, 2665.75 feet to the Northeast
corner of said SW 1/4; thence South 00°54’00” West along the East line thereof
2621.48 feet to the Southeast corner of said SW 1/4; thence North 89°02’09” West
along the South line thereof, 2665.54 feet to the Southwest corner of said SW
1/4; thence North 00°53’44” East along the West line thereof, 2608.40 feet to
the point of beginning.

(Gunderson Property)

Part of the SE  1⁄4 of the SW  1⁄4 of Section 29, Township 22 North, Range 8
West, Town of Lincoln, Trempealeau County, Wisconsin, described as follows:

Commencing at the South  1⁄4 corner of Section 29, Township 22 North, Range 8
West; thence North 00°11’18” West along the Easterly line of the SE  1⁄4 of the
SW  1⁄4 of said Section 29, a distance of 431.14 feet to the point of beginning;
thence South 89°48’43” West 120.00 feet; thence North 00°11’18” West 892.94 feet
to the Northerly line of the SE  1⁄4 of the SW  1⁄4 of said Section 29; thence
North 89°12’05” East 120.01 feet to the Northeast corner of the SE  1⁄4 of the
SW  1⁄4 of said Section 29; thence South 00°11’18” East along the Easterly line
of the SE  1⁄4 of the SW  1⁄4 of said Section 29, a distance of 894.22 feet to
the point of beginning.

And

Part of the NW  1⁄4 of the SW  1⁄4 and the NE  1⁄4 of the SW  1⁄4 of Section 29,
Township 22 North, Range 8 West, Town of Lincoln, Trempealeau County, Wisconsin,
described as follows:

Commencing at the West  1⁄4 corner of said Section 29, thence South 00°18’24”
East along the West line of said NW  1⁄4 of the SW  1⁄4, 1332.37 feet to the
Southwest corner of said NW  1⁄4 of the SW  1⁄4; thence North 89°12’05” East
along the South line thereof, 765.00 feet to a point being South 89°12’05” West
30 feet, more or less, from the thread of an unnamed creek and the beginning of
a meander line; thence North 10°39’38” West along said line 200.50 feet; thence
North 45°06’21” East along said line 730.83 feet; thence North 40°02’03” West
along said line 187.98 feet; thence North 34°47’12” West along said line 207.88
feet to a point being South 89°40’52” West 70 feet, more or less, from the
thread of an unnamed creek and the end of the meander line; thence North
89°40’52” East 1485.70 feet; thence South 45°15’12” East 35.31 feet; thence
South 00°11’17” East 986.46 feet to the South line of said NE  1⁄4 of the SW
 1⁄4; thence



--------------------------------------------------------------------------------

North 89°12’05” East along the South line thereof, 120.00 feet to the Southeast
corner of said NE  1⁄4 of the SW  1⁄4; thence North 00°11’17” West along the
East line thereof, 1325.35 feet to the Northeast corner of said NE  1⁄4 of the
SW  1⁄4; thence South 89°08’14” West along the North line of said NW  1⁄4 of the
SW  1⁄4 and the NE  1⁄4 of the SW  1⁄4, 2643.06 feet to the point of beginning.
Including all lands lying between the meander line and the thread of the unnamed
creek.

(Bob Gunderson Property)

Parcel 1:

Part of the NW  1⁄4 of the NE  1⁄4 of Section 29 Township 22 North, Range 8
West, Town of Lincoln, Trempealeau County, Wisconsin, described more fully as
follows:

Commencing at the Northwest corner of said NW  1⁄4 of the NE  1⁄4 of Section 29
Township 22 North, Range 8 West; thence South along the West line thereof 787.7
feet to a point on the centerline of the Town Road (Old S.T.H. 121), the point
of beginning of this description; thence South 89°46’ East, 242.0 feet along
said centerline to a point; thence South 193.0 feet to a steel fence post;
thence West 242.0 feet to a steel post; thence North 194.0 feet to the point of
beginning.

Parcel 2:

The West 242 feet of the NW  1⁄4 of the NE  1⁄4 of Section 29, Township 22
North, Range 8 West, Town of Lincoln, Trempealeau County, Wisconsin, which lies
South of the centerline of Hughes-Filla Township Road, formerly known as Old
S.T.H. 121, EXCEPT a part described as follows:

Commencing at the Northwest corner of said fort; thence South along the West
line thereof 787.7 feet to a point on the centerline of the Town Road (Old
S.T.H. 121), the point of beginning of this description; thence South 89°46’
East, 242.0 feet along said centerline to a point; thence South 193.0 feet to a
steel fence post; thence West 242.0 feet to a steel post; thence North 194.0
feet to the point of beginning.

Parcel Nos. 020-00533-0000 and 020-00532-0010

(Dascher Property)

A part of the NW  1⁄4 of the SE  1⁄4 of Section 30, Township 22 North, Range 8
West, Town of Lincoln, Trempealeau County, Wisconsin, more particularly
described as follows:

Commencing at the South  1⁄4 corner of said Section 30; thence North 00°06’48”
West 1,339.12 feet to the Southwest corner of the said NW  1⁄4 of the SE  1⁄4
marked with a 1 inch iron pipe also being the point of the beginning; thence
North 00°06’48” West along the West line of said NW  1⁄4 of the SE 1/4 , a
distance of 669.56 feet to a  3⁄4 rebar; thence South 89°42’45” East 1,300.08
feet to a  3⁄4 inch rebar; thence South 00°12’34” East 665.42 feet to a  3⁄4
inch rebar on the South line of the said NW  1⁄4 of the SE 1/4 ; thence North
89°53’43” West 1,301.17 feet to the point of the beginning.



--------------------------------------------------------------------------------

(Gabriel Property)

The E  1⁄2 of the NE  1⁄4 of Section 4, Township 21 North, Range 8 West, Town of
Arcadia, Trempealeau County, Wisconsin

ALSO

The W  1⁄2 of the NW  1⁄4 of Section 3, Township 21 North, Range 8 West, Town of
Preston, Trempealeau County, Wisconsin

(Clatt Property)

Part of the NE  1⁄4 of the SW  1⁄4, all of the SE  1⁄4 of the NW  1⁄4, all of
the NW  1⁄4 of the SW  1⁄4 and all of the SW  1⁄4 of the SW  1⁄4, all in
Section 34, Township 22 North, Range 8 West, Town of Lincoln, Trempealeau
County, Wisconsin, more particularly described as follows:

Commencing at the Southwest corner of said Section 34, being the point of the
beginning; thence North 00°08’02” East, along the Westerly line of the SW  1⁄4
of said Section 34, a distance of 2,626.18 feet to the West  1⁄4 corner of said
Section 34; thence North 89°41’37” East, along the Northerly line of the NW  1⁄4
of the SW  1⁄4 of said Section 34, a distance of 1,316.72 feet, to the Northeast
corner of the NW  1⁄4 of the SW  1⁄4 of said Section 34; thence North 00°17’00”
East, along the Westerly line of the SE  1⁄4 of the NW  1⁄4 of said Section 34,
a distance of 1,321.22 feet, to the Northwest corner of the SE  1⁄4 of the NW
 1⁄4 of said Section 34; thence North 89°33’24” East, along the Northerly line
of the SE  1⁄4 of the NW  1⁄4 of said Section 34, a distance of 1,314.81 feet,
to the Northeast corner of the SE  1⁄4 of the NW  1⁄4 of said Section 34; thence
South 00°11’57” West, along the Easterly line of the SE  1⁄4 of the NW  1⁄4 and
along part of the Easterly line of the NE  1⁄4 of the SW 1/4 , all in said
Section 34, a distance of 1,992.34 feet; thence North 63°42’06” West, a distance
of 992.42 feet; thence South 33°55’47” West, a distance of 466.98 feet; thence
South 27°51’33” East, 792.89 feet to a point on the Southerly line of the NE
 1⁄4 of the SW  1⁄4 of said Section 34; thence South 89°40’44” West, along the
Southerly line of the NE  1⁄4 of the SW  1⁄4 of said Section 34, a distance of
538.36 feet, to the Southeast corner of the NW  1⁄4 of the SW  1⁄4 of said
Section 34; thence South 00°10’00” West, along the Easterly line of the SW  1⁄4
of the SW  1⁄4 in said Section 34, a distance of 1,312.75 feet, to the Southeast
corner of the SW  1⁄4 of the SW  1⁄4 of said Section 34; thence South 89°39’50”
West, along the Southerly line of the SW  1⁄4 of the SW  1⁄4 of said Section 34,
to the Southwest corner of said Section 34, a distance of 1,315.23 feet, also
being the point of the beginning.

Tax Parcel Identification Nos.:

004-00002-0000                                              (Clapp Property)

004-00003-0000

004-00005-0000

004-00009-0000

291-00789-0000                                             (Part of Ryan &
Waldera Property)

291-00790-0000

291-00791-0000

291-00792-0000

291-00793-0000

291-00794-0000

291-00795-0000



--------------------------------------------------------------------------------

291-00796-0000                                              (Haas Property)

291-00797-0000

291-00787-0000                                              (Part of Waldera &
Gunderson Property)

291-00788-0000

291-00786-0000

291-00785-0000

241-00683-0000                                              (Part of Waldera,
Giemza, Gunderson & Dascher Property)

241-00681-0000

020-00582-0000

241-00682-0000

020-00564-0000

020-00562-0000

241-00680-0000

004-00011-0000                                              (Ehrat Property)

004-00010-0000

004-00013-0000

004-00012-0000

004-00001-0000                                              (Gabriel Property)

004-00004-0000

024-01082-0000

024-01083-0000

020-00662-0005                                              (Clatt Property)

020-00661-0000

020-00663-0000

020-00664-0000

PDQ Property*

(Pape Property)

Parcel 1:

Lot 1 of Certified Survey Map as recorded in Volume 6 of Certified Survey Maps
on Page 182 as Document No. 366600; being a part of the SE  1⁄4 of the SE  1⁄4
of Section 19, Township 22 North, Range 8 West and being a part of the NE  1⁄4
of the NE  1⁄4 of Section 30, Township 22 North, Range 8 West, Town of Lincoln,
Trempealeau County, Wisconsin.

Parcel 1A:

An easement for ingress and egress between the town road and lands in Certified
Survey Map as recorded in Volume 6 of Certified Survey Maps on Page 182 as
Document No. 366600 granted in Easement of Access dated April 22, 2005 and
recorded April 26, 2005 in Volume 705 of Records, Page 699 as Document
No. 367360 (said easement being described as the South 45.66 feet of Lot 1, of
Volume 1 of Certified Survey Maps, Page 243, Document No. 270912, being a part
of the SE  1⁄4 of SE  1⁄4 of Section 19-22-8 West, and part of the NE  1⁄4 of
the NE  1⁄4 of Section 30-22-8 West, all in Township 22 North, Range 8 West,
Town of Lincoln, Trempealeau County, Wisconsin).



--------------------------------------------------------------------------------

Parcel 2:

A parcel of land located in part of the SE  1⁄4 of the SE  1⁄4 of Section 19,
Township 22 North, Range 8 West, and part of the NE  1⁄4 of the NE  1⁄4 of
Section 30, Township 22 North, Range 8 West, Town of Lincoln, Trempealeau
County, Wisconsin, described as follows:

Beginning at the NW corner of land described in Volume 6 Certified Survey Maps,
Page 182 as Document No. 366600; thence S 00° 23’ 30” West 88.23 feet; thence S
50° 07’ 40” East 554.82 feet; thence North 31° 23’ 56” East 210.39 feet to the
NE corner of lands described in Volume 6 Certified Survey Maps, Page 182 as
Document No. 366600; thence Southeasterly in a straight line to the NW corner of
lands described in Volume 1 Certified Survey Maps, Page 242 as Document
No. 270911; thence Southeasterly in a straight line to the SE corner of lands
described in Volume 1 Certified Survey Maps, Page 242 as Document No. 270911;
thence South following the East boundary line of the NE  1⁄4 of the NE  1⁄4 of
Section 30, Township 22 North, Range 8 West, to the centerline of the
Trempealeau River; thence following the centerline of the Trempealeau River in a
Southwesterly direction until the center of the Trempealeau River intersects a
line running North and South 3 chains East of the West boundary line of the NE
 1⁄4 of the NE  1⁄4 of Section 30, Township 22 North, Range 8 West; thence North
in a straight line to a point on the centerline of Jennifer Lane Township Road
which is 3 chains East of the West boundary line of the SE  1⁄4 of the SE  1⁄4
of Section 19, Township 22 North, Range 8 West; thence following the centerline
of Jennifer Lane Township Road Easterly to the point of beginning.

Tax Parcel Nos: 020-00557-0010 and 020-00557-0011

(Schorbahn Property)

Parcel 1:

The NW 1/4 of the NE 1/4 of Section 29, Township 22 North, Range 8 West, Town of
Lincoln, Trempealeau County, Wisconsin, EXCEPTING therefrom the following:

Part of the NW 1/4 of the NE 1/4 of Section 29, Township 22 North, Range 8 West,
described as follows: Commencing at the NW corner of said forty; thence South
along tile West line thereof 787.7 feet to a point on the centerline of Town
Road (Old S.T.H. 121), the point of beginning of this description; thence South
89° 46’ East 242.0 feet along said centerline to a point; thence South 193.0
feet to a steel fence post; thence West 242.0 feet to a steel post; thence North
194.0 feet to the point of beginning.

ALSO EXCEPTING a parcel of land in the NW 1/4 of the NE 1/4 of Section 29,
Township 22 North, Range 8 West, described as follows: All lands lying North and
West of the centerline of Hughes-Filla Township Road, formerly known as (Old
S.T.H. 121), which runs through the above described forty.



--------------------------------------------------------------------------------

ALSO EXCEPTING a parcel of land in the NW 1/4 of the NE 1/4 of Section 29,
Township 22 North, Range 8 West, described as follows: The West 242 feet of said
forty, which lies South of the centerline of Hughes-Filla Township Road,
formerly known as (Old S.T.H. 121).

Parcel 2:

A parcel of land in the NW 1/4 of the NE 1/4 of Section 29, Township 22 North,
Range 8 West, Town of Lincoln, Trempealeau County, Wisconsin, described as
follows:

Commencing at the North 1/4 corner of said Section 29; thence South along the
West line of said forty a distance of 792.0 feet; thence North 83° 44’ East
along the center of the Town Road a distance of 529.0 feet to the point of
beginning; thence North 79° 25’ East a distance of 222.7 feet; thence South 2°
25’ West a distance of 117.5 feet; thence South 73° 33’ West a distance of 200.5
feet; thence North 9° 14’ West a distance of 135.0 feet to the point of
beginning.

Tax Parcel Nos.: 020-00532-0000 and 020-00534-0000

(Wozney Property)

That part of the NE 1/4 of the NW 1/4 and part of the SE 1/4 of the NW 1/4 all
in Section 32, Township 22 North, Range 8 West, Town of Lincoln, Trempealeau
County, Wisconsin, described as follows:

Commencing at the North 1/4 corner of said Section 32; thence South 89° 15’ 57’’
West along the North line of the NW 1/4, 1318.765 feet to the NW corner of the
NE 1/4 of the NW 1/4; thence South 00° 38’ 14” West along the West line of said
forty, a distance of 349.03 feet to the centerline of Poker Coulee Road and the
point of beginning of the land to be described; thence South 53° 01’ 53” East
along said centerline, 331.33 feet; thence South 41° 49’ 18” East, continuing
along said centerline, 1125.17 feet; thence South 34° 45’ 24” West 1489.60 feet
to the South line of the SE 1/4 of the NW 1/4 of said Section 32; thence 89° 34’
32” West along the South line of said forty, a distance of 190.96 feet to the SW
corner thereof; thence North 00° 38’ 14” East along the West line of the East
1/2 of the NW 1/4, 2263.14 feet to the point of beginning.

AND

A part of the SE 1/4 of the NW 1/4 and part of the SW 1/4 of the NE 1/4 all in
Section 32, Township 22 North, Range 8 West, Town of Lincoln, Trempealeau
County, Wisconsin, described as follows:

Commencing at the North 1/4 corner of said Section 32; thence South 89° 15’ 57’’
West along the North line of the NW 1/4, 1318.765 feet to the NW corner of the
NE 1/4 of the NW 1/4; thence South 00° 38’ 14” West along the West line of said
forty, a distance of 349.03 feet to the centerline of Poker Coulee Road; thence
South 53° 01’ 53” East along said centerline, 331.33 feet; thence South 41° 49’
18” East, continuing along said centerline, 1125.17 feet to most Easterly corner
of the property described in Volume 522, Page 244 of said Trempealeau County
records, and the point of beginning; thence South 34° 45’ 24” West along the
Easterly line of said property described in said Volume 522, Page 244, a
distance of 1489.60 feet to the South line of the SE 1/4 of the NW 1/4; thence
North 89° 34’ 32” East along said South line, and the South line of the SW 1/4
of the NE 1/4, 1869.31 feet to the centerline of Poker Coulee Road, and the
Westerly line of the property described in said Volume 522, Page 241; the next
courses are along said Westerly line and the center line of Poker Coulee Road;
thence North 30° 31’ 28’” West, 104.61 feet; thence North 36° 48’ 36” West,
299.63 feet; thence North 41° 49’ 18” West, 1180.82 feet to the point of
beginning.



--------------------------------------------------------------------------------

Tax Parcel Nos.: 020-00617-0000; 020-00621-0010; 020-00621-0000; and
020-00615-0000

Operating Property*

(Handy Property)

Parcel 2 of a Certified Survey Map recorded in Vol. 8 CSM on Page 16 as Doc.
No. 405431 located in the Northwest Quarter of Northwest Quarter (NW  1⁄4 of NW
 1⁄4) and Northeast Quarter of Northwest Quarter (NE  1⁄4 of NW  1⁄4), Section
Sixteen (16), Township Eighteen (18) North, Range One (1) East, Town of Byron,
Monroe County, Wisconsin.

Tax Parcel No: 006-00354-2000

 

  * Kurt W. Rutlin a/k/a Kurt Rutlin and Jill M. Rutlin (together, the
“Grantor”) under that certain Warranty Deed dated April 13, 2015 and recorded in
the County of Monroe Register’s Office on April 14, 2015 as Document Number
648418, reserve all such right, title and interest in and to all Frac Sand and
100 Mesh Sand on, in or under the Property. By separate agreement Grantor has
granted Mortgagor the exclusive option to purchase all Frac Sand and 100 Mesh
Sand on, in, under or derived from the Property pursuant to the terms and
conditions set forth in said separate agreement.

 

  ** All References herein to “Frac Sand” shall mean any sand that is employed
as a fracturing proppant for completing oil and gas wells that meets the quality
standards prescribed by the Internal Organization for Standardization and the
American Petroleum Institute. All references herein to “100 Mesh Sand” shall
mean any 100 mesh sand employed as a fracturing proppant for completing oil and
gas wells that meets the quality standards prescribed by the International
Organization for Standardization and the American Petroleum Institute.

(Rutlin Property – Tranche I)

A parcel of land being the Northeast Quarter of the Southwest Quarter (NE 1/4 of
SW 1/4), Section Nine (9), Township Eighteen (18) North, Range One (1) East,
Town of Byron, Monroe County, Wisconsin, described as follows: Beginning at the
Northeast corner of said NE 1/4 of SW 1/4, said point also being the center of
said Section 9; thence S00°04’36”E along the East line thereof, 1321.55 feet to
the Southeast corner of said NE 1/4 of SW 1/4; thence N87°30’32”W along the
South line thereof, 1322.22 feet to the Southwest corner of said NE 1/4 of
SW1/4; thence N00°04’17”W along the West line thereof, 1323.10 feet to the
Northwest corner of said NE1/4 of SW1/4; thence S87°26’ 30”E along the North
line thereof, 1322.17 feet to the point of the beginning.

AND

A parcel of land being Lot 1 of Monroe County Certified Survey Map recorded in
Volume 13 of Certified Survey Maps, Page 158, as Document Number 490005 and Lot
1 of Monroe County Certified Survey Map recorded in Volume 8 of Certified Survey
Maps, Page 16, as Document Number 405431, and Located in the Northeast Quarter
of the Northwest Quarter (NE1/4 of NW



--------------------------------------------------------------------------------

1/4) and the Northwest Quarter of the Northwest Quarter (NW 1/4 of NW1/4),
Section Sixteen (16), Township Eighteen (18) North, Range One (1) East, Town of
Byron, Monroe County, Wisconsin. Being further described as follows: Beginning
at the North 1/4 corner of said Section 16, said point also being the Northeast
corner of Lot 1 of said Certified Survey Map, Document Number 490005; thence
S00°17’14”E, along the East line thereof and along the East line of said Lot 1
of Certified Survey Map, Document Number 405431, 897.67 feet to the
Southeasterly most corner of said Lot 1 of Certified Survey Map, Document
No. 405431; thence N87°36’43”W along the South line thereof, 2050.00 feet to an
existing  3⁄4 inch round iron bar; thence S00°17’14”E 428.16 feet to an existing
 3⁄4 inch round iron bar and the Southeast corner of said Lot 1 of Certified
Survey Map, Document Number 405431; thence N87°36’43”W along the South line
thereof, 596.89 feet to the Southwest corner of said Lot 1 of Certified Survey
Map, Document Number 405431; thence N00°09’29”W along the West line thereof and
along the West line of said Lot 1 of Certified Survey Map, Document Number
490005, 1327.81 feet to the Northwest corner of said Lot 1 of Certified Survey
Map, Document Number 490005; thence S87°32’05”E along the North line thereof,
1321.80 feet to and existing 1  3⁄4 inch round iron bar; thence S87°35’49”E
along the North line thereof, 1322.19 feet to the point of the beginning.

Together with a perpetual easement for ingress and egress over the North
sixty-six (66) feet of the following described parcels: the SE 1/4 of the SW 1/4
and the East 425.78 feet of the SW 1/4 of the SW 1/4, all in Section 9, Township
18 North, Range 1 East, Town of Byron, Monroe County, Wisconsin. Said easement
shall be limited to use of the existing, unimproved field road on the
above-described property.

Tax Parcel Nos: 006-00353-0000; 006-00354-0000; and 006-00180-0000

 

  * Other than the conveyance of 1.7 million tons of Frac Sand and 300,000 tons
of 100 Mesh Sand described above, Kurt Rutlin a/k/a Kurt W. Rutlin and Jill M.
Rutlin (together, the “Grantor”) under that certain Warranty Deed dated
October 29, 2014 and recorded in the County of Monroe Register’s Office on
October 30, 2014 as Document Number 645357, reserve all such right, title and
interest in and to all remaining Frac Sand and 100 Mesh Sand on, in or under the
Property. By separate agreement Grantor has granted Mortgagor the exclusive
option to purchase all Frac Sand and 100 Mesh Sand on, in, under or derived from
the Property pursuant to the terms and conditions set forth in said separate
agreement.

 

  ** All References herein to “Frac Sand” shall mean any sand that is employed
as a fracturing proppant for completing oil and gas wells that meets the quality
standards prescribed by the Internal Organization for Standardization and the
American Petroleum Institute. All references herein to “100 Mesh Sand” shall
mean any 100 mesh sand employed as a fracturing proppant for completing oil and
gas wells that meets the quality standards prescribed by the International
Organization for Standardization and the American Petroleum Institute.

(Rutlin Property – Tranche II)

PARCEL 1:

A parcel of land being the Southeast Quarter of the Southwest Quarter (SE 1/4 of
SW 1/4) and a part of the Southwest Quarter of the Southwest Quarter (SW 1/4 of
SW 114), Section Nine (9), Township Eighteen (18) North, Range One (1) East,
Town of Byron, Monroe County, Wisconsin, described as follows: Beginning at the
South 1/4 corner of said Section 9; thence N87°35’49“W along the South line of
said SE 1/4 of SW 1/4, 1322.19 feet to the SW corner thereof and an existing 1
1/4 inch round iron bar; thence N87°32’05“W along the South line of said SW 1/4
of



--------------------------------------------------------------------------------

SW 1/4, 426.62 feet; thence N00°0210411W 1323.59 feet to the North line of said
SW 1/4 of SW 1/4; thence S87°30’32“E along the North line thereof and along the
North line of said SE 1/4 of SW 1/4, 1748.00 feet to an existing 3/4 inch round
iron bar and the NE corner of said SE 1/4 of SW 1/4; thence S00°04’28“E along
the East line thereof, 1321.40 feet to the point of beginning.

PARCEL 2:

A parcel of land being part of the Southwest Quarter of the Northwest Quarter
(SW 1/4 of NW 1/4), Section Sixteen (16), Township Eighteen (18) North, Range
One (1) East, Town of Byron, Monroe County, Wisconsin, described as follow:
Commencing at an existing 1 1/4 inch round iron bar marking the center of
Section 16; thence N87°40’54“W along the South line of the NW 1/4 of said
Section 16, 1324.87 feet to the SE corner of said SW 1/4 of NW 1/4 and the point
of beginning; thence continuing N87°40’54“W along the South line thereof,
1324.87 feet to the SW corner of said SW 1/4 of NW 1/4; thence N00°09’29“W along
the West line thereof, 1328.98 feet to the NW corner of said SW 1/4 of NW 1/4;
thence S87°36’43“E along the North line thereof and along the South line of
Monroe County Certified Survey Map recorded in Vol. 8 CSM, page 16, as Document
No. 405431, 745.83 feet; thence S00°13’39“E 754.50 feet; thence S87°36’43“E
442.04 feet; thence N00°24“34“W 688.54 feet; thence S87°36“43“E 137.65 feet to
the East line of said SW 1/4 of NW 1/4 thence S00°13’39“E along said East line,
1261.37 feet to the point of beginning.

Tax Parcel Nos: 006-00183-0000; 006-00357-0000; 006-00359-0000; and
006-00358-0001

 

  * Other than the conveyance of 1.7 million tons of Frac Sand and 300,000 tons
of 100 Mesh Sand described above, Kurt Rutlin a/k/a Kurt W. Rutlin and Jill M.
Rutlin (together, the “Grantor”) under that certain Warranty Deed dated
December 15, 2015 and recorded in the County of Monroe Register’s Office on
December 16, 2015 as Document Number 653826, reserve all such right, title and
interest in and to all remaining Frac Sand and 100 Mesh Sand on, in or under the
Property. By separate agreement Grantor has granted Mortgagor the exclusive
option to purchase all Frac Sand and 100 Mesh Sand on, in, under or derived from
the Property pursuant to the terms and conditions set forth in said separate
agreement.

 

  ** All References herein to “Frac Sand” shall mean any sand that is employed
as a fracturing proppant for completing oil and gas wells that meets the quality
standards prescribed by the Internal Organization for Standardization and the
American Petroleum Institute. All references herein to “100 Mesh Sand” shall
mean any 100 mesh sand employed as a fracturing proppant for completing oil and
gas wells that meets the quality standards prescribed by the International
Organization for Standardization and the American Petroleum Institute.

(Rutlin Property – Tranche III)

The Southeast Quarter of the Northwest Quarter (SE1/4 of NW1/4), EXCEPT those
lands described in Vol. 231 of Deeds, on page 415, as Document No. 300532;

The Northeast Quarter of Southwest Quarter (NE1/4 of SW1/4), EXCEPTING the
following described parcel: Commencing at the Northeast corner of said NE 1/4 of
the SW 1/4, thence South 342 feet; thence West 720 feet; thence North 342 feet;
thence East 720 feet to the point of beginning;

All that part of the Northwest Quarter of the Southwest Quarter (NW1/4 of SW1/4)
which lies Northeast of the railroad;



--------------------------------------------------------------------------------

All in Section Sixteen (16), Township Eighteen (18) North, Range One (1) East,
Town of Byron, Monroe County, Wisconsin.

All that part of the Southeast Quarter of the Southwest Quarter (SE1/4) of
SW1/4) of Section Sixteen (16), Township Eighteen (18) North, Range One
(1) East, Village of Wyeville, Monroe County, Wisconsin, lying North and East of
the Dredge Ditch, commonly known as the East Fork of the Lemonweir River, which
runs through this forty.

Tax Parcel Nos: 006-00360-0000; 006-00362-0000; 006-00362-2000; 006-00365-0000;
and 192-00081-0000

 

  * Other than the conveyance of 1.7 million tons of Frac Sand and 300,000 tons
of 100 Mesh Sand described above, Kurt Rutlin a/k/a Kurt W. Rutlin and Jill M.
Rutlin (together, the “Grantor”) under that certain Warranty Deed dated
December 20, 2016 and recorded in the County of Monroe Register’s Office on
December 20, 2016 as Document Number 662191, reserve all such right, title and
interest in and to all remaining Frac Sand and 100 Mesh Sand on, in or under the
Property. By separate agreement Grantor has granted Mortgagor the exclusive
option to purchase all Frac Sand and 100 Mesh Sand on, in, under or derived from
the Property pursuant to the terms and conditions set forth in said separate
agreement.

 

  ** All References herein to “Frac Sand” shall mean any sand that is employed
as a fracturing proppant for completing oil and gas wells that meets the quality
standards prescribed by the Internal Organization for Standardization and the
American Petroleum Institute. All references herein to “100 Mesh Sand” shall
mean any 100 mesh sand employed as a fracturing proppant for completing oil and
gas wells that meets the quality standards prescribed by the International
Organization for Standardization and the American Petroleum Institute.

Permian Sand Property*

FIELD NOTE DESCRIPTION OF THE SURVEY OF A 1226.37-ACRE TRACT OF LAND OUT OF
SECTIONS 20 AND 19, BLOCK “C”, G&MMB&A SURVEY AND SECTION 10, BLOCK “B2”, PUBLIC
SCHOOL LAND SURVEY, ALL IN WINKLER COUNTY, TEXAS, SAID 1226.37-ACRE TRACT
DESCRIBED MORE FULLY BY METES AND BOUNDS AS FOLLOWS:

BEGINNING AT A 1/2” REINF BAR SET FOR THE NORTHWEST CORNER OF THIS TRACT, SAME
BEING THE NORTHWEST CORNER OF SAID SECTION 20, THE SOUTHWEST CORNER OF SECTION
28 BLOCK “A57”, PUBLIC SCHOOL LAND SURVEY, THE SOUTHEAST CORNER OF SECTION 29,
BLOCK “A57” AND THE NORTHEAST CORNER OF SECTION 1, BLOCK “B2”, PUBLIC SCHOOL
LAND SURVEY, ALL IN WINKLER COUNTY, TEXAS;

THENCE NORTH 73°39’24” EAST 5080.00 FEET ALONG THE NORTH LINE OF SAID SECTION 20
TO A 1/2” REINF BAR FOUND FOR THE NORTHEAST CORNER OF THIS TRACT, SAME BEING THE
NORTHWEST CORNER OF UNION OIL COMPANY OF CALIFORNIA’S TRACT, (REFERENCE VOLUME
464, PAGE 69, DEED RECORDS, WINKLER COUNTY, TEXAS);



--------------------------------------------------------------------------------

THENCE SOUTH 16°20’36” EAST, AT 5279.20 FEET PASS A 1/2” REINF BAR FOUND PASSING
INTO SECTION 19, IN ALL A TOTAL DISTANCE OF 9797.50 FEET ALONG THE WEST LINE OF
UNION OIL COMPANY OF CALIFORNIA’S TRACT TO A 1/2” REINF BAR FOUND FOR THE MOST
EASTERLY SOUTHEAST CORNER OF THIS TRACT IN THE NORTH RIGHT OF WAY LINE OF STATE
HIGHWAY 115;

THENCE SOUTH 28°30’40” WEST 863.14 FEET ALONG THE NORTH RIGHT OF WAY LINE OF
STATE HIGHWAY 115 TO A 1/2” REINF BAR SET FOR THE MOST SOUTHERLY SOUTHEAST
CORNER OF THIS TRACT IN THE SOUTH LINE OF SAID SECTION 19, SAME BEING THE NORTH
LINE OF SAID SECTION 10;

THENCE NORTH 73°36’25” EAST 70.59 FEET ALONG THE SOUTH LINE OF SAID SECTION 19,
SAME BEING THE NORTH LINE OF SAID SECTION 10 TO A 1/2” REINF BAR SET FOR A
CORNER OF THIS TRACT;

THENCE SOUTH 28°30’40” WEST 1257.70 FEET ALONG THE NORTH RIGHT OF WAY LINE OF
STATE HIGHWAY 115 TO A 1/2” REINF BAR SET FOR THE MOST SOUTHERLY SOUTHEAST
CORNER OF THIS TRACT IN THE NORTH RIGHT OF WAY LINE OF STATE HIGHWAY 874;

THENCE NORTH 61°29’20” WEST 316.97 FEET ALONG THE NORTH RIGHT OF WAY LINE OF
STATE HIGHWAY 874 TO A 1/2” REINF BAR SET FOR A CORNER OF THIS TRACT AT THE “PC”
OF A CURVE LEFT IN THE NORTH RIGHT OF WAY LINE OF STATE HIGHWAY 874;

THENCE 1660.08 FEET ALONG THE NORTH RIGHT OF WAY LINE OF STATE HIGHWAY 874 AND
ALONG SAID CURVE TO THE LEFT (CURVE DATA AS FOLLOWS: RADIUS=2767.19’;
DELTA=34°22’22”; TANGENT=855.87’) TO A 1/2” REINF BAR SET FOR A CORNER OF THIS
TRACT;

THENCE SOUTH 73°36’25” WEST 1972.22 FEET ALONG THE NORTH RIGHT OF WAY LINE OF
STATE HIGHWAY 874 TO A 1/2” REINF BAR SET FOR THE SOUTHWEST CORNER OF THIS TRACT
IN THE WEST LINE OF SAID SECTION 19;

THENCE NORTH 16°20’35” WEST, AT 5059.07 FEET PASS A 1/2” REINF BAR SET AT THE
NORTHWEST CORNER OF SAID SECTION 19, SAME BEING THE SOUTHWEST CORNER OF SAID
SECTION 20, SAME BEING THE SOUTHEAST CORNER OF SAID SECTION 1 AND THE NORTHEAST
CORNER OF SECTION 2, BLOCK “B2”, PUBLIC SCHOOL LAND SURVEY, IN ALL A TOTAL
DISTANCE OF 10338.26 FEET TO THE PLACE OF BEGINNING.

Leased Property:

1. Facility Development and Operating Agreement dated April 15, 2010 by and
between D & I Silica, LLC and The New York Susquehanna and Western Railway
Corporation, as modified by that certain First Modification of Facility
Development and Operating Agreement dated January 15, 2012, and as modified by
that certain Second Modification of Facility Development and Operating Agreement
dated January 23, 2013 (the “Binghamton Lease”), pursuant to which D & I Silica,
LLC leases a certain terminal area located at The New York Susquehanna and
Western Railway Corporation’s facilities in Binghamton, New York (the
“Binghamton Facility”).



--------------------------------------------------------------------------------

2. Land/Track Lease- Sidetrack Agreement (Non-Hazardous) dated September 19,2011
by and between D & I Silica, LLC and the Columbus & Ohio River Road Company (the
“Dennison Lease”), pursuant to which D & I Silica, LLC leases certain land and
tracks located at Railroad Milepost 90, Survey Station 2412+59, Village of
Dennison, Ohio (the “Dennison Facility”).

3. Land/Track Lease- Sidetrack (Non-Hazardous) dated January 5, 2011 by and
between D & I Silica, LLC and BPRR (the “Driftwood Lease”), pursuant to which
D & I Silica, LLC leases certain land and tracks located at Driftwood Yard,
Lauren Subdivision Milepost 109.5, Valuation Map V -24.0/1, Driftwood Borough,
Pennsylvania (the “Driftwood Facility”).

4. Land/Track Lease - Sidetrack (Non-Hazardous) dated December 11, 2009 by and
between D & I Silica, LLC and BPRR and as modified by that Amendment Agreement
dated January 22, 2010 (the “Kittaning Lease”), pursuant to which D & I Silica,
LLC leases certain land and tracks located at Kittaning Yard, Shawmut
Subdivision Milepost 73.5, Valuation Map V-1/37 112, East Franklin Township,
Pennsylvania (the “Kittaning Facility”).

5. Exclusive Lease for Use of Track and Property dated November 7, 2011 by and
between L.W.R., Inc., Ohi-Rail Corp. and D & I Silica, LLC (the “Minerva
Lease”), pursuant to which D & I Silica, LLC leases certain land and tracks
located at Minerva Yard, City of Minerva, Township of Brown, Ohio (the “Minerva
Facility”).

6. Terminalling Agreement dated June 17, 2011 by and between D & I Silica, LLC
and Southwest Pennsylvania Railroad Company (the “Smithfield Lease”), pursuant
to which D & I Silica, LLC leases certain land and tracks located at Smithfield
Yard between Railroad Mile Post 79.53 and Milepost 80.73, Smithfield,
Pennsylvania (the “Smithfield Facility”).

7. Industry Track Agreement dated September I, 2011 between D & I Silica, LLC
and Wisconsin Central Ltd. (the “Marshfield Lease”), pursuant to which D & I
Silica, LLC leases certain land located at Tracks S737 and S738 near Milepost
280.54 of Superior Subdivision, City of Marshfield, Wisconsin (the “Marshfield
Facility”).

8. Letter Agreement dated May 19, 2011, between D & I Silica, LLC and Automated
products Inc. (aka BKL) concerning the lease and/or purchase of a 5.22 acre
parcel in Marpark Subdivision, Marshfield, WI (the “Marshfield Leased
Facility”).

9. Lease Agreement, dated February 5, 2013, by and between D & I Silica, LLC and
Norfolk Southern (“Norfolk Mingo Lease”), pursuant to which D & I Silica, LLC
leases certain land located in Mingo Junction, Ohio (the “Mingo Facility”).

10. The Joint Venture Agreement dated August 25, 2008 by and between Industrial
Waste Group, LLC and D & I Silica, LLC, as modified by that certain letter dated
December 29, 2010 (the “Joint Venture Agreement”), which relates to the property
in Wellsboro, Pennsylvania (the “Wellsboro Facility”). The Joint Venture
Agreement is the subject of the IWG Arbitration.

11. Transload Lease Agreement dated August 30, 2010 between D & I Silica, LLC
and Moen Ave LLC, as amended by (i) that undated Proposed Side Track
Supplemental Agreement and (ii) Addendum to Transload Lease Agreement dated
March 16, 2012 (the “Blackstone Lease”).



--------------------------------------------------------------------------------

12. Lease dated October 15, 2013, between the Southpointe Town Center, L.P. and
D & I Silica, LLC, which relates to the property located on Parcel 6 Southpointe
II, 1800 Main Street, Suite 221 Canonsburg, Pennsylvania, 15317.

13. Industrial Park Lease, dated February 7, 2014, between the City of Big
Spring and D & I Silica, LLC, which relates to the approximately 5 acres of land
located on Big Spring Airport & Industrial Park.

14. Supplemental License Agreement, dated March 1, 2014, between Transport
Handling Specialists, Inc. and D & I Silica, LLC, which relates to land located
on Big Spring Airport & Industrial Park.

15. Ground Lease, dated as of September 23, 2015, by and between CIG Odessa LLC,
a Texas limited liability company and D & I Silica, LLC., pursuant to which D &
I Silica, LLC. leases certain land located in Ector County, Texas.

16. Ground Lease and Services Agreement, dated as of January 16, 2015, by and
between ARB Niobrara Connector, LLC, a Delaware limited liability company, and
D & I Silica, LLC., pursuant to which D & I Silica, LLC. leases approximately
33.514 acres of land located in Weld County, Colorado, as amended by that
certain First Amendment to Ground Lease and Services Agreement dated as of
April 12, 2016.

17. Lease Agreement, dated as of December 28, 2016, by and between JPM
Investments, Inc., a Texas corporation, and Hi-Crush LMS LLC, pursuant to which
Hi-Crush LMS LLC leases the premises located at 1509 South County Road 1309,
Midland, Texas.



--------------------------------------------------------------------------------

Schedule 4.7

Fore representations made as of the Restatement Date:

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.10

Fore representations made as of the Restatement Date:

Environmental Condition

None.



--------------------------------------------------------------------------------

Schedule 4.11

Fore representations made as of the Restatement Date:

Subsidiaries

D & I Silica, LLC., a Pennsylvania limited liability company

Hi-Crush Augusta Acquisition Co. LLC, a Delaware limited liability company

Hi-Crush Augusta LLC, a Delaware limited liability company

Hi-Crush Blair LLC, a Delaware limited liability company

Hi-Crush Canada Inc., a Delaware corporation

Hi-Crush Canada Distribution Corp., a company incorporated under the Business
Corporations Act of the Province of British Columbia

Hi-Crush Chambers LLC, a Delaware limited liability company

Hi-Crush Finance Corp., a Delaware corporation

Hi-Crush Investments Inc., a Delaware corporation

Hi-Crush LMS LLC, a Delaware limited liability company

Hi-Crush Operating LLC, a Delaware limited liability company

Hi-Crush Permian Sand LLC, a Delaware limited liability company

Hi-Crush PODS LLC, a Delaware limited liability company

Hi-Crush Railroad LLC, a Delaware limited liability company

Hi-Crush Whitehall LLC, a Delaware limited liability company

Hi-Crush Wyeville LLC, a Delaware limited liability company

PDQ Properties LLC, a Wisconsin limited liability company



--------------------------------------------------------------------------------

Schedule 6.1

Fore representations made as of the Restatement Date:

Existing Permitted Debt

Any obligations under that certain Purchase and Sale Agreement dated January 13,
2011, among Wildcat Companies LLC, Monroe County Land Holdings, LLC, Steven L.
Stamm, Wildcat Bluff Cranberry Company, LLC, Hi-Crush Wyeville LLC, Hi-Crush
Tomah LLC, and Hi-Crush Buffalo County LLC.



--------------------------------------------------------------------------------

Schedule 6.2

Fore representations made as of the Restatement Date:

Existing Permitted Liens

All liens, rights of way, covenants, restrictions, reservations, exceptions,
encroachments and obligations under that certain Amended and Restated Royalty
Agreement dated as of July 1, 2015, between Everett E. Chambers, as trustee of
the Everett E. Chambers Revocable Trust, and Joanne B. Chambers, as trustee of
the Joanne B. Chambers Revocable Trust, and Hi-Crush Operating LLC.

Repurchase rights under that certain Purchase and Sale Agreement dated
January 10, 2011, among Everett E. Chambers and Joanne B. Chambers, as sellers,
and Hi-Crush Chambers LLC, as buyer.

Certain reserved rights under that certain Purchase and Sale Agreement dated
January 13, 2011, among Wildcat Companies LLC, Monroe County Land Holdings, LLC,
Steven L. Stamm, Wildcat Bluff Cranberry Company, LLC, Hi-Crush Wyeville LLC,
Hi-Crush Tomah LLC, and Hi-Crush Buffalo County LLC.

Repurchase rights under that certain Purchase and Sale Agreement dated April 3,
2012, by and between Thomas A. Bethke, Celia J. Bethke, Michael T. Bethke,
Bradley A. Bethke and Christine R. Brown, the sellers, and Hi-Crush Augusta LLC,
the purchaser.

Repurchase rights, leaseback rights and rental house purchase rights under that
certain Purchase and Sale Agreement dated April 4, 2012, by and between Dale and
Geraldine Erdman, the sellers, and Hi-Crush Augusta LLC, the purchaser.

Repurchase rights under that certain Purchase and Sale Agreement dated May 24,
2012, by and between John Whaley, the seller, and Hi-Crush Augusta LLC, the
purchaser.

Repurchase rights under that certain Vacant Land Offer to Purchase dated
September 6, 2012, by and between Mary and Steve Kotschi, the sellers, and
Hi-Crush Augusta LLC, the purchaser.

Repurchase rights and leaseback rights under that certain Purchase and Sale
Agreement dated May 24, 2012, by and between Paul Whaley, the seller, and
Hi-Crush Augusta LLC, the purchaser.

Repurchase rights and leaseback rights under that certain Purchase and Sale
Agreement dated May 24, 2012, by and between John and Theresa Pettis, the
seller, and Hi-Crush Augusta LLC, the purchaser.

Repurchase rights under that certain Equity Purchase Agreement dated
December 11, 2014, by

and among MABE Enterprises, LLC, a Wisconsin limited liability company, Gregory
L. Benedict, Travis D. Matejka and Ricky D. Benedict, the sellers, and Hi-Crush
Blair LLC, the purchaser.

Repurchase rights under that certain Purchase and Sale Agreement dated
September 18, 2014, by and between Edward J. and Shirley J. Guza, the sellers,
and Hi-Crush Blair LLC, the purchaser.

Repurchase rights under that certain Purchase and Sale Agreement dated
September 18, 2014, by and between The Robert E. and Gretchen W. Chalsma Trust,
the seller, and Hi-Crush Blair LLC, the purchaser.



--------------------------------------------------------------------------------

Repurchase rights under that certain Purchase and Sale Agreement dated
September 18, 2014, by and between Susan E. Storlie and Sarah Chalsma Graves,
the sellers, and Hi-Crush Blair LLC, the purchaser.

Repurchase rights under that certain Purchase and Sale Agreement dated March 19,
2015, by and between David Quarne and Katherine Quarne, husband and wife, and
Quarne Family LLC, a Wisconsin limited liability company (collectively, the
“Seller”), and Hi-Crush Blair LLC, the purchaser.

Repurchase rights under that certain Purchase and Sale Agreement dated
September 17, 2014, by and between Patricia Jo Hotchkiss, the seller, and
Hi-Crush Blair LLC, the purchaser.

Repurchase rights under that certain Purchase and Sale Agreement dated
September 18, 2014, by and between Richard and Shirley Miller, the sellers, and
Hi-Crush Blair LLC, the purchaser.

Repurchase rights under that certain WB-11 Residential Offer to Purchase dated
October 30, 2014, by and between Larry and Harriet and Rodd Hessler, the
sellers, and Hi-Crush Blair LLC, the purchaser.

(1) Repurchase rights and leaseback rights under that certain Purchase and Sale
Agreement, dated October 31, 2013, between Thomas Waldera, William Waldera,
Derek Waldera, Philip Waldera, and Waldera Farms, the seller, and Hi-Crush
Whitehall LLC, the purchaser, and (2) Lease Rights under that certain Lease
Agreement, dated October 31, 2013, between Hi-Crush Whitehall LLC, as landlord,
and Waldera LLC, as tenant.

Repurchase rights under that certain Purchase and Sale Agreement dated
August 23, 2012, by and between Raymond and Karen Clapp and Hi-Crush Whitehall
LLC.

Repurchase rights under that certain Purchase and Sale Agreement dated
December 18, 2014, by and between David and Marie Clatt and Hi-Crush Whitehall
LLC.

Repurchase rights under that certain WB-13 Vacant Land Offer to Purchase, dated
May 7, 2014, by and among Timothy and Thomas Dascher and Hi-Crush Whitehall LLC.

Repurchase rights under that certain WB-12 Farm Offer to Purchase, dated
April 24, 2014, by and among Gabe Gabriel and Hi-Crush Whitehall LLC.

Repurchase rights under that certain Post Closing Agreement dated September 30,
2013, by and between Albert D. Giemza and Hi-Crush Whitehall LLC.

Repurchase rights under that certain Purchase and Sale Agreement dated
September 24, 2013, by and between Gary and Bonnie Gunderson and Hi-Crush
Whitehall LLC.

Repurchase rights under that certain Purchase and Sale Agreement dated March 28,
2013, by and between Eric and Audrey Haas and Hi-Crush Whitehall LLC.

Repurchase rights under that certain Purchase and Sale Agreement dated March 28,
2013, by and between Gene Ryan and Hi-Crush Whitehall LLC.

Repurchase rights under that certain WB-12 FARM OFFER TO PURCHASE, dated
September 26, 2013, by and among Jonathon and Rachel Ehrat and Hi-Crush
Whitehall LLC.



--------------------------------------------------------------------------------

Repurchase rights under that certain Purchase and Sale Agreement dated
October 31, 2013, by and between Thomas Walder, William Waldera, Derek Waldera,
Philip Waldera and Waldera Farms and Hi-Crush Whitehall LLC.



--------------------------------------------------------------------------------

Schedule 6.3

Fore representations made as of the Restatement Date:

Existing Permitted Investments

Investment in joint venture, Proppants Express Investments, LLC, a Delaware
limited liability company, in an amount up to $17,400,000 in exchange for Equity
Interests.



--------------------------------------------------------------------------------

Schedule 6.10

Fore representations made as of the Restatement Date:

Affiliate Transactions

Rights and obligations under that certain Underwriting Agreement, dated
August 15, 2012, by and among the Borrower, Hi-Crush Proppants LLC, Hi-Crush GP
LLC and the underwriters party thereto.

Rights and obligations under that certain Assignment Agreement dated August 17,
2012 by and among Hi-Crush Operating LLC, Hi-Crush Tomah LLC and Wisconsin Power
and Light Company.

Rights and obligations under that certain Assignment Agreement dated August 10,
2012 by and among Hi-Crush Operating LLC, Hi-Crush Tomah LLC and Union Pacific
Railroad Company.

Services provided by Hi-Crush Services LLC to Hi-Crush GP LLC and Hi-Crush
Partners LP and its Subsidiaries and the reimbursement thereof pursuant to that
certain Second Amended and Restated Agreement of Limited Partnership of Hi-Crush
Partners LP dated as of January 31, 2013.

Rights and obligations under that certain Omnibus Agreement dated as of
August 20, 2012 among the Borrower, Hi-Crush Proppants LLC and Hi-Crush GP LLC,
as amended by that certain First Amendment to Omnibus Agreement dated as of
January 31, 2013 among the Borrower, Hi-Crush Proppants LLC and Hi-Crush GP LLC.

Rights and obligations under that certain Registration Rights Agreement dated as
of August 20, 2012 between the Borrower and Hi-Crush Proppants LLC, as amended
by that certain First Amendment to Registration Rights Agreement dated as of
January 31, 2013 between the Borrower and Hi-Crush Proppants LLC.

Rights and obligations under that certain Management Services Agreement dated as
of August 16, 2012 among Hi-Crush Partners LP, Hi-Crush GP LLC, and Hi-Crush
Services LLC.

Rights and obligations under that certain Maintenance and Capital Spare Parts
Agreement dated as of August 16, 2012 among the Borrower, Hi-Crush Proppants
LLC, and Hi-Crush GP LLC.

Rights and obligations under that certain Contribution Agreement dated as of
January 31, 2013 among the Borrower, Hi-Crush Proppants LLC and Hi-Crush Augusta
LLC.

Rights and obligations under that certain Underwriting Agreement, dated
November 13, 2013, by and among the Borrower, Hi-Crush Proppants LLC, Hi-Crush
GP LLC and the underwriters party thereto.

Rights and obligations under that certain Contribution Agreement dated as of
April 8, 2014 among the Borrower, Hi-Crush Proppants LLC and Hi-Crush Augusta
Acquisition Co. LLC.

Rights and obligations under that certain Contribution Agreement dated as of
August 9, 2016 among the Borrower and Hi-Crush Proppants LLC in respect of
Equity Interests of Hi-Crush Blair LLC.

Rights and obligations under that certain Lockup and Registration Rights
Agreement dated as of March 3, 2017 by and among the Borrower and each of the
unitholders of the Borrower party thereto.



--------------------------------------------------------------------------------

Rights and obligations under that certain Contribution Agreement dated as of
February 23, 2017 among the Borrower, Hi-Crush Proppants LLC and Hi-Crush
Augusta Acquisition Co. LLC.